Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 1 of 107




                 Exhibit D
      Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 2 of 107


      ETSI TS 138 212 V15.8.0 (2020-01)




TECHNICAL SPECIFICATION




                           5G;
                           NR;
             Multiplexing and channel coding
         (3GPP TS 38.212 version 15.8.0 Release 15)
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 3 of 107

 3GPP TS 38.212 version 15.8.0 Release 15                         1                           ETSI TS 138 212 V15.8.0 (2020-01)




                                                            Reference
                                                   RTS/TSGR-0138212vf80

                                                            Keywords
                                                                 5G




                                                               ETSI

                                                  650 Route des Lucioles
                                         F-06921 Sophia Antipolis Cedex - FRANCE

                                      Tel.: +33 4 92 94 42 00 Fax: +33 4 93 65 47 16

                                             Siret N° 348 623 562 00017 - NAF 742 C
                                            Association à but non lucratif enregistrée à la
                                            Sous-Préfecture de Grasse (06) N° 7803/88




                                                     Important notice

                                     The present document can be downloaded from:
                                          http://www.etsi.org/standards-search

The present document may be made available in electronic versions and/or in print. The content of any electronic and/or
print versions of the present document shall not be modified without the prior written authorization of ETSI. In case of any
   existing or perceived difference in contents between such versions and/or in print, the prevailing version of an ETSI
                    deliverable is the one made publicly available in PDF format at www.etsi.org/deliver.

   Users of the present document should be aware that the document may be subject to revision or change of status.
                   Information on the current status of this and other ETSI documents is available at
                                 https://portal.etsi.org/TB/ETSIDeliverableStatus.aspx

         If you find errors in the present document, please send your comment to one of the following services:
                                  https://portal.etsi.org/People/CommiteeSupportStaff.aspx

                                                Copyright Notification

  No part may be reproduced or utilized in any form or by any means, electronic or mechanical, including photocopying
                          and microfilm except as authorized by written permission of ETSI.
            The content of the PDF version shall not be modified without the written authorization of ETSI.
                    The copyright and the foregoing restriction extend to reproduction in all media.

                                                        © ETSI 2020.
                                                     All rights reserved.

DECT™, PLUGTESTS™, UMTS™ and the ETSI logo are trademarks of ETSI registered for the benefit of its Members.
           3GPP™ and LTE™ are trademarks of ETSI registered for the benefit of its Members and
                                  of the 3GPP Organizational Partners.
             oneM2M™ logo is a trademark of ETSI registered for the benefit of its Members and
                                         of the oneM2M Partners.
           GSM® and the GSM logo are trademarks registered and owned by the GSM Association.




                                                               ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 4 of 107

3GPP TS 38.212 version 15.8.0 Release 15                   2                        ETSI TS 138 212 V15.8.0 (2020-01)



Intellectual Property Rights
Essential patents

IPRs essential or potentially essential to normative deliverables may have been declared to ETSI. The information
pertaining to these essential IPRs, if any, is publicly available for ETSI members and non-members, and can be found
in ETSI SR 000 314: "Intellectual Property Rights (IPRs); Essential, or potentially Essential, IPRs notified to ETSI in
respect of ETSI standards", which is available from the ETSI Secretariat. Latest updates are available on the ETSI Web
server (https://ipr.etsi.org/).

Pursuant to the ETSI IPR Policy, no investigation, including IPR searches, has been carried out by ETSI. No guarantee
can be given as to the existence of other IPRs not referenced in ETSI SR 000 314 (or the updates on the ETSI Web
server) which are, or may be, or may become, essential to the present document.

Trademarks

The present document may include trademarks and/or tradenames which are asserted and/or registered by their owners.
ETSI claims no ownership of these except for any which are indicated as being the property of ETSI, and conveys no
right to use or reproduce any trademark and/or tradename. Mention of those trademarks in the present document does
not constitute an endorsement by ETSI of products, services or organizations associated with those trademarks.



Legal Notice
This Technical Specification (TS) has been produced by ETSI 3rd Generation Partnership Project (3GPP).

The present document may refer to technical specifications or reports using their 3GPP identities. These shall be
interpreted as being references to the corresponding ETSI deliverables.

The cross reference between 3GPP and ETSI identities can be found under http://webapp.etsi.org/key/queryform.asp.



Modal verbs terminology
In the present document "shall", "shall not", "should", "should not", "may", "need not", "will", "will not", "can" and
"cannot" are to be interpreted as described in clause 3.2 of the ETSI Drafting Rules (Verbal forms for the expression of
provisions).

"must" and "must not" are NOT allowed in ETSI deliverables except when used in direct citation.




                                                          ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 5 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                                  3                                      ETSI TS 138 212 V15.8.0 (2020-01)



Contents
Intellectual Property Rights ................................................................................................................................2
Legal Notice .......................................................................................................................................................2
Modal verbs terminology....................................................................................................................................2
Foreword.............................................................................................................................................................6
1         Scope ........................................................................................................................................................7
2         References ................................................................................................................................................7
3         Definitions, symbols and abbreviations ...................................................................................................7
3.1            Definitions .......................................................................................................................................................... 7
3.2            Symbols .............................................................................................................................................................. 7
3.3            Abbreviations ..................................................................................................................................................... 7
4         Mapping to physical channels ..................................................................................................................8
4.1            Uplink ................................................................................................................................................................. 8
4.2            Downlink ............................................................................................................................................................ 9
5         General procedures ...................................................................................................................................9
5.1            CRC calculation ................................................................................................................................................. 9
5.2            Code block segmentation and code block CRC attachment ............................................................................. 10
5.2.1             Polar coding ................................................................................................................................................ 10
5.2.2             Low density parity check coding ................................................................................................................ 11
5.3            Channel coding ................................................................................................................................................. 12
5.3.1             Polar coding ................................................................................................................................................ 13
5.3.1.1              Interleaving ........................................................................................................................................... 13
5.3.1.2              Polar encoding....................................................................................................................................... 14
5.3.2             Low density parity check coding ................................................................................................................ 18
5.3.3             Channel coding of small block lengths ....................................................................................................... 25
5.3.3.1              Encoding of 1-bit information ............................................................................................................... 25
5.3.3.2              Encoding of 2-bit information ............................................................................................................... 25
5.3.3.3              Encoding of other small block lengths .................................................................................................. 26
5.4            Rate matching ................................................................................................................................................... 26
5.4.1             Rate matching for Polar code...................................................................................................................... 26
5.4.1.1              Sub-block interleaving .......................................................................................................................... 26
5.4.1.2              Bit selection........................................................................................................................................... 28
5.4.1.3              Interleaving of coded bits ...................................................................................................................... 28
5.4.2             Rate matching for LDPC code .................................................................................................................... 29
5.4.2.1              Bit selection........................................................................................................................................... 29
5.4.2.2              Bit interleaving ...................................................................................................................................... 32
5.4.3             Rate matching for channel coding of small block lengths .......................................................................... 32
5.5            Code block concatenation ................................................................................................................................ 32
6         Uplink transport channels and control information ................................................................................33
6.1       Random access channel .................................................................................................................................... 33
6.2       Uplink shared channel ...................................................................................................................................... 33
6.2.1        Transport block CRC attachment................................................................................................................ 33
6.2.2        LDPC base graph selection ......................................................................................................................... 33
6.2.3        Code block segmentation and code block CRC attachment ....................................................................... 33
6.2.4        Channel coding of UL-SCH........................................................................................................................ 33
6.2.5        Rate matching ............................................................................................................................................. 34
6.2.6        Code block concatenation ........................................................................................................................... 34
6.2.7        Data and control multiplexing .................................................................................................................... 34
6.3       Uplink control information ............................................................................................................................... 44
6.3.1        Uplink control information on PUCCH ...................................................................................................... 44
6.3.1.1         UCI bit sequence generation ................................................................................................................. 44
6.3.1.1.1           HARQ-ACK/SR only ...................................................................................................................... 44
6.3.1.1.2           CSI only........................................................................................................................................... 44




                                                                                       ETSI
                Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 6 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                                4                                    ETSI TS 138 212 V15.8.0 (2020-01)


6.3.1.1.3                 HARQ-ACK/SR and CSI ................................................................................................................ 52
6.3.1.2                Code block segmentation and CRC attachment .................................................................................... 53
6.3.1.2.1                 UCI encoded by Polar code ............................................................................................................. 53
6.3.1.2.2                 UCI encoded by channel coding of small block lengths.................................................................. 53
6.3.1.3                Channel coding of UCI ......................................................................................................................... 53
6.3.1.3.1                 UCI encoded by Polar code ............................................................................................................. 53
6.3.1.3.2                 UCI encoded by channel coding of small block lengths.................................................................. 54
6.3.1.4                Rate matching ....................................................................................................................................... 54
6.3.1.4.1                 UCI encoded by Polar code ............................................................................................................. 54
6.3.1.4.2                 UCI encoded by channel coding of small block lengths.................................................................. 55
6.3.1.5                Code block concatenation ..................................................................................................................... 56
6.3.1.6                Multiplexing of coded UCI bits to PUCCH .......................................................................................... 56
6.3.2               Uplink control information on PUSCH ...................................................................................................... 58
6.3.2.1                UCI bit sequence generation ................................................................................................................. 58
6.3.2.1.1                 HARQ-ACK .................................................................................................................................... 58
6.3.2.1.2                 CSI ................................................................................................................................................... 59
6.3.2.2                Code block segmentation and CRC attachment .................................................................................... 62
6.3.2.2.1                 UCI encoded by Polar code ............................................................................................................. 62
6.3.2.2.2                 UCI encoded by channel coding of small block lengths.................................................................. 62
6.3.2.3                Channel coding of UCI ......................................................................................................................... 62
6.3.2.3.1                 UCI encoded by Polar code ............................................................................................................. 62
6.3.2.3.2                 UCI encoded by channel coding of small block lengths.................................................................. 62
6.3.2.4                Rate matching ....................................................................................................................................... 63
6.3.2.4.1                 UCI encoded by Polar code ............................................................................................................. 63
6.3.2.4.1.1                   HARQ-ACK .............................................................................................................................. 63
6.3.2.4.1.2                   CSI part 1 ................................................................................................................................... 65
6.3.2.4.1.3                   CSI part 2 ................................................................................................................................... 67
6.3.2.4.2                 UCI encoded by channel coding of small block lengths.................................................................. 69
6.3.2.4.2.1                   HARQ-ACK .............................................................................................................................. 69
6.3.2.4.2.2                   CSI part 1 ................................................................................................................................... 69
6.3.2.4.2.3                   CSI part 2 ................................................................................................................................... 69
6.3.2.5                Code block concatenation ..................................................................................................................... 69
6.3.2.6                Multiplexing of coded UCI bits to PUSCH........................................................................................... 69
7         Downlink transport channels and control information ...........................................................................70
7.1       Broadcast channel............................................................................................................................................. 70
7.1.1        PBCH payload generation .......................................................................................................................... 70
7.1.2        Scrambling .................................................................................................................................................. 71
7.1.3        Transport block CRC attachment................................................................................................................ 72
7.1.4        Channel coding ........................................................................................................................................... 72
7.1.5        Rate matching ............................................................................................................................................. 72
7.2       Downlink shared channel and paging channel ................................................................................................. 72
7.2.1        Transport block CRC attachment................................................................................................................ 72
7.2.2        LDPC base graph selection ......................................................................................................................... 73
7.2.3        Code block segmentation and code block CRC attachment ....................................................................... 73
7.2.4        Channel coding ........................................................................................................................................... 73
7.2.5        Rate matching ............................................................................................................................................. 73
7.2.6        Code block concatenation ........................................................................................................................... 73
7.3       Downlink control information .......................................................................................................................... 74
7.3.1        DCI formats ................................................................................................................................................ 74
7.3.1.0         DCI size alignment ................................................................................................................................ 74
7.3.1.1         DCI formats for scheduling of PUSCH ................................................................................................. 76
7.3.1.1.1           Format 0_0 ...................................................................................................................................... 76
7.3.1.1.2           Format 0_1 ...................................................................................................................................... 78
7.3.1.2         DCI formats for scheduling of PDSCH ................................................................................................. 91
7.3.1.2.1           Format 1_0 ...................................................................................................................................... 91
7.3.1.2.2           Format 1_1 ...................................................................................................................................... 94
7.3.1.3         DCI formats for other purposes ........................................................................................................... 101
7.3.1.3.1           Format 2_0 .................................................................................................................................... 101
7.3.1.3.2           Format 2_1 .................................................................................................................................... 101
7.3.1.3.3           Format 2_2 .................................................................................................................................... 101
7.3.1.3.4           Format 2_3 .................................................................................................................................... 102



                                                                                     ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 7 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                              5                                   ETSI TS 138 212 V15.8.0 (2020-01)


7.3.2              CRC attachment ........................................................................................................................................ 102
7.3.3              Channel coding ......................................................................................................................................... 103
7.3.4              Rate matching ........................................................................................................................................... 103

Annex <A> (informative):                       Change history .............................................................................................104
History ............................................................................................................................................................105




                                                                                   ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 8 of 107

3GPP TS 38.212 version 15.8.0 Release 15                  6                        ETSI TS 138 212 V15.8.0 (2020-01)



Foreword
This Technical Specification has been produced by the 3rd Generation Partnership Project (3GPP).

The contents of the present document are subject to continuing work within the TSG and may change following formal
TSG approval. Should the TSG modify the contents of the present document, it will be re-released by the TSG with an
identifying change of release date and an increase in version number as follows:

   Version x.y.z

   where:

      x the first digit:

            1 presented to TSG for information;

            2 presented to TSG for approval;

            3 or greater indicates TSG approved document under change control.

      y the second digit is incremented for all changes of substance, i.e. technical enhancements, corrections,
        updates, etc.

      z the third digit is incremented when editorial only changes have been incorporated in the document.




                                                        ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 9 of 107

3GPP TS 38.212 version 15.8.0 Release 15                       7                         ETSI TS 138 212 V15.8.0 (2020-01)



1                Scope
The present document specifies the coding, multiplexing and mapping to physical channels for 5G NR.



2                References
The following documents contain provisions which, through reference in this text, constitute provisions of the present
document.

    -     References are either specific (identified by date of publication, edition number, version number, etc.) or
          non-specific.

    -     For a specific reference, subsequent revisions do not apply.

    -     For a non-specific reference, the latest version applies. In the case of a reference to a 3GPP document (including
          a GSM document), a non-specific reference implicitly refers to the latest version of that document in the same
          Release as the present document.

    [1]                 3GPP TR 21.905: "Vocabulary for 3GPP Specifications".

    [2]                 3GPP TS 38.201: "NR; Physical Layer – General Description"

    [3]                 3GPP TS 38.202: "NR; Services provided by the physical layer"

    [4]                 3GPP TS 38.211: "NR; Physical channels and modulation"

    [5]                 3GPP TS 38.213: "NR; Physical layer procedures for control"

    [6]                 3GPP TS 38.214: "NR; Physical layer procedures for data"

    [7]                 3GPP TS 38.215: "NR; Physical layer measurements"

    [8]                 3GPP TS 38.321: "NR; Medium Access Control (MAC) protocol specification"

    [9]                 3GPP TS 38.331: "NR; Radio Resource Control (RRC) protocol specification"



3                Definitions, symbols and abbreviations

3.1              Definitions
For the purposes of the present document, the terms and definitions given in 3GPP TR 21.905 [1] and the following
apply. A term defined in the present document takes precedence over the definition of the same term, if any, in 3GPP
TR 21.905 [1].


3.2              Symbols
For the purposes of the present document, the following symbols apply:



3.3              Abbreviations
For the purposes of the present document, the abbreviations given in 3GPP TR 21.905 [1] and the following apply. An
abbreviation defined in the present document takes precedence over the definition of the same abbreviation, if any, in
3GPP TR 21.905 [1].

    BCH                 Broadcast channel
    CBG                 Code block group



                                                             ETSI
          Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 10 of 107

3GPP TS 38.212 version 15.8.0 Release 15                   8                        ETSI TS 138 212 V15.8.0 (2020-01)


    CBGTI            Code block group transmission information
    CORESET          Control resource set
    CQI              Channel quality indicator
    CRC              Cyclic redundancy check
    CRI              CSI-RS resource indicator
    CSI              Channel state information
    CSI-RS           CSI reference signal
    DAI              Downlink assignment index
    DCI              Downlink control information
    DL               Downlink
    DL-SCH           Downlink shared channel
    DMRS             Dedicated demodulation reference signal
    HARQ             Hybrid automatic repeat request
    HARQ-ACK         Hybrid automatic repeat request acknowledgement
    LDPC             Low density parity check
    LI               Layer indicator
    MCS              Modulation and coding scheme
    OFDM             Orthogonal frequency division multiplex
    PBCH             Physical broadcast channel
    PCH              Paging channel
    PDCCH            Physical downlink control channel
    PDSCH            Physical downlink shared channel
    PMI              Precoding matrix indicator
    PRB              Physical resource block
    PRACH            Physical random access channel
    PTRS             Phase-tracking reference signal
    PUCCH            Physical uplink control channel
    PUSCH            Physical uplink shared channel
    RACH             Random access channel
    RI               Rank indicator
    RSRP             Reference signal received power
    SFN              System frame number
    SR               Scheduling request
    SRS              Sounding reference signal
    SS               Synchronisation signal
    SUL              Supplementary uplink
    TPC              Transmit power control
    TrCH             Transport channel
    UCI              Uplink control information
    UE               User equipment
    UL               Uplink
    UL-SCH           Uplink shared channel
    VRB              Virtual resource block
    ZP CSI-RS        Zero power CSI-RS



4             Mapping to physical channels

4.1           Uplink
Table 4.1-1 specifies the mapping of the uplink transport channels to their corresponding physical channels. Table 4.1-2
specifies the mapping of the uplink control channel information to its corresponding physical channel.

                                                     Table 4.1-1
                    TrCH                                       Physical Channel
                    UL-SCH                                     PUSCH
                    RACH                                       PRACH




                                                         ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 11 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                           9                      ETSI TS 138 212 V15.8.0 (2020-01)


                                                                           Table 4.1-2
                            Control information                                        Physical Channel
                            UCI                                                        PUCCH, PUSCH




4.2                Downlink
Table 4.2-1 specifies the mapping of the downlink transport channels to their corresponding physical channels. Table
4.2-2 specifies the mapping of the downlink control channel information to its corresponding physical channel.

                                                                           Table 4.2-1
                            TrCH                                                       Physical Channel
                            DL-SCH                                                     PDSCH
                            BCH                                                        PBCH
                            PCH                                                        PDSCH


                                                                           Table 4.2-2

                            Control information                                        Physical Channel
                            DCI                                                        PDCCH




5                  General procedures
Data and control streams from/to MAC layer are encoded /decoded to offer transport and control services over the radio
transmission link. Channel coding scheme is a combination of error detection, error correcting, rate matching,
interleaving and transport channel or control information mapping onto/splitting from physical channels.


5.1                CRC calculation
Denote the input bits to the CRC computation by a 0 , a1 , a 2 , a 3 ,..., a A−1 , and the parity bits by p 0 , p1 , p 2 , p 3 ,..., p L −1 ,
where A is the size of the input sequence and L is the number of parity bits. The parity bits are generated by one of the
following cyclic generator polynomials:

    -     g CRC24A (D ) = [ D 24 + D 23 + D 18 + D 17 + D 14 + D 11 + D 10 + D 7 + D 6 + D 5 + D 4 + D 3 + D + 1] for a CRC length
          L = 24 ;
    -     g CRC24B (D ) = [ D 24 + D 23 + D 6 + D 5 + D + 1] for a CRC length L = 24 ;

    -     g CRC24C (D ) = [ D 24 + D 23 + D 21 + D 20 + D 17 + D 15 + D 13 + D 12 + D 8 + D 4 + D 2 + D + 1] for a CRC length L = 24 ;

    -     g CRC16 (D ) = [ D 16 + D 12 + D 5 + 1] for a CRC length L = 16 ;

    -     g CRC11 (D ) = [ D 11 + D 10 + D 9 + D 5 + 1] for a CRC length L = 11;

    -     g CRC6 (D ) = [ D 6 + D 5 + 1] for a CRC length L = 6 .

The encoding is performed in a systematic form, which means that in GF(2), the polynomial:

a0 D A+ L −1 + a1 D A+ L −2 + ... + a A−1 D L + p0 D L −1 + p1 D L −2 + ... + p L −2 D1 + p L −1

yields a remainder equal to 0 when divided by the corresponding CRC generator polynomial.

The bits after CRC attachment are denoted by b0 , b1 , b2 , b3 ,..., b B −1 , where B = A + L . The relation between ak and bk
is:



                                                                                 ETSI
                Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 12 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                    10                               ETSI TS 138 212 V15.8.0 (2020-01)


       bk = a k       for k = 0,1,2,..., A − 1

       bk = p k − A           for k = A, A + 1, A + 2,..., A + L − 1 .


5.2                   Code block segmentation and code block CRC attachment
5.2.1                 Polar coding
The input bit sequence to the code block segmentation is denoted by a 0 , a1 , a 2 , a 3 ,..., a A−1 , where A > 0 .

if I seg = 1

    Number of code blocks: C = 2 ;

else

    Number of code blocks: C = 1

end if

A' =  A / C  ⋅ C ;

for i = 0 to A'− A − 1

       a 'i = 0 ;

end for

for i = A'− A to A'−1

       a'i = ai−( A'− A ) ;

end for

s =0;

for r = 0 to C − 1

    for k = 0 to A' / C − 1

            crk = a' s ;

            s = s +1;

    end for

    The sequence cr 0 , cr1 , cr 2 , cr 3 ,..., cr ( A'/ C −1) is used to calculate the CRC parity bits p r 0 , p r1 , p r 2 ,..., p r ( L −1) according to
           Subclause 5.1 with a generator polynomial of length L .

    for k = A' / C to A' / C + L − 1

            crk = pr (k − A'/ C ) ;

    end for

end for

The value of A is no larger than 1706.




                                                                          ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 13 of 107

3GPP TS 38.212 version 15.8.0 Release 15                           11                            ETSI TS 138 212 V15.8.0 (2020-01)


5.2.2               Low density parity check coding
The input bit sequence to the code block segmentation is denoted by b0 , b1 , b2 , b3 ,..., b B −1 , where B > 0 . If B is larger
than the maximum code block size K cb , segmentation of the input bit sequence is performed and an additional CRC
sequence of L = 24 bits is attached to each code block.

For LDPC base graph 1, the maximum code block size is:

    -      K cb = 8448 .

For LDPC base graph 2, the maximum code block size is:

    -      K cb = 3840 .

Total number of code blocks C is determined by:

if B ≤ K cb

       L=0

    Number of code blocks: C = 1

       B′ = B

else

       L = 24
    Number of code blocks: C = B / (K cb − L ) .

       B′ = B + C ⋅ L

end if

The bits output from code block segmentation are denoted by c r 0 , c r1 , c r 2 , c r 3 ,..., c r (K r −1) , where 0 ≤ r < C is the code
block number, and K r = K is the number of bits for the code block number r .

The number of bits K in each code block is calculated as:

       K '= B ' / C ;

    For LDPC base graph 1,

           K b = 22 .

    For LDPC base graph 2,

          if B > 640

                 K b = 10 ;

          elseif B > 560

                 Kb = 9 ;

          elseif B > 192

                 Kb = 8 ;

          else

                 Kb = 6 ;




                                                                  ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 14 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                    12                                ETSI TS 138 212 V15.8.0 (2020-01)


       end if

   find the minimum value of Z in all sets of lifting sizes in Table 5.3.2-1, denoted as Z c , such that K b ⋅ Z c ≥ K ' , and
   set K = 22Z c for LDPC base graph 1 and K = 10Z c for LDPC base graph 2;



The bit sequence crk is calculated as:

    s =0;

   for r = 0 to C − 1

       for k = 0 to K '−L −1

             crk = bs
                        ;

             s = s +1;

       end for

       if C > 1

            The sequence cr 0 , cr1 , cr 2 , cr 3 ,..., cr ( K '− L−1) is used to calculate the CRC parity bits p r 0 , p r1 , p r 2 ,..., p r ( L −1)
            according to Subclause 5.1 with the generator polynomial g CRC24B (D ) .

            for k = K '− L to K '−1

                 crk = pr (k + L − K ' )
                                           ;

            end for

       end if

       for k = K ' to K − 1 -- Insertion of filler bits

             crk =< NULL >
                                  ;

       end for

   end for


5.3             Channel coding
Usage of coding scheme for the different types of TrCH is shown in table 5.3-1. Usage of coding scheme for the
different control information types is shown in table 5.3-2.

                                      Table 5.3-1: Usage of channel coding scheme for TrCHs
                                                             TrCH                                 Coding scheme
                                                            UL-SCH
                                                            DL-SCH                                       LDPC
                                                             PCH
                                                             BCH                                      Polar code




                                                                          ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 15 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                     13                                ETSI TS 138 212 V15.8.0 (2020-01)


                          Table 5.3-2: Usage of channel coding scheme for control information
                                                     Control Information                          Coding scheme
                                                             DCI                                    Polar code
                                                                                                    Block code
                                                                UCI
                                                                                                    Polar code



5.3.1              Polar coding
The bit sequence input for a given code block to channel coding is denoted by c 0 , c1 , c 2 , c 3 ,..., c K −1 , where K is the
number of bits to encode. After encoding the bits are denoted by d 0 , d1 , d 2 ,..., d N −1 , where N = 2 n and the value of n is
determined by the following:

    Denote by E the rate matching output sequence length as given in Subclause 5.4.1;

    If E ≤ (9 / 8) ⋅ 2 ( log 2 E −1) and K / E < 9 / 16

           n1 = log 2 E  − 1 ;

    else

           n1 = log 2 E  ;

    end if

     Rmin = 1 / 8 ;

     n2 = log 2 (K / Rmin ) ;

     n = max{min {n1 , n2 , nmax }, nmin }

    where nmin = 5 .

UE is not expected to be configured with K + nPC > E , where n PC is the number of parity check bits defined in
Subclause 5.3.1.2.

5.3.1.1                Interleaving
The bit sequence c 0 , c1 , c 2 , c 3 ,..., c K −1 is interleaved into bit sequence c ' 0 , c '1 , c ' 2 , c' 3 ,..., c' K −1 as follows:

     ck′ = cΠ (k ) , k = 0,1,..., K − 1

where the interleaving pattern Π(k ) is given by the following:

    if I IL = 0

           Π(k ) = k , k = 0,1,..., K − 1

    else

           k =0;

         for m = 0 to K ILmax − 1

                   IL (m ) ≥ K IL − K
              if Π max         max



                   Π(k ) = Π max          (
                             IL (m ) − K IL − K
                                         max
                                                ;    )
                   k = k +1 ;



                                                                           ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 16 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                             14                                ETSI TS 138 212 V15.8.0 (2020-01)


              end if

          end for

     end if

        IL (m )
where Π max     is given by Table 5.3.1.1-1 and K ILmax = 164 .


                                                                                              IL (m )
                                                      Table 5.3.1.1-1: Interleaving pattern Π max

                       m          IL (m)
                                Π max            m        IL (m)
                                                        Π max      m       IL (m)
                                                                         Π max            m     IL (m)
                                                                                              Π max         m       IL (m)
                                                                                                                  Π max           m       IL (m)
                                                                                                                                        Π max
                        0            0           28        67      56         122        84        68       112         33        140      38
                        1            2           29        69      57         123        85        73       113         36        141     144
                        2            4           30        70      58         126        86        78       114         44        142      39
                        3            7           31        71      59         127        87        84       115         47        143     145
                        4            9           32        72      60         129        88        90       116         64        144      40
                        5           14           33        76      61         132        89        92       117         74        145     146
                        6           19           34        77      62         134        90        94       118         79        146      41
                        7           20           35        81      63         138        91        96       119         85        147     147
                        8           24           36        82      64         139        92        99       120         97        148     148
                        9           25           37        83      65         140        93       102       121        100        149     149
                       10           26           38        87      66          1         94       105       122        103        150     150
                       11           28           39        88      67          3         95       107       123        117        151     151
                       12           31           40        89      68          5         96       109       124        125        152     152
                       13           34           41        91      69          8         97       112       125        131        153     153
                       14           42           42        93      70         10         98       114       126        136        154     154
                       15           45           43        95      71         15         99       116       127        142        155     155
                       16           49           44        98      72         21        100       121       128         12        156     156
                       17           50           45       101      73         27        101       124       129         17        157     157
                       18           51           46       104      74         29        102       128       130         23        158     158
                       19           53           47       106      75         32        103       130       131         37        159     159
                       20           54           48       108      76         35        104       133       132         48        160     160
                       21           56           49       110      77         43        105       135       133         75        161     161
                       22           58           50       111      78         46        106       141       134         80        162     162
                       23           59           51       113      79         52        107        6        135         86        163     163
                       24           61           52       115      80         55        108        11       136        137
                       25           62           53       118      81         57        109        16       137        143
                       26           65           54       119      82         60        110        22       138         13
                       27           66           55       120      83         63        111        30       139         18




5.3.1.2                Polar encoding
                                             {                           }
The Polar sequence Q 0N max −1 = Q0N max , Q1N max ,..., Q NN max−1 is given by Table 5.3.1.2-1, where 0 ≤ QiN max ≤ N max − 1 denotes a
                                                             max


bit index before Polar encoding for i = 0,1,..., N max − 1 and N max = 1024 . The Polar sequence Q 0N max −1 is in ascending
                            (            )       (       )         (           )              (         )
order of reliability W Q0N max < W Q1N max < ... < W QNN max−1 , where W QiN max denotes the reliability of bit index QiN max .
                                                                        max



For any code block encoded to N bits, a same Polar sequence Q 0N −1 = {Q0N , Q1N , Q2N ,..., Q NN−1 } is used. The Polar
sequence Q 0N −1 is a subset of Polar sequence Q 0N max −1 with all elements QiN max of values less than N , ordered in
ascending order of reliability W (Q0N ) < W (Q1N ) < W (Q2N ) < ... < W (Q NN−1 ) .

Denote Q IN as a set of bit indices in Polar sequence Q 0N −1 , and Q FN as the set of other bit indices in Polar sequence
Q 0N −1 , where Q IN and Q FN are given in Subclause 5.4.1.1, Q IN = K + n PC , Q FN = N − Q IN , and n PC is the number
of parity check bits.

                                                                                                                  1     0
Denote G N = (G 2 )
                           ⊗n
                                as the n -th Kronecker power of matrix G 2 , where G 2 =                             
                                                                                                                              .
                                                                                                                  1 1

For a bit index j with j = 0,1,..., N − 1 , denote g j as the j -th row of G N and w (g j ) as the row weight of g j , where
w (g j ) is the number of ones in g j . Denote the set of bit indices for parity check bits as Q PC
                                                                                                 N            N
                                                                                                    , where Q PC = nPC . A
              (
number of nPC − nPC wm
                                )
                        parity check bits are placed in the nPC − nPC
                                                                    wm
                                                                                    (              )
                                                                        least reliable bit indices in Q IN . A number of
  wm                                                                                   ~N           ~N
n PC other parity check bits are placed in the bit indices of minimum row weight in Q   I
                                                                                           , where Q I
                                                                                                       denotes the
(Q   N
     I         )
         − nPC most reliable bit indices in Q IN ; if there are more than n PC bit indices of the same minimum row weight
                                                                            wm




                                                                                    ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 17 of 107

3GPP TS 38.212 version 15.8.0 Release 15                            15                 ETSI TS 138 212 V15.8.0 (2020-01)

   ~N          wm                                             wm
in Q I
       , the n PC other parity check bits are placed in the n PC bit indices of the highest reliability and the minimum
                 ~N
row weight in Q I .

Generate u = [u 0 u1 u 2 ... u N −1 ] according to the following:

    k =0;

   if n PC > 0

        y0 = 0 ; y1 = 0 ; y2 = 0 ; y3 = 0 ; y 4 = 0 ;

       for n = 0 to N − 1

            yt = y0 ; y 0 = y1 ; y1 = y 2 ; y2 = y3 ; y3 = y4 ; y 4 = yt ;

            if n ∈ Q IN

               if n ∈ Q PC
                        N




                      u n = y0 ;

               else

                      u n = c k' ;

                      k = k +1;

                      y0 = y0 ⊕ u n ;

               end if

            else

                 un = 0 ;

            end if

       end for

   else

       for n = 0 to N − 1

            if n ∈ Q IN

                 u n = c k' ;

                   k = k +1;

            else

                 un = 0 ;

            end if

       end for

   end if

The output after encoding d = [d 0 d1 d 2 ... d N −1 ] is obtained by d = uG N . The encoding is performed in GF(2).




                                                               ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 18 of 107

3GPP TS 38.212 version 15.8.0 Release 15             16                      ETSI TS 138 212 V15.8.0 (2020-01)


                                                                                            (
           Table 5.3.1.2-1: Polar sequence Q 0N max −1 and its corresponding reliability W QiNmax   )




                                                    ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 19 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                                               17                                       ETSI TS 138 212 V15.8.0 (2020-01)


     (
   W QiNmax   )   QiN max     (
                            W QiNmax   )   QiN max     (
                                                     W QiNmax   )   QiN max     (
                                                                              W QiNmax   )   QiN max        (
                                                                                                        W QiNmax   )   QiN max     (
                                                                                                                                 W QiNmax   )   QiN max     (
                                                                                                                                                          W QiNmax   )   QiN max     (
                                                                                                                                                                                   W QiNmax   )   QiN max
          0          0        128           518        256            94        384           214           512         364        640           414        768           819        896           966
          1          1        129            54        257           204        385           309           513         654        641           223        769           814        897           755
          2          2        130            83        258           298        386           188           514         659        642           663        770           439        898           859
          3          4        131            57        259           400        387           449           515         335        643           692        771           929        899           940
          4          8        132           521        260           608        388           217           516         480        644           835        772           490        900           830
          5         16        133           112        261           352        389           408           517         315        645           619        773           623        901           911
          6         32        134           135        262           325        390           609           518         221        646           472        774           671        902           871
          7          3        135            78        263           533        391           596           519         370        647           455        775           739        903           639
          8          5        136           289        264           155        392           551           520         613        648           796        776           916        904           888
          9         64        137           194        265           210        393           650           521         422        649           809        777           463        905           479
         10         9         138            85        266           305        394           229           522         425        650           714        778           843        906           946
         11         6         139           276        267           547        395           159           523         451        651           721        779           381        907           750
         12        17         140           522        268           300        396           420           524         614        652           837        780           497        908           969
         13        10         141            58        269           109        397           310           525         543        653           716        781           930        909           508
         14        18         142           168        270           184        398           541           526         235        654           864        782           821        910           861
         15        128        143           139        271           534        399           773           527         412        655           810        783           726        911           757
         16        12         144            99        272           537        400           610           528         343        656           606        784           961        912           970
         17        33         145            86        273           115        401           657           529         372        657           912        785           872        913           919
         18        65         146            60        274           167        402           333           530         775        658           722        786           492        914           875
         19        20         147           280        275           225        403           119           531         317        659           696        787           631        915           862
         20        256        148            89        276           326        404           600           532         222        660           377        788           729        916           758
         21        34         149           290        277           306        405           339           533         426        661           435        789           700        917           948
         22        24         150           529        278           772        406           218           534         453        662           817        790           443        918           977
         23        36         151           524        279           157        407           368           535         237        663           319        791           741        919           923
         24         7         152           196        280           656        408           652           536         559        664           621        792           845        920           972
         25        129        153           141        281           329        409           230           537         833        665           812        793           920        921           761
         26        66         154           101        282           110        410           391           538         804        666           484        794           382        922           877
         27        512        155           147        283           117        411           313           539         712        667           430        795           822        923           952
         28        11         156           176        284           212        412           450           540         834        668           838        796           851        924           495
         29        40         157           142        285           171        413           542           541         661        669           667        797           730        925           703
         30        68         158           530        286           776        414           334           542         808        670           488        798           498        926           935
         31        130        159           321        287           330        415           233           543         779        671           239        799           880        927           978
         32        19         160            31        288           226        416           555           544         617        672           378        800           742        928           883
         33        13         161           200        289           549        417           774           545         604        673           459        801           445        929           762
         34        48         162            90        290           538        418           175           546         433        674           622        802           471        930           503
         35        14         163           545        291           387        419           123           547         720        675           627        803           635        931           925
         36        72         164           292        292           308        420           658           548         816        676           437        804           932        932           878
         37        257        165           322        293           216        421           612           549         836        677           380        805           687        933           735
         38        21         166           532        294           416        422           341           550         347        678           818        806           903        934           993
         39        132        167           263        295           271        423           777           551         897        679           461        807           825        935           885
         40        35         168           149        296           279        424           220           552         243        680           496        808           500        936           939
         41        258        169           102        297           158        425           314           553         662        681           669        809           846        937           994
         42        26         170           105        298           337        426           424           554         454        682           679        810           745        938           980
         43        513        171           304        299           550        427           395           555         318        683           724        811           826        939           926
         44        80         172           296        300           672        428           673           556         675        684           841        812           732        940           764
         45        37         173           163        301           118        429           583           557         618        685           629        813           446        941           941
         46        25         174            92        302           332        430           355           558         898        686           351        814           962        942           967
         47        22         175            47        303           579        431           287           559         781        687           467        815           936        943           886
         48        136        176           267        304           540        432           183           560         376        688           438        816           475        944           831
         49        260        177           385        305           389        433           234           561         428        689           737        817           853        945           947
         50        264        178           546        306           173        434           125           562         665        690           251        818           867        946           507
         51        38         179           324        307           121        435           557           563         736        691           462        819           637        947           889
         52        514        180           208        308           553        436           660           564         567        692           442        820           907        948           984
         53        96         181           386        309           199        437           616           565         840        693           441        821           487        949           751
         54        67         182           150        310           784        438           342           566         625        694           469        822           695        950           942
         55        41         183           153        311           179        439           316           567         238        695           247        823           746        951           996
         56        144        184           165        312           228        440           241           568         359        696           683        824           828        952           971
         57        28         185           106        313           338        441           778           569         457        697           842        825           753        953           890
         58        69         186            55        314           312        442           563           570         399        698           738        826           854        954           509
         59        42         187           328        315           704        443           345           571         787        699           899        827           857        955           949
         60        516        188           536        316           390        444           452           572         591        700           670        828           504        956           973
         61        49         189           577        317           174        445           397           573         678        701           783        829           799        957          1000
         62        74         190           548        318           554        446           403           574         434        702           849        830           255        958           892
         63        272        191           113        319           581        447           207           575         677        703           820        831           964        959           950
         64        160        192           154        320           393        448           674           576         349        704           728        832           909        960           863
         65        520        193            79        321           283        449           558           577         245        705           928        833           719        961           759
         66        288        194           269        322           122        450           785           578         458        706           791        834           477        962          1008
         67        528        195           108        323           448        451           432           579         666        707           367        835           915        963           510
         68        192        196           578        324           353        452           357           580         620        708           901        836           638        964           979
         69        544        197           224        325           561        453           187           581         363        709           630        837           748        965           953
         70        70         198           166        326           203        454           236           582         127        710           685        838           944        966           763
         71        44         199           519        327            63        455           664           583         191        711           844        839           869        967           974
         72        131        200           552        328           340        456           624           584         782        712           633        840           491        968           954
         73        81         201           195        329           394        457           587           585         407        713           711        841           699        969           879
         74        50         202           270        330           527        458           780           586         436        714           253        842           754        970           981
         75        73         203           641        331           582        459           705           587         626        715           691        843           858        971           982
         76        15         204           523        332           556        460           126           588         571        716           824        844           478        972           927
         77        320        205           275        333           181        461           242           589         465        717           902        845           968        973           995
         78        133        206           580        334           295        462           565           590         681        718           686        846           383        974           765
         79        52         207           291        335           285        463           398           591         246        719           740        847           910        975           956
         80        23         208            59        336           232        464           346           592         707        720           850        848           815        976           887
         81        134        209           169        337           124        465           456           593         350        721           375        849           976        977           985
         82        384        210           560        338           205        466           358           594         599        722           444        850           870        978           997
         83        76         211           114        339           182        467           405           595         668        723           470        851           917        979           986
         84        137        212           277        340           643        468           303           596         790        724           483        852           727        980           943
         85        82         213           156        341           562        469           569           597         460        725           415        853           493        981           891
         86        56         214            87        342           286        470           244           598         249        726           485        854           873        982           998
         87        27         215           197        343           585        471           595           599         682        727           905        855           701        983           766




                                                                                                 ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 20 of 107

3GPP TS 38.212 version 15.8.0 Release 15                          18                        ETSI TS 138 212 V15.8.0 (2020-01)

       88         97        216   116   344   299    472    189        600   573    728     795    856     931     984     511
       89         39        217   170   345   354    473    566        601   411    729     473    857     756     985     988
       90        259        218    61   346   211    474    676        602   803    730     634    858     860     986    1001
       91         84        219   531   347   401    475    361        603   789    731     744    859     499     987     951
       92        138        220   525   348   185    476    706        604   709    732     852    860     731     988    1002
       93        145        221   642   349   396    477    589        605   365    733     960    861     823     989     893
       94        261        222   281   350   344    478    215        606   440    734     865    862     922     990     975
       95         29        223   278   351   586    479    786        607   628    735     693    863     874     991     894
       96         43        224   526   352   645    480    647        608   689    736     797    864     918     992    1009
       97         98        225   177   353   593    481    348        609   374    737     906    865     502     993     955
       98        515        226   293   354   535    482    419        610   423    738     715    866     933     994    1004
       99         88        227   388   355   240    483    406        611   466    739     807    867     743     995    1010
      100        140        228    91   356   206    484    464        612   793    740     474    868     760     996     957
      101         30        229   584   357    95    485    680        613   250    741     636    869     881     997     983
      102        146        230   769   358   327    486    801        614   371    742     694    870     494     998     958
      103         71        231   198   359   564    487    362        615   481    743     254    871     702     999     987
      104        262        232   172   360   800    488    590        616   574    744     717    872     921    1000    1012
      105        265        233   120   361   402    489    409        617   413    745     575    873     501    1001     999
      106        161        234   201   362   356    490    570        618   603    746     913    874     876    1002    1016
      107        576        235   336   363   307    491    788        619   366    747     798    875     847    1003     767
      108         45        236    62   364   301    492    597        620   468    748     811    876     992    1004     989
      109        100        237   282   365   417    493    572        621   655    749     379    877     447    1005    1003
      110        640        238   143   366   213    494    219        622   900    750     697    878     733    1006     990
      111         51        239   103   367   568    495    311        623   805    751     431    879     827    1007    1005
      112        148        240   178   368   832    496    708        624   615    752     607    880     934    1008     959
      113         46        241   294   369   588    497    598        625   684    753     489    881     882    1009    1011
      114         75        242    93   370   186    498    601        626   710    754     866    882     937    1010    1013
      115        266        243   644   371   646    499    651        627   429    755     723    883     963    1011     895
      116        273        244   202   372   404    500    421        628   794    756     486    884     747    1012    1006
      117        517        245   592   373   227    501    792        629   252    757     908    885     505    1013    1014
      118        104        246   323   374   896    502    802        630   373    758     718    886     855    1014    1017
      119        162        247   392   375   594    503    611        631   605    759     813    887     924    1015    1018
      120         53        248   297   376   418    504    602        632   848    760     476    888     734    1016     991
      121        193        249   770   377   302    505    410        633   690    761     856    889     829    1017    1020
      122        152        250   107   378   649    506    231        634   713    762     839    890     965    1018    1007
      123         77        251   180   379   771    507    688        635   632    763     725    891     938    1019    1015
      124        164        252   151   380   360    508    653        636   482    764     698    892     884    1020    1019
      125        768        253   209   381   539    509    248        637   806    765     914    893     506    1021    1021
      126        268        254   284   382   111    510    369        638   427    766     752    894     749    1022    1022
      127        274        255   648   383   331    511    190        639   904    767     868    895     945    1023    1023




5.3.2             Low density parity check coding
The bit sequence input for a given code block to channel coding is denoted by c 0 , c1 , c 2 , c 3 ,..., c K −1 , where K is the
number of bits to encode as defined in Subclause 5.2.2. After encoding the bits are denoted by d0 , d1 , d 2 ,..., d N −1 , where
N = 66Z c for LDPC base graph 1 and N = 50Z c for LDPC base graph 2, and the value of Z c is given in Subclause
5.2.2.

For a code block encoded by LDPC, the following encoding procedure applies:

   1) Find the set with index iLS in Table 5.3.2-1 which contains Z c .

   2) for k = 2Z c to K − 1

       if ck ≠< NULL >

              d k −2 Z c = ck ;

       else

              ck = 0 ;

              d k −2 Z c =< NULL > ;

       end if

   end for




                                                              ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 21 of 107

3GPP TS 38.212 version 15.8.0 Release 15                             19                            ETSI TS 138 212 V15.8.0 (2020-01)



                                                      [                           ]
   3) Generate N + 2Z c − K parity bits w = w0 , w1 , w2 ,..., wN +2 Zc −K −1 T such that H × 
                                                                                              
                                                                                                       c
                                                                                                           = 0 , where
                                                                                                     w 

       c = [c0 , c1 , c2 ,...,cK −1 ] ; 0 is a column vector of all elements equal to 0. The encoding is performed in GF(2).
                                     T



      For LDPC base graph 1, a matrix of H BG has 46 rows with row indices i = 0,1,2,...,45 and 68 columns with
      column indices j = 0,1,2,...,67 . For LDPC base graph 2, a matrix of H BG has 42 rows with row indices
       i = 0,1,2,..., 41 and 52 columns with column indices j = 0,1,2,...,51 . The elements in H BG with row and
      column indices given in Table 5.3.2-2 (for LDPC base graph 1) and Table 5.3.2-3 (for LDPC base graph 2) are
      of value 1, and all other elements in H BG are of value 0.

      The matrix H is obtained by replacing each element of H BG with a Z c × Z c matrix, according to the following:

      -     Each element of value 0 in H BG is replaced by an all zero matrix 0 of size Z c × Z c ;

      -     Each element of value 1 in H BG is replaced by a circular permutation matrix I (Pi , j ) of size Z c × Z c , where i
            and j are the row and column indices of the element, and I (Pi , j ) is obtained by circularly shifting the
            identity matrix I of size Z c × Z c to the right Pi , j times. The value of Pi , j is given by Pi , j = mod (Vi , j , Z c ) . The
            value of Vi , j is given by Tables 5.3.2-2 and 5.3.2-3 according to the set index iLS and LDPC base graph.

   4) for k = K to N + 2Z c − 1

       d k −2 Z c = wk − K ;

   end for

                                          Table 5.3.2-1: Sets of LDPC lifting size Z

                                          Set index ( iLS )          Set of lifting sizes ( Z )
                                                  0               {2, 4, 8, 16, 32, 64, 128, 256}
                                                  1              {3, 6, 12, 24, 48, 96, 192, 384}
                                                  2                {5, 10, 20, 40, 80, 160, 320}
                                                  3                  {7, 14, 28, 56, 112, 224}
                                                  4                  {9, 18, 36, 72, 144, 288}
                                                  5                 {11, 22, 44, 88, 176, 352}
                                                  6                    {13, 26, 52, 104, 208}
                                                  7                    {15, 30, 60, 120, 240}




                                                                    ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 22 of 107

3GPP TS 38.212 version 15.8.0 Release 15             20                      ETSI TS 138 212 V15.8.0 (2020-01)


              Table 5.3.2-2: LDPC base graph 1 ( H BG ) and its parity check matrices ( Vi , j )




                                                    ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 23 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                         21                                 ETSI TS 138 212 V15.8.0 (2020-01)


           H BG                                Vi , j                                         H BG                                Vi , j
    Row      Column                                                                    Row      Column
   index      index
                                         Set index       iLS                          index      index
                                                                                                                            Set index       iLS
    i             j    0     1      2      3             4      5     6     7           i            j    0     1      2      3             4      5     6     7
                   0   250   307    73    223           211    294     0   135                        1    96     2   290    120             0    348     6   138
                   1    69    19    15     16           198    118     0   227                       10    65   210    60    131           183     15    81   220
                   2   226    50   103     94           188    167     0   126                       13    63   318   130    209           108     81   182   173
                                                                                       15
                   3   159   369    49     91           186    330     0   134                       18    75    55   184    209            68    176    53   142
                   5   100   181   240     74           219    207     0    84                       25   179   269    51     81            64    113    46    49
                   6    10   216    39     10             4    165     0    83                       37     0     0     0      0             0      0     0     0
                   9    59   317    15      0            29    243     0    53                        1    64    13    69    154           270    190    88    78
                  10   229   288   162    205           144    250     0   225                        3    49   338   140    164            13    293   198   152
                  11   110   109   215    216           116      1     0   205                       11    49    57    45     43            99    332   160    84
                                                                                       16
    0             12   191    17   164     21           216    339     0   128                       20    51   289   115    189            54    331   122    5
                  13     9   357   133    215           115    201     0    75                       22   154    57   300    101            0     114   182   205
                  15   195   215   298     14           233     53     0   135                       38     0     0     0      0             0      0     0     0
                  16    23   106   110     70           144    347     0   217                        0     7   260   257     56           153    110    91   183
                  18   190   242   113    141            95    304     0   220                       14   164   303   147    110           137    228   184   112
                  19    35   180    16    198           216    167     0    90                       16    59    81   128    200             0    247    30   106
                                                                                       17
                  20   239   330   189    104            73     47     0   105                       17     1   358    51     63             0    116     3   219
                  21    31   346    32     81           261    188     0   137                       21   144   375   228      4           162    190   155   129
                  22     1     1     1      1             1      1     0     1                       39     0     0     0      0             0      0     0     0
                  23     0     0     0      0             0      0     0     0                        1    42   130   260    199           161     47     1   183
                   0     2    76   303    141           179     77    22    96                       12   233   163   294    110           151    286    41   215
                   2   239    76   294     45           162    225    11   236                       13     8   280   291    200            0     246   167   180
                                                                                       18
                   3   117    73    27    151           223     96   124   136                       18   155   132   141    143           241    181    68   143
                   4   124   288   261     46           256    338     0   221                       19   147     4   295    186           144     73   148    14
                   5    71   144   161    119           160    268    10   128                       40     0     0     0      0             0      0     0     0
                   7   222   331   133    157            76    112     0    92                        0    60   145    64      8             0     87    12   179
                   8   104   331     4    133           202    302     0   172                        1    73   213   181      6             0    110     6   108
                   9   173   178    80     87           117     50     2    56                        7    72   344   101    103           118    147   166   159
                                                                                       19
                  11   220   295   129    206           109    167    16    11                        8   127   242   270    198           144    258   184   138
    1             12   102   342   300     93            15    253    60   189                       10   224   197    41      8             0    204   191   196
                  14   109   217    76     79            72    334     0    95                       41     0     0     0      0             0      0     0     0
                  15   132    99   266      9           152    242     6    85                        0   151   187   301    105           265     89     6    77
                  16   142   354    72    118           158    257    30   153                        3   186   206   162    210            81     65    12   187
                  17   155   114    83    194           147    133     0    87                        9   217   264    40    121            90    155    15   203
                                                                                       20
                  19   255   331   260     31           156      9   168   163                       11    47   341   130    214           144    244    5    167
                  21    28   112   301    187           119    302    31   216                       22   160    59    10    183           228     30    30   130
                  22     0     0     0      0             0      0   105     0                       42     0     0     0      0             0      0     0     0
                  23     0     0     0      0             0      0     0     0                        1   249   205    79    192            64    162     6   197
                  24     0     0     0      0             0      0     0     0                        5   121   102   175    131            46    264    86   122
                   0   106   205    68    207           258    226   132   189                       16   109   328   132    220           266    346    96   215
                                                                                       21
                   1   111   250     7    203           167     35    37     4                       20   131   213   283     50             9    143    42    65
                   2   185   328    80     31           220    213    21   225                       21   171    97   103    106            18    109   199   216
                   4    63   332   280    176           133    302   180   151                       43     0     0     0      0             0      0     0     0
                   5   117   256    38    180           243    111     4   236                        0    64    30   177     53            72    280    44    25
                   6    93   161   227    186           202    265   149   117                       12   142    11    20      0           189    157    58    47
                   7   229   267   202     95           218    128    48   179         22            13   188   233    55      3            72    236   130   126
                   8   177   160   200    153            63    237    38    92                       17   158    22   316    148           257    113   131   178
                   9    95    63    71    177             0    294   122    24                       44     0     0     0      0             0      0     0     0
    2             10    39   129   106     70             3    127   195    68                        1   156    24   249     88           180     18    45   185
                  13   142   200   295     77            74    110   155     6                        2   147    89    50    203             0      6    18   127
                  14   225    88   283    214           229    286    28   101         23            10   170    61   133    168            0     181   132   117
                  15   225    53   301     77             0    125    85    33                       18   152    27   105    122           165    304   100   199
                  17   245   131   184    198           216    131    47    96                       45     0     0     0      0             0      0     0     0
                  18   205   240   246    117           269    163   179   125                        0   112   298   289     49           236     38     9    32
                  19   251   205   230    223           200    210    42    67                        3    86   158   280    157           199    170   125   178
                  20   117    13   276     90           234      7    66   230                        4   236   235   110     64             0    249   191     2
                                                                                       24
                  24     0     0     0      0             0      0     0     0                       11   116   339   187    193           266    288    28   156
                  25     0     0     0      0             0      0     0     0                       22   222   234   281    124            0     194     6    58
                   0   121   276   220    201           187     97     4   128                       46     0     0     0      0             0      0     0     0
                   1    89    87   208     18           145     94     6    23                        1    23    72   172      1           205    279     4    27
                   3    84     0    30    165           166     49    33   162                        6   136    17   295    166             0    255    74   141
                   4    20   275   197      5           108    279   113   220         25             7   116   383    96     65             0    111    16    11
                   6   150   199    61     45            82    139    49    43                       14   182   312    46     81           183     54    28   181
                   7   131   153   175    142           132    166    21   186                       47     0     0     0      0             0      0     0     0
                   8   243    56    79     16           197     91     6    96                        0   195    71   270    107             0    325    21   163
                  10   136   132   281     34            41    106   151     1                        2   243    81   110    176             0    326   142   131
                  11    86   305   303    155           162    246    83   216         26             4   215    76   318    212             0    226   192   169
    3             12   246   231   253    213            57    345   154    22                       15    61   136    67    127           277     99   197    98
                  13   219   341   164    147            36    269    87    24                       48     0     0     0      0             0      0     0     0
                  14   211   212    53     69           115    185     5   167                        1    25   194   210    208            45     91    98   165
                  16   240   304    44     96           242    249    92   200                        6   104   194    29    141            36    326   140   232
                                                                                       27
                  17    76   300    28     74           165    215   173    32                        8   194   101   304    174            72    268    22     9
                  18   244   271    77     99             0    143   120   235                       49     0     0     0      0             0      0     0     0
                  20   144    39   319     30           113    121     2   172                        0   128   222    11    146           275    102     4    32
                  21    12   357    68    158           108    121   142   219                        4   165    19   293    153             0      1     1    43
                  22     1     1     1      1             1      1     0     1         28            19   181   244    50    217           155     40    40   200
                  25     0     0     0      0             0      0     0     0                       21    63   274   234    114            62    167    93   205
                   0   157   332   233    170           246     42    24    64                       50     0     0     0      0             0      0     0     0
    4              1   102   181   205     10           235    256   204   211                        1    86   252    27    150             0    273    92   232
                  26     0     0     0      0             0      0     0     0                       14   236     5   308     11           180    104   136    32
                   0   205   195    83    164           261    219   185     2         29            18    84   147   117     53             0    243   106   118
                   1   236    14   292     59           181    130   100   171                       25     6    78    29     68            42    107     6   103
    5              3   194   115    50     86            72    251    24    47                       51     0     0     0      0             0      0     0     0
                  12   231   166   318     80           283    322    65   143                        0   216   159    91     34             0    171     2   170
                                                                                       30
                  16    28   241   201    182           254    295   207   210                       10    73   229    23    130            90     16    88   199




                                                                            ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 24 of 107

3GPP TS 38.212 version 15.8.0 Release 15                        22                     ETSI TS 138 212 V15.8.0 (2020-01)

          21    123    51   267   130    79   258   161   180             13   120   260   105   210   252    95   112    26
          22    115   157   279   153   144   283    72   180             24     9    90   135   123   173   212    20   105
          27      0     0     0     0     0     0     0     0             52     0     0     0     0     0     0     0     0
           0    183   278   289   158    80   294     6   199              1    95   100   222   175   144   101     4    73
           6     22   257    21   119   144    73    27    22              7   177   215   308    49   144   297    49   149
          10     28     1   293   113   169   330   163    23        31   22   172   258    66   177   166   279   125   175
          11     67   351    13    21    90    99    50   100             25    61   256   162   128    19   222   194   108
    6     13    244    92   232    63    59   172    48    92             53     0     0     0     0     0     0     0     0
          17     11   253   302    51   177   150    24   207              0   221   102   210   192     0   351     6   103
          18    157    18   138   136   151   284    38    52             12   112   201    22   209   211   265   126   110
          20    211   225   235   116   108   305    91    13        32   14   199   175   271    58    36   338    63   151
          28      0     0     0     0     0     0     0     0             24   121   287   217    30   162    83    20   211
           0    220     9    12    17   169     3   145    77             54     0     0     0     0     0     0     0     0
           1     44    62    88    76   189   103    88   146              1     2   323   170   114     0    56    10   199
           4    159   316   207   104   154   224   112   209              2   187     8    20    49     0   304    30   132
    7      7     31   333    50   100   184   297   153    32        33   11    41   361   140   161    76   141     6   172
           8    167   290    25   150   104   215   159   166             21   211   105    33   137    18   101    92    65
          14    104   114    76   158   164    39    76    18             55     0     0     0     0     0     0     0     0
          29      0     0     0     0     0     0     0     0              0   127   230   187    82   197    60     4   161
           0    112   307   295    33    54   348   172   181              7   167   148   296   186     0   320   153   237
           1      4   179   133    95     0    75     2   105        34   15   164   202     5    68   108   112   197   142
           3      7   165   130     4   252    22   131   141             17   159   312    44   150     0    54   155   180
          12    211    18   231   217    41   312   141   223             56     0     0     0     0     0     0     0     0
          16    102    39   296   204    98   224    96   177              1   161   320   207   192   199   100     4   231
    8
          19    164   224   110   39    46    17     99   145              6   197   335   158   173   278   210    45   174
          21    109   368   269   58    15    59    101   199        35   12   207     2    55    26     0   195   168   145
          22    241    67   245    44   230   314    35   153             22   103   266   285   187   205   268   185   100
          24     90   170   154   201    54   244   116    38             57     0     0     0     0     0     0     0     0
          30      0     0     0     0     0     0     0     0              0    37   210   259   222   216   135     6    11
           0    103   366   189     9   162   156     6   169             14   105   313   179   157    16    15   200   207
           1    182   232   244    37   159    88    10    12        36   15    51   297   178     0     0    35   177    42
          10    109   321    36   213    93   293   145   206             18   120    21   160     6     0   188    43   100
          11     21   133   286   105   134   111    53   221             58     0     0     0     0     0     0     0     0
    9     13    142    57   151    89    45    92   201    17              1   198   269   298    81    72   319    82    59
          17     14   303   267   185   132   152     4   212             13   220    82    15   195   144   236     2   204
                                                                     37
          18     61    63   135   109    76    23   164    92             23   122   115   115   138     0    85   135   161
          20    216    82   209   218   209   337   173   205             59     0     0     0     0     0     0     0     0
          31      0     0     0     0     0     0     0     0              0   167   185   151   123   190   164    91   121
           1     98   101    14    82   178   175   126   116              9   151   177   179    90     0   196    64    90
           2    149   339    80   165     1   253    77   151        38   10   157   289    64    73     0   209   198    26
           4    167   274   211   174    28    27   156    70             12   163   214   181    10     0   246   100   140
   10      7    160   111    75    19   267   231    16   230             60     0     0     0     0     0     0     0     0
           8     49   383   161   194   234    49    12   115              1   173   258   102    12   153   236     4   115
          14     58   354   311   103   201   267    70    84              3   139    93    77    77     0   264    28   188
          32      0     0     0     0     0     0     0     0        39    7   149   346   192    49   165    37   109   168
           0     77    48    16    52    55    25   184    45             19     0   297   208   114   117   272   188    52
           1     41   102   147    11    23   322   194   115             61     0     0     0     0     0     0     0     0
          12     83     8   290     2   274   200   123   134              0   157   175    32    67   216   304    10     4
          16    182    47   289    35   181   351    16     1              8   137    37    80    45   144   237    84   103
   11                                                                40
          21     78   188   177    32   273   166   104   152             17   149   312   197    96     2   135    12    30
          22    252   334    43    84    39   338   109   165             62     0     0     0     0     0     0     0     0
          23     22   115   280   201    26   192   124   107              1   167    52   154    23     0   123     2    53
          33      0     0     0     0     0     0     0     0              3   173   314    47   215     0    77    75   189
           0    160    77   229   142   225   123     6   186        41    9   139   139   124    60     0    25   142   215
           1     42   186   235   175   162   217    20   215             18   151   288   207   167   183   272   128    24
          10     21   174   169   136   244   142   203   124             63     0     0     0     0     0     0     0     0
   12     11     32   232    48     3   151   110   153   180              0   149   113   226   114    27   288   163   222
          13    234    50   105    28   238   176   104    98              4   157    14    65    91     0    83    10   170
                                                                     42
          18      7    74    52   182   243    76   207    80             24   137   218   126    78    35    17   162    71
          34      0     0     0     0     0     0     0     0             64     0     0     0     0     0     0     0     0
           0    177   313    39    81   231   311    52   220              1   151   113   228   206    52   210     1    22
           3    248   177   302    56     0   251   147   185             16   163   132    69    22   243     3   163   127
           7    151   266   303    72   216   265     1   154        43   18   173   114   176   134     0    53    99    49
   13
          20    185   115   160   217    47    94    16   178             25   139   168   102   161   270   167    98   125
          23     62   370    37    78    36    81    46   150             65     0     0     0     0     0     0     0     0
          35      0     0     0     0     0     0     0     0              0   139    80   234    84    18    79     4   191
           0    206   142    78    14     0    22     1   124              7   157    78   227     4     0   244     6   211
          12     55   248   299   175   186   322   202   144        44    9   163   163   259     9     0   293   142   187
          15    206   137    54   211   253   277   118   182             22   173   274   260    12    57   272     3   148
   14     16    127    89    61   191    16   156   130    95             66     0     0     0     0     0     0     0     0
          17     16   347   179    51     0    66     1    72              1   149   135   101   184   168    82   181   177
          21    229    12   258    43    79    78     2    76              6   151   149   228   121     0    67    45   114
                                                                     45
          36      0     0     0     0     0     0     0     0             10   167    15   126    29   144   235   153    93
   15      0     40   241   229    90   170   176   173    39             67     0     0     0     0     0     0     0     0




                                                           ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 25 of 107

3GPP TS 38.212 version 15.8.0 Release 15             23                      ETSI TS 138 212 V15.8.0 (2020-01)


              Table 5.3.2-3: LDPC base graph 2 ( H BG ) and its parity check matrices ( Vi , j )




                                                    ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 26 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                         24                                 ETSI TS 138 212 V15.8.0 (2020-01)


           H BG                                Vi , j                                         H BG                                Vi , j
    Row      Column                                                                    Row      Column
   index      index
                                         Set index       iLS                          index      index
                                                                                                                            Set index       iLS
    i             j    0     1      2      3             4      5     6     7           i            j    0     1      2      3             4      5     6     7
                   0     9   174     0     72             3    156   143   145         16            26     0     0     0      0             0      0     0     0
                   1   117    97     0    110            26    143    19   131                        1   254   158     0     48           120    134    57   196
                   2   204   166     0     23            53     14   176    71                        5   124    23    24    132            43     23   201   173
                   3    26    66     0    181            35      3   165    21         17            11   114     9   109    206            65     62   142   195
    0
                   6   189    71     0     95           115     40   196    23                       12    64     6    18      2            42    163    35   218
                   9   205   172     0      8           127    123    13   112                       27     0     0     0      0             0      0     0     0
                  10     0     0     0      1             0      0     0     1                        0   220   186     0     68            17    173   129   128
                  11     0     0     0      0             0      0     0     0                        6   194     6    18     16           106     31   203   211
                                                                                       18
                   0   167    27   137     53            19     17    18   142                        7    50    46    86    156           142     22   140   210
                   3   166    36   124    156            94     65    27   174                       28     0     0     0      0             0      0     0     0
                   4   253    48     0    115           104     63     3   183                        0    87    58     0     35            79     13   110    39
                   5   125    92     0    156            66      1   102    27                        1    20    42   158    138            28    135   124    84
                                                                                       19
                   6   226    31    88    115            84     55   185    96                       10   185   156   154     86            41    145    52    88
    1
                   7   156   187     0    200            98     37    17    23                       29     0     0     0      0             0      0     0     0
                   8   224   185     0     29            69    171    14     9                        1    26    76     0      6             2    128   196   117
                   9   252     3    55     31            50    133   180   167                        4   105    61   148     20           103     52    35   227
                                                                                       20
                  11     0     0     0      0             0      0     0     0                       11    29   153   104    141            78    173   114    6
                  12     0     0     0      0             0      0     0     0                       30     0     0     0      0             0      0     0     0
                   0    81    25    20    152            95     98   126    74                        0    76   157     0     80            91    156    10   238
                   1   114   114    94    131           106    168   163    31                        8    42   175    17     43            75    166   122    13
                                                                                       21
                   3    44   117    99     46            92    107    47     3                       13   210    67    33     81            81     40    23    11
                   4    52   110     9    191           110     82   183    53                       31     0     0     0      0             0      0     0     0
    2
                   8   240   114   108     91           111    142   132   155                        1   222    20     0     49            54     18   202   195
                  10     1     1     1      0             1      1     1     0         22             2    63    52     4      1           132    163   126    44
                  12     0     0     0      0             0      0     0     0                       32     0     0     0      0             0      0     0     0
                  13     0     0     0      0             0      0     0     0                        0    23   106     0    156            68    110    52     5
                   1     8   136    38    185           120     53    36   239                        3   235    86    75     54           115    132   170    94
                                                                                       23
                   2    58   175    15      6           121    174    48   171                        5   238    95   158    134            56    150    13   111
                   4   158   113   102     36            22    174    18    95                       33     0     0     0      0             0      0     0     0
                   5   104    72   146    124             4    127   111   110                        1    46   182     0    153            30    113   113    81
                   6   209   123    12    124            73     17   203   159                        2   139   153    69     88            42    108   161    19
    3                                                                                  24
                   7    54   118    57    110            49     89     3   199                        9     8    64    87     63           101     61    88   130
                   8    18    28    53    156           128     17   191    43                       34     0     0     0      0             0      0     0     0
                   9   128   186    46    133            79    105   160    75                        0   228    45     0    211           128     72   197    66
                  10     0     0     0      1             0      0     0     1         25             5   156    21    65     94            63    136   194    95
                  13     0     0     0      0             0      0     0     0                       35     0     0     0      0             0      0     0     0
                   0   179    72     0    200            42     86    43    29                        2    29    67     0     90           142     36   164   146
                   1   214    74   136     16            24     67    27   140                        7   143   137   100      6            28     38   172    66
    4
                  11    71    29   157    101            51     83   117   180         26            12   160    55    13    221           100     53    49   190
                  14     0     0     0      0             0      0     0     0                       13   122    85     7      6           133    145   161    86
                   0   231    10     0    185            40     79   136   121                       36     0     0     0      0             0      0     0     0
                   1    41    44   131    138           140     84    49    41                        0     8   103     0     27            13     42   168    64
                   5   194   121   142    170            84     35    36   169         27             6   151    50    32    118            10    104   193   181
    5
                   7   159    80   141    219           137    103   132    88                       37     0     0     0      0             0      0     0     0
                  11   103    48    64    193            71     60    62   207                        1    98    70     0    216           106     64    14     7
                  15     0     0     0      0             0      0     0     0                        2   101   111   126    212            77     24   186   144
                                                                                       28
                   0   155   129     0    123           109     47     7   137                        5   135   168   110    193            43    149    46    16
                   5   228    92   124     55            87    154    34    72                       38     0     0     0      0             0      0     0     0
                   7    45   100    99     31           107     10   198   172                        0    18   110     0    108           133    139    50    25
    6
                   9    28    49    45    222           133    155   168   124         29             4    28    17   154     61            25    161    27    57
                  11   158   184   148    209           139     29    12    56                       39     0     0     0      0             0      0     0     0
                  16     0     0     0      0             0      0     0     0                        2    71   120     0    106            87     84    70    37
                   1   129    80     0    103            97     48   163    86                        5   240   154    35     44            56    173    17   139
                   5   147   186    45     13           135    125    78   186         30             7     9    52    51    185           104     93    50   221
                   7   140    16   148    105            35     24   143    87                        9    84    56   134    176            70     29     6    17
    7
                  11     3   102    96    150           108     47   107   172                       40     0     0     0      0             0      0     0     0
                  13   116   143    78    181            65     55    58   154                        1   106     3     0    147            80    117   115   201
                  17     0     0     0      0             0      0     0     0         31            13     1   170    20    182           139    148   189   46
                   0   142   118     0    147            70     53   101   176                       41     0     0     0      0             0      0     0     0
                   1    94    70    65     43            69     31   177   169                        0   242    84     0    108            32    116   110   179
    8
                  12   230   152    87    152            88    161   22    225                        5    44     8    20     21            89     73     0    14
                                                                                       32
                  18     0     0     0      0             0      0     0     0                       12   166    17   122    110            71    142   163   116
                   1   203    28     0      2            97    104   186   167                       42     0     0     0      0             0      0     0     0
                   8   205   132    97     30            40    142    27   238                        2   132   165     0     71           135    105   163    46
    9             10    61   185    51    184            24     99   205    48                        7   164   179    88     12             6    137   173     2
                                                                                       33
                  11   247   178    85     83            49     64    81    68                       10   235   124    13    109             2     29   179   106
                  19     0     0     0      0             0      0     0     0                       43     0     0     0      0             0      0     0     0
                   0    11    59     0    174            46    111   125    38                        0   147   173     0     29            37     11   197   184
                   1   185   104    17    150            41     25    60   217                       12    85   177    19    201            25     41   191   135
                                                                                       34
    10             6     0    22   156      8           101    174   177   208                       13    36    12    78     69           114    162   193   141
                   7   117    52    20     56            96     23    51   232                       44     0     0     0      0             0      0     0     0
                  20     0     0     0      0             0      0     0     0                        1    57    77     0     91            60    126   157    85
                   0    11    32     0     99            28     91    39   178                        5    40   184   157    165           137    152   167   225
                                                                                       35
                   7   236    92     7    138            30    175    29   214                       11    63    18     6     55            93    172   181   175
    11             9   210   174     4    110           116     24    35   168                       45     0     0     0      0             0      0     0     0
                  13    56   154     2     99            64    141     8    51                        0   140    25     0      1           121     73   197   178
                  21     0     0     0      0             0      0     0     0                        2    38   151    63    175           129    154   167   112
                                                                                       36
                   1    63    39     0     46            33    122    18   124                        7   154   170    82     83            26    129   179   106
                   3   111    93   113    217           122     11   155   122                       46     0     0     0      0             0      0     0     0
    12
                  11    14    11    48    109           131      4    49    72                       10   219    37     0     40            97    167   181   154
                  22     0     0     0      0             0      0     0     0         37            13   151    31   144     12            56     38   193   114
                   0    83    49     0     37            76     29    32    48                       47     0     0     0      0             0      0     0     0
    13             1     2   125   112    113            37     91    53    57                        1    31    84     0     37             1    112   157    42
                                                                                       38
                   8    38    35   102    143            62     27    95   167                        5    66   151    93     97            70      7   173    41




                                                                            ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 27 of 107

3GPP TS 38.212 version 15.8.0 Release 15                              25                              ETSI TS 138 212 V15.8.0 (2020-01)

             13     222   166   26    140   47     127    186   219                   11       38   190     19    46      1    19   191   105
             23      0      0     0     0     0      0      0     0                   48        0     0       0     0     0     0    0      0
              1     115    19     0    36   143     11     91    82                    0      239    93       0   106   119   109   181   167
              6     145   118   138    95    51    145     20   232                    7      172   132      24   181    32     6   157    45
                                                                           39
    14       11      3     21    57    40   130      8     52   204                   12       34    57     138   154   142   105   173   189
             13     232   163   27    116   97     166    109   162                   49        0     0       0     0     0     0    0      0
             24      0      0     0     0     0      0      0     0                    2        0   103       0    98     6   160   193    78
              0      51    68     0   116   139    137    174    38                   10       75   107     36    35     73   156   163    67
                                                                           40
             10     175    63    73   200    96    103    108   217                   13      120   163     143   36    102    82   179   180
    15
             11     213    81    99   110   128     40    102   157                   50        0     0       0     0     0     0    0      0
             25      0      0     0     0     0      0      0     0                    1      129   147       0   120    48   132   191    53
              1     203    87     0    75    48     78    125   170                    5      229     7       2   101    47     6   197   215
                                                                           41
              9     142   177    79   158     9    158     31    23                   11      118   60       55    81    19     8   167   230
    16
             11      8    135   111   134    28     17     54   175                   51        0     0       0     0     0     0    0      0
             12     242    64   143    97     8    165    176   202




5.3.3             Channel coding of small block lengths
The bit sequence input for a given code block to channel coding is denoted by c 0 , c1 , c 2 , c 3 ,..., c K −1 , where K is the
number of bits to encode. After encoding the bits are denoted by d0 , d1 , d 2 ,..., d N −1 .


5.3.3.1             Encoding of 1-bit information
For K = 1 , the code block is encoded according to Table 5.3.3.1-1, where N = Qm and Qm is the modulation order for
the code block.

                                      Table 5.3.3.1-1: Encoding of 1-bit information

                                            Qm                   Encoded bits d 0 , d1 , d 2 ,..., d N −1

                                            1                                        [ c0 ]
                                            2                                       [c0 y]
                                            4                                     [c0 y x x]
                                            6                                   [c 0 y x x x x ]
                                            8                 [c0 y x x x x x x ]
The "x" and "y" in Table 5.3.3.1-1 are placeholders for Subclause 6.3.1.1 of [4, TS 38.211] to scramble the information
bits in a way that maximizes the Euclidean distance of the modulation symbols carrying the information bits.

5.3.3.2             Encoding of 2-bit information
For K = 2 , the code block is encoded according to Table 5.3.3-2, where c2 = (c0 + c1 ) mod 2 , N = 3Qm , and Qm is the
modulation order for the code block.

                                      Table 5.3.3.2-1: Encoding of 2-bit information

                          Qm                                     Encoded bits d 0 , d1 , d 2 ,..., d N −1

                          1                                                       [c0 c1 c2 ]
                          2                                                [c0 c1 c2 c0 c1 c2 ]
                          4                                     [c0 c1 x x c2 c0 x x c1 c2 x x]
                          6                              [c0 c1 x x x x c2 c0 x x x x c1 c2 x x x x]
                          8                     [c0 c1 x x x x x x c2 c0 x x x x x x c1 c2 x x x x x x]
The "x" in Table 5.3.3.2-1 are placeholders for Subclause 6.3.1.1 of [4, TS 38.211] to scramble the information bits in a
way that maximizes the Euclidean distance of the modulation symbols carrying the information bits.




                                                                  ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 28 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                        26                               ETSI TS 138 212 V15.8.0 (2020-01)


5.3.3.3                  Encoding of other small block lengths
                                                                        K −1
For 3 ≤ K ≤ 11 , the code block is encoded by d i =   ck ⋅ M i ,k  mod 2 , where i = 0, 1,                    L, N −1 ,     N = 32 , and M i ,k
                                                                       k =0            
represents the basis sequences as defined in Table 5.3.3.3-1.

                                              Table 5.3.3.3-1: Basis sequences for (32, K ) code

                                  i      Mi,0    Mi,1   Mi,2   Mi,3      Mi,4    Mi,5       Mi,6   Mi,7   Mi,8    Mi,9   Mi,10
                                 0        1       1      0      0         0       0          0      0      0       0      1
                                 1        1       1      1      0         0       0          0      0      0       1      1
                                 2        1       0      0      1         0       0          1      0      1       1      1
                                 3        1       0      1      1         0       0          0      0      1       0      1
                                 4        1       1      1      1         0       0          0      1      0       0      1
                                 5        1       1      0      0         1       0          1      1      1       0      1
                                 6        1       0      1      0         1       0          1      0      1       1      1
                                 7        1       0      0      1         1       0          0      1      1       0      1
                                 8        1       1      0      1         1       0          0      1      0       1      1
                                 9        1       0      1      1         1       0          1      0      0       1      1
                                 10       1       0      1      0         0       1          1      1      0       1      1
                                 11       1       1      1      0         0       1          1      0      1       0      1
                                 12       1       0      0      1         0       1          0      1      1       1      1
                                 13       1       1      0      1         0       1          0      1      0       1      1
                                 14       1       0      0      0         1       1          0      1      0       0      1
                                 15       1       1      0      0         1       1          1      1      0       1      1
                                 16       1       1      1      0         1       1          1      0      0       1      0
                                 17       1       0      0      1         1       1          0      0      1       0      0
                                 18       1       1      0      1         1       1          1      1      0       0      0
                                 19       1       0      0      0         0       1          1      0      0       0      0
                                 20       1       0      1      0         0       0          1      0      0       0      1
                                 21       1       1      0      1         0       0          0      0      0       1      1
                                 22       1       0      0      0         1       0          0      1      1       0      1
                                 23       1       1      1      0         1       0          0      0      1       1      1
                                 24       1       1      1      1         1       0          1      1      1       1      0
                                 25       1       1      0      0         0       1          1      1      0       0      1
                                 26       1       0      1      1         0       1          0      0      1       1      0
                                 27       1       1      1      1         0       1          0      1      1       1      0
                                 28       1       0      1      0         1       1          1      0      1       0      0
                                 29       1       0      1      1         1       1          1      1      1       0      0
                                 30       1       1      1      1         1       1          1      1      1       1      1
                                 31       1       0      0      0         0       0          0      0      0       0      0




5.4                 Rate matching
5.4.1               Rate matching for Polar code
The rate matching for Polar code is defined per coded block and consists of sub-block interleaving, bit collection, and
bit interleaving. The input bit sequence to rate matching is d0 , d1 , d 2 ,..., d N −1 . The output bit sequence after rate matching
is denoted as f 0 , f1 , f 2 ,..., f E −1 .


5.4.1.1                  Sub-block interleaving
The bits input to the sub-block interleaver are the coded bits d0 , d1 , d 2 ,..., d N −1 . The coded bits d0 , d1 , d 2 ,..., d N −1 are
divided into 32 sub-blocks. The bits output from the sub-block interleaver are denoted as y0 , y1, y2 ,..., yN −1 , generated as
follows:




                                                                               ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 29 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                                       27                              ETSI TS 138 212 V15.8.0 (2020-01)


   for n = 0 to N − 1

         i = 32n / N  ;

         J (n ) = P (i )× (N / 32 ) + mod( n, N / 32) ;

         y n = d J (n ) ;

   end for

where the sub-block interleaver pattern P(i ) is given by Table 5.4.1.1-1.

                                               Table 5.4.1.1-1: Sub-block interleaver pattern P(i )

                 i       P (i )     i        P (i )    i        P (i )   i            P (i )        i   P (i )   i    P (i )     i   P (i )   i    P (i )
                0           0       4         3        8          8      12            10       16       12      20    14       24    24      28    27
                1           1       5         5        9         16      13            18       17       20      21    22       25    25      29    29
                2           2       6         6       10          9      14            11       18       13      22    15       26    26      30    30
                3           4       7         7       11         17      15            19       19       21      23    23       27    28      31    31



The sets of bit indices Q IN and Q FN are determined as follows, where K , n PC , and Q 0N −1 are defined in Subclause
5.3.1

    Q FN,tmp = ∅

   if E < N

        if K / E ≤ 7 / 16           -- puncturing

             for n = 0 to N − E − 1

                     Q FN, tmp = Q FN, tmp   U {J (n )} ;
             end for

             if E ≥ 3N / 4

                     Q FN,tmp = Q FN,tmp     U {0,1,K, 3N / 4 − E / 2 − 1};
                                                                             


             else

                     Q FN,tmp = Q FN,tmp     U {0,1,K, 9 N /16 − E / 4 − 1};
                                                                                 


             end if

        else         -- shortening

             for n = E to N − 1

                     Q FN, tmp = Q FN, tmp   U {J (n )} ;
             end for

        end if

   end if

    Q IN,tmp = Q 0N −1 \ Q FN,tmp ;

   Q IN comprises (K + n PC ) most reliable bit indices in Q IN,tmp ;

   Q FN = Q 0N −1 \ Q IN ;




                                                                                            ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 30 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                  28                              ETSI TS 138 212 V15.8.0 (2020-01)


5.4.1.2                   Bit selection
The bit sequence after the sub-block interleaver y0 , y1, y2 ,..., yN −1 from Subclause 5.4.1.1 is written into a circular buffer
of length N .

Denoting by E the rate matching output sequence length, the bit selection output bit sequence ek , k = 0,1,2,..., E − 1 , is
generated as follows:

    if E ≥ N -- repetition

        for k = 0 to E − 1

               ek = ymod(k , N ) ;

        end for

    else

        if K / E ≤ 7 / 16             -- puncturing

               for k = 0 to E − 1

                      ek = yk + N − E ;
               end for

        else      -- shortening

               for k = 0 to E − 1

                      ek = yk ;
               end for

        end if

    end if

5.4.1.3                   Interleaving of coded bits
The bit sequence e0 , e1 , e2 ,..., eE −1 is interleaved into bit sequence f 0 , f1 , f 2 ,..., f E −1 , as follows:

If I BIL = 1

    Denote T as the smallest integer such that T (T + 1) / 2 ≥ E ;

    k =0;

    for i = 0 to T − 1

        for j = 0 to T − 1 − i

               if k < E

                      vi , j = ek ;

               else

                      vi , j =< NULL > ;

               end if




                                                                        ETSI
                  Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 31 of 107

3GPP TS 38.212 version 15.8.0 Release 15                          29                         ETSI TS 138 212 V15.8.0 (2020-01)


                   k = k +1;

           end for

     end for

       k =0;

     for j = 0 to T − 1

           for i = 0 to T − 1 − j

                  if vi , j ≠< NULL >

                          f k = vi , j ;

                         k = k +1

                  end if

           end for

     end for

else

     for i = 0 to E − 1

               f i = ei ;

     end for

end if

The value of E is no larger than 8192.


5.4.2                   Rate matching for LDPC code
The rate matching for LDPC code is defined per coded block and consists of bit selection and bit interleaving. The input
bit sequence to rate matching is d0 , d1 , d 2 ,..., d N −1 . The output bit sequence after rate matching is denoted as
f 0 , f1 , f 2 ,..., f E −1 .


5.4.2.1                         Bit selection
The bit sequence after encoding d0 , d1 , d 2 ,..., d N −1 from Subclause 5.3.2 is written into a circular buffer of length N cb for
the r -th coded block, where N is defined in Subclause 5.3.2.

For the r -th code block, let N cb = N if I LBRM = 0 and N cb = min (N , N ref      ) otherwise, where N           TBSLBRM 
                                                                                                                 =             ,
                                                                                                                              
                                                                                                                   C ⋅ RLBRM 
                                                                                                           ref


RLBRM = 2 / 3 , TBS LBRM is determined according to Subclause 6.1.4.2 in [6, TS 38.214] for UL-SCH and Subclause
5.1.3.2 in [6, TS 38.214] for DL-SCH/PCH, assuming the following:

     -     maximum number of layers for one TB for UL-SCH is given by X, where

           -      if the higher layer parameter maxMIMO-Layers of PUSCH-ServingCellConfig of the serving cell is
                  configured, X is given by that parameter

           -      elseif the higher layer parameter maxRank of pusch-Config of the serving cell is configured, X is given by the
                  maximum value of maxRank across all BWPs of the serving cell

           -      otherwise, X is given by the maximum number of layers for PUSCH supported by the UE for the serving cell




                                                                 ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 32 of 107

3GPP TS 38.212 version 15.8.0 Release 15                             30                      ETSI TS 138 212 V15.8.0 (2020-01)


      -   maximum number of layers for one TB for DL-SCH/PCH is given by the minimum of X and 4, where

          -   if the higher layer parameter maxMIMO-Layers of PDSCH-ServingCellConfig of the serving cell is
              configured, X is given by that parameter

          -   otherwise, X is given by the maximum number of layers for PDSCH supported by the UE for the serving cell

  -       if the higher layer parameter mcs-Table given by a pdsch-Config for at least one DL BWP of the serving cell is
          set to 'qam256', maximum modulation order Qm = 8 is assumed for DL-SCH; otherwise a maximum modulation
          order Qm = 6 is assumed for DL-SCH;

  -       if the higher layer parameter mcs-Table or mcs-TableTransformPrecoder given by a pusch-Config or
          configuredGrantConfig for at least one UL BWP of the serving cell is set to 'qam256', maximum modulation
          order Qm = 8 is assumed for UL-SCH; otherwise a maximum modulation order Q m = 6 is assumed for UL-SCH

      -   maximum coding rate of 948/1024;

      -   nPRB = nPRB,LBRM is given by Table 5.4.2.1-1, where the value of nPRB, LBRM for DL-SCH is determined
          according to the initial downlink bandwidth part if there is no other downlink bandwidth part configured to the
          UE;

      -   NRE = 156 ⋅ nPRB ;

      -   C is the number of code blocks of the transport block determined according to Subclause 5.2.2.



                                                     Table 5.4.2.1-1: Value of   nPRB,LBRM

  Maximum number of PRBs across all configured DL BWPs and UL BWPs of a carrier for DL-                           nPRB,LBRM
                            SCH and UL-SCH, respectively
                                      Less than 33                                                                    32
                                        33 to 66                                                                     66
                                       67 to 107                                                                     107
                                       108 to 135                                                                    135
                                       136 to 162                                                                    162
                                       163 to 217                                                                    217
                                    Larger than 217                                                                  273


Denoting by E r the rate matching output sequence length for the r -th coded block, where the value of E r is
determined as follows:

      Set j = 0

      for r = 0 to C − 1

          if the r -th coded block is not scheduled for transmission as indicated by CBGTI according to Subclause 5.1.7.2
               for DL-SCH and 6.1.5.2 for UL-SCH in [6, TS 38.214]

                 Er = 0 ;

          else

              if j ≤ C '− mod (G / ( N L ⋅ Q m ), C ') − 1

                                            G        ;
                     E r = N L ⋅ Qm ⋅                
                                      N L ⋅ Qm ⋅ C ' 

              else




                                                                    ETSI
                Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 33 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                   31                       ETSI TS 138 212 V15.8.0 (2020-01)


                                                   G         ;
                     E r = N L ⋅ Qm ⋅                        
                                               N
                                               L ⋅ Q m ⋅ C ' 

                end if

                j = j + 1;

         end if

   end for

where

   -      N L is the number of transmission layers that the transport block is mapped onto;

   -      Q m is the modulation order;

   -      G is the total number of coded bits available for transmission of the transport block;

   -     C ' = C if CBGTI is not present in the DCI scheduling the transport block and C ' is the number of scheduled
         code blocks of the transport block if CBGTI is present in the DCI scheduling the transport block.

Denote by rv id the redundancy version number for this transmission ( rv id = 0, 1, 2 or 3), the rate matching output bit
sequence ek , k = 0,1,2,..., E − 1 , is generated as follows, where k 0 is given by Table 5.4.2.1-2 according to the value of
rv id and LDPC base graph:

    k =0;

       j = 0;

   while k < E

         if d (k + j ) mod N ≠< NULL >
                0           cb




                ek = d ( k0 + j )mod N cb ;

                k = k +1 ;

         end if

          j = j + 1;

   end while

                             Table 5.4.2.1-2: Starting position of different redundancy versions, k 0

                                                                                       k0
                                                   rv id
                                                                   LDPC base graph 1        LDPC base graph 2
                                                    0                     0                        0
                                                                       17 N cb                13N cb 
                                                    1                          Zc                     Zc
                                                                        66Z c                  50Z c 
                                                                        33N cb                25 N cb 
                                                    2                          Zc                     Zc
                                                                        66Z c                 50Z c 
                                                                       56 N cb                43 N cb 
                                                    3                          Zc                     Zc
                                                                       66Z c                  50 Z c 




                                                                          ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 34 of 107

3GPP TS 38.212 version 15.8.0 Release 15                              32                             ETSI TS 138 212 V15.8.0 (2020-01)


5.4.2.2                   Bit interleaving
The bit sequence e0 , e1 , e2 ,..., eE −1 is interleaved to bit sequence f 0 , f1 , f 2 ,..., f E −1 , according to the following, where the
value of Qm is the modulation order.

    for j = 0 to E / Q m − 1

        for i = 0 to Q m − 1

               f i + j ⋅Q m = e i ⋅ E / Q m + j ;

        end for

    end for




5.4.3               Rate matching for channel coding of small block lengths
The input bit sequence to rate matching is d0 , d1 , d 2 ,..., d N −1 . The output bit sequence after rate matching is denoted as
 f 0 , f1 , f 2 ,..., f E −1 , where E is the rate matching output sequence length. The bit sequence f 0 , f1 , f 2 ,..., f E −1 is obtained by
the following:

for k = 0 to E − 1

     f k = dk mod N ;
end for




5.5                 Code block concatenation
The input bit sequence for the code block concatenation block are the sequences f rk , for r = 0,..., C − 1 and
k = 0,..., E r − 1 , where E r is the number of rate matched bits for the r -th code block. The output bit sequence from
the code block concatenation block is the sequence g k for k = 0,..., G − 1 .

The code block concatenation consists of sequentially concatenating the rate matching outputs for the different code
blocks. Therefore,

Set k = 0 and r = 0

while r < C

    Set j = 0

    while j < E r

          g k = f rj

          k = k +1

          j = j +1

    end while

    r = r +1
end while



                                                                     ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 35 of 107

3GPP TS 38.212 version 15.8.0 Release 15                             33                          ETSI TS 138 212 V15.8.0 (2020-01)




6               Uplink transport channels and control information

6.1             Random access channel
The sequence index for the random access channel is received from higher layers and is processed according to [4, TS
38.211].


6.2             Uplink shared channel
6.2.1           Transport block CRC attachment
Error detection is provided on each UL-SCH transport block through a Cyclic Redundancy Check (CRC).

The entire transport block is used to calculate the CRC parity bits. Denote the bits in a transport block delivered to layer
1 by a 0 , a1 , a 2 , a 3 ,..., a A−1 , and the parity bits by p 0 , p1 , p 2 , p 3 ,..., p L −1 , where A is the payload size and L is the
number of parity bits. The lowest order information bit         a0   is mapped to the most significant bit of the transport block
as defined in Subclause 6.1.1 of [TS38.321].

The parity bits are computed and attached to the UL-SCH transport block according to Subclause 5.1, by setting L to
24 bits and using the generator polynomial g CRC24A (D ) if A > 3824; and by setting L to 16 bits and using the generator
polynomial g CRC16 (D ) otherwise.

The bits after CRC attachment are denoted by b0 , b1 , b2 , b3 ,..., b B −1 , where B = A + L .


6.2.2           LDPC base graph selection
For initial transmission of a transport block with coding rate R indicated by the MCS index according to Subclause
6.1.4.1 in [6, TS 38.214] and subsequent re-transmission of the same transport block, each code block of the transport
block is encoded with either LDPC base graph 1 or 2 according to the following:

    -   if A ≤ 292 , or if A ≤ 3824 and R ≤ 0.67 , or if R ≤ 0.25 , LDPC base graph 2 is used;

    -   otherwise, LDPC base graph 1 is used,

where A is the payload size as described in Subclause 6.2.1.


6.2.3           Code block segmentation and code block CRC attachment
The bits input to the code block segmentation are denoted by b0 , b1 , b2 , b3 ,..., b B −1 where B is the number of bits in the
transport block (including CRC).

Code block segmentation and code block CRC attachment are performed according to Subclause 5.2.2.

The bits after code block segmentation are denoted by c r 0 , c r1 , c r 2 , c r 3 ,..., c r (K r −1) , where r is the code block number
and K r is the number of bits for code block number r according to Subclause 5.2.2.


6.2.4           Channel coding of UL-SCH
Code blocks are delivered to the channel coding block. The bits in a code block are denoted by
c r 0 , c r1 , c r 2 , c r 3 ,..., c r (K r −1) , where r is the code block number, and K r is the number of bits in code block number r .
The total number of code blocks is denoted by C and each code block is individually LDPC encoded according to
Subclause 5.3.2.



                                                                  ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 36 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                   34                              ETSI TS 138 212 V15.8.0 (2020-01)


After encoding the bits are denoted by d r 0 , d r 1 , d r 2 , d r 3 ,..., d r ( N −1) , where the values of N r is given in Subclause 5.3.2.
                                                                                  r




6.2.5             Rate matching
Coded bits for each code block, denoted as d r 0 , d r 1 , d r 2 , d r 3 ,..., d r ( N −1) , are delivered to the rate match block, where r is
                                                                                      r

the code block number, and N r is the number of encoded bits in code block number r . The total number of code
blocks is denoted by C and each code block is individually rate matched according to Subclause 5.4.2 by setting
 I LBRM = 1 if higher layer parameter rateMatching is set to limitedBufferRM and by setting I LBRM = 0 otherwise.

After rate matching, the bits are denoted by f r 0 , f r 1 , f r 2 , f r 3 ,..., f r ( E −1) , where E r is the number of rate matched bits for
                                                                                        r

code block number r .


6.2.6             Code block concatenation
The input bit sequence for the code block concatenation block are the sequences f r 0 , f r 1 , f r 2 , f r 3 ,..., f r ( E −1) , for
                                                                                                                           r

r = 0,..., C − 1 and where E r is the number of rate matched bits for the r -th code block.

Code block concatenation is performed according to Subclause 5.5.

The bits after code block concatenation are denoted by g0 , g1 , g 2 , g3 ,..., gG−1 , where G is the total number of coded bits
for transmission.


6.2.7             Data and control multiplexing
Denote the coded bits for UL-SCH as g0UL−SCH , g1UL−SCH , g 2UL−SCH , g3UL−SCH ,..., gGULUL−−SCH
                                                                                             SCH
                                                                                                 −1
                                                                                                    .

Denote the coded bits for HARQ-ACK, if any, as g0ACK , g1ACK , g 2ACK , g3ACK ,..., gGACK
                                                                                       ACK
                                                                                           −1
                                                                                              .

Denote the coded bits for CSI part 1, if any, as g0CSI-part1, g1CSI-part1, g 2CSI-part1, g3CSI-part1,..., gGCSI-part1
                                                                                                             CSI- part1
                                                                                                                       −1
                                                                                                                          .

Denote the coded bits for CSI part 2, if any, as g0CSI-part2, g1CSI-part2, g 2CSI-part2, g3CSI-part2,..., gGCSI-part2
                                                                                                             CSI-part2
                                                                                                                       −1
                                                                                                                          .

Denote the multiplexed data and control coded bit sequence as g0 , g1, g 2 , g3 ,..., gG−1 .

                                                                                     all − 1
                                                                               PUSCH                   PUSCH
Denote l as the OFDM symbol index of the scheduled PUSCH, starting from 0 to N symb,         , where N symb, all
                                                                                                                 is the
total number of OFDM symbols of the PUSCH, including all OFDM symbols used for DMRS.

Denote k as the subcarrier index of the scheduled PUSCH, starting from 0 to M scPUSCH − 1, where M scPUSCH is expressed as
a number of subcarriers.

Denote Φ lUL-SCH as the set of resource elements, in ascending order of indices k , available for transmission of data in
OFDM symbol l , for l = 0, 1, 2, ..., N symb,
                                        PUSCH
                                              all − 1
                                                      .

Denote M scUL-SCH ( l ) = ΦlUL-SCH as the number of elements in set Φ lUL-SCH . Denote Φ lUL-SCH ( j ) as the j -th element in
Φ lUL-SCH .

Denote Φ lUCI as the set of resource elements, in ascending order of indices k , available for transmission of UCI in
OFDM symbol l , for l = 0, 1, 2, ..., N symb,
                                        PUSCH
                                              all − 1
                                                      . Denote M scUCI ( l ) = ΦlUCI as the number of elements in set Φ lUCI . Denote
ΦlUCI ( j ) as the j -th element in Φ lUCI . For any OFDM symbol that carriers DMRS of the PUSCH, Φ lUCI = ∅ . For any
OFDM symbol that does not carry DMRS of the PUSCH, Φ lUCI = Φ lUL-SCH .




                                                                         ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 37 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                              35                              ETSI TS 138 212 V15.8.0 (2020-01)


If frequency hopping is configured for the PUSCH,

   -   denote l (1) as the OFDM symbol index of the first OFDM symbol after the first set of consecutive OFDM
       symbol(s) carrying DMRS in the first hop;

   -   denote l ( 2 ) as the OFDM symbol index of the first OFDM symbol after the first set of consecutive OFDM
       symbol(s) carrying DMRS in the second hop.
                (1)
   -   denote l CSI as the OFDM symbol index of the first OFDM symbol that does not carry DMRS in the first hop;

                (2)
   -   denote l CSI as the OFDM symbol index of the first OFDM symbol that does not carry DMRS in the second hop;

   -   if HARQ-ACK is present for transmission on the PUSCH with UL-SCH, let

       -     G ACK (1) = N L ⋅ Qm ⋅ G ACK / (2 ⋅ N L ⋅ Qm ) and G ACK (2) = N L ⋅ Qm ⋅ G ACK / (2 ⋅ N L ⋅ Qm ) ;

   -   if CSI is present for transmission on the PUSCH with UL-SCH, let

       -     G CSI-part1 (1) = N L ⋅ Qm ⋅ G CSI-part1 / (2 ⋅ N L ⋅ Qm ) ;

       -     G CSI-part1 (2) = N L ⋅ Qm ⋅ G CSI-part1 / (2 ⋅ N L ⋅ Qm ) ;

       -     G CSI-part2 (1) = N L ⋅ Qm ⋅ G CSI-part2 / (2 ⋅ N L ⋅ Qm ) ; and

       -     G CSI-part2 (2) = N L ⋅ Qm ⋅ G CSI-part2 / (2 ⋅ N L ⋅ Qm ) ;

   -   if only HARQ-ACK and CSI part 1 are present for transmission on the PUSCH without UL-SCH, let

       -                             (
             G ACK (1) = min N L ⋅ Qm ⋅ G ACK / ( 2 ⋅ N L ⋅ Qm )  , M 3 ⋅N L ⋅ Qm ;         )
       -     G ACK (2) = G ACK − G ACK (1) ;

       -     G CSI-part1 (1) = M 1⋅ N L ⋅ Qm − G ACK (1) ; and

       -     G CSI-part1 (2) = G CSI-part1 − G CSI-part1 (1) ;

   -   if HARQ-ACK, CSI part 1 and CSI part 2 are present for transmission on the PUSCH without UL-SCH, let

       -                             (
             G ACK (1) = min N L ⋅ Qm ⋅ G ACK / ( 2 ⋅ N L ⋅ Qm )  , M 3 ⋅N L ⋅ Qm ;         )
       -     G ACK (2) = G ACK − G ACK (1) ;

   -   if the number of HARQ-ACK information bits is more than 2,
                                 (                                                                           )
       G CSI-part1 (1) = min N L ⋅ Qm ⋅ G CSI-part1 / (2 ⋅ N L ⋅ Qm ) , M 1⋅ N L ⋅ Qm − G ACK (1) ; otherwise,
       G   CSI-part1
                                 (
                       (1) = min N L ⋅ Qm ⋅ G   CSI-part1
                                                              / ( 2 ⋅ N L ⋅ Qm )  , M 1⋅ N L ⋅ Qm − G
                                                                                                      ACK
                                                                                                      rvd   (1)   )
       -     G CSI-part1 (2) = G CSI-part1 − G CSI-part1 (1) ;

       -     G CSI-part2 (1) = M 1⋅ N L ⋅ Qm − G CSI-part1 (1) if the number of HARQ-ACK information bits is no more than 2, and
             G CSI-part2 (1) = M 1⋅ N L ⋅ Qm − G ACK (1) − G CSI-part1 (1) otherwise; and

       -     G CSI-part2 (2) = M 2⋅ N L ⋅ Qm − G CSI-part1 (2) if the number of HARQ-ACK information bits is no more than 2, and
             G CSI-part2 (2) = M 2⋅ N L ⋅ Qm − G ACK ( 2) − G CSI-part1 (2) otherwise;

   -   if CSI part 1 and CSI part 2 are present for transmission on the PUSCH without UL-SCH, let




                                                                                    ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 38 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                       36                                    ETSI TS 138 212 V15.8.0 (2020-01)



         -
                                                       (
              G CSI-part1 (1) = min N L ⋅ Qm ⋅ G CSI-part1 / ( 2 ⋅ N L ⋅ Qm )  , M 1⋅ N L ⋅ Qm − Grvd
                                                                                                      ACK
                                                                                                          (1)   );
         -    G CSI-part1 (2) = G CSI-part1 − G CSI-part1 (1) ;

         -    G CSI-part2 (1) = M 1⋅ N L ⋅ Qm − G CSI-part1 (1) ; and

         -    G CSI-part2 (2) = M 2⋅ N L ⋅ Qm − G CSI-part1 (2) ;

    -          PUSCH
         let N hop   = 2 , and denote N symb,
                                        PUSCH
                                                     , PUSCH
                                              hop (1) N symb, hop ( 2)
                                                                       as the number of OFDM symbols of the PUSCH in the first
         and second hop, respectively;

    -     N L is the number of transmission layers of the PUSCH;

    -     Qm     is the modulation order of the PUSCH;

                        hop (1)−1
                  PUSCH
                 Nsymb,

    -     M1 =                       UCI
                                    M SC  (l )     ;
                       l =0


                        hop (1)+ N symb, hop ( 2 )−1
                  PUSCH            PUSCH
                 Nsymb,
          M2 =                                      UCI
                                                   M SC  (l )
    -                       l = Nsymb,
                                 PUSCH
                                       hop (1)



                  PUSCH
                 Nsymb,hop (1) −1
          M3 =                         UCI
                                      M SC  (l )
    -                l =l   (1)
                                                       .

If frequency hopping is not configured for the PUSCH,

    -    denote l (1) as the OFDM symbol index of the first OFDM symbol after the first set of consecutive OFDM
         symbol(s) carrying DMRS;
                  (1)
    -    denote l CSI as the OFDM symbol index of the first OFDM symbol that does not carry DMRS;

    -    if HARQ-ACK is present for transmission on the PUSCH, let G ACK (1) = G ACK ;

    -    if CSI is present for transmission on the PUSCH, let G CSI-part1 (1) = G CSI-part1 and G CSI-part2 (1) = G CSI-part2 ;

    -          PUSCH
         let N hop   = 1 and N symb,
                               PUSCH
                                     hop (1) = N symb,all
                                                 PUSCH
                                                          .



The multiplexed data and control coded bit sequence g0 , g1, g 2 , g3 ,..., gG−1 is obtained according to the following:

Step 1:

Set Φ lUL-SCH = Φ lUL-SCH for l = 0, 1, 2, ..., N symb,
                                                  PUSCH
                                                        all − 1
                                                                ;

Set M scUL-SCH ( l ) = Φ lUL-SCH for l = 0, 1, 2, ..., N symb,
                                                         PUSCH
                                                               all − 1
                                                                       ;

Set Φ lUCI = Φ lUCI for l = 0, 1, 2, ..., N symb,
                                            PUSCH
                                                  all − 1
                                                          ;

Set M scUCI ( l ) = Φ lUCI for l = 0, 1, 2, ..., N symb,
                                                   PUSCH
                                                         all − 1
                                                                 ;

if the number of HARQ-ACK information bits to be transmitted on PUSCH is 0, 1 or 2 bits

    the number of reserved resource elements for potential HARQ-ACK transmission is calculated according to
         Subclause 6.3.2.4.2.1, by setting                      OACK = 2 ;




                                                                             ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 39 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                      37            ETSI TS 138 212 V15.8.0 (2020-01)


   denote Grvd
           ACK
                as the number of coded bits for potential HARQ-ACK transmission using the reserved resource
      elements;

   if frequency hopping is configured for the PUSCH, let Grvd
                                                          ACK
                                                              (1) = N L ⋅ Qm ⋅ Grvd
                                                                                  ACK
                                                                                      / ( 2 ⋅ N L ⋅ Qm )  and
        ACK
       Grvd (2) = N L ⋅ Qm ⋅ Grvd
                                ACK
                                    / ( 2 ⋅ N L ⋅ Qm )  ;

   if frequency hopping is not configured for the PUSCH, let Grvd
                                                              ACK
                                                                  (1) = Grvd
                                                                         ACK
                                                                             ;

   denote Φ lrvd as the set of reserved resource elements for potential HARQ-ACK transmission, in OFDM symbol l ,
       for l = 0, 1, 2, ..., N symb,
                               PUSCH
                                     all − 1
                                             ;

        ACK
   Set mcount (1) = 0 ;
        ACK
   Set mcount (2) = 0 ;

   Φ lrvd = ∅ for l = 0, 1, 2, ..., N symb,
                                      PUSCH
                                            all − 1
                                                    ;

   for i = 1 to N hop
                  PUSCH




       l = l (i ) ;
              ACK
       while mcount (i ) < Grvd
                            ACK
                                (i)

            if MscUCI ( l ) > 0

                      ACK
                  if Grvd (i) − mcount
                                 ACK
                                       (i) ≥ M scUCI ( l ) ⋅ NL ⋅ Qm

                      d = 1;
                       RE
                      mcount = M scUL-SCH ( l ) ;

                  end if
                      ACK
                  if Grvd (i) − mcount
                                 ACK
                                       (i) < M scUCI ( l ) ⋅ NL ⋅ Qm

                      d =  M scUCI ( l ) ⋅ N L ⋅ Qm ( Grvd
                                                         ACK
                                                             (i) − mcount
                                                                    ACK
                                                                          (i) )  ;

                       RE
                      mcount = ( Grvd
                                    ACK
                                        (i) − mcount
                                               ACK
                                                     (i ) ) / ( N L ⋅ Qm )  ;

                  end if

                  for j = 0 to
                                   RE
                                  mcount −1

                      Φ lrvd = Φ lrvd U {Φ lUL-SCH ( j ⋅ d )}

                       ACK
                      mcount (i) = mcount
                                    ACK
                                          (i) + N L ⋅ Qm ;

                  end for

            end if

       l = l +1;
       end while

   end for



                                                                            ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 40 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                           38       ETSI TS 138 212 V15.8.0 (2020-01)


else

       Φ lrvd = ∅ for l = 0, 1, 2, ..., N symb,
                                          PUSCH
                                                all − 1
                                                        ;

end if

             rvd (l ) = Φ l
          Φ
Denote M sc,              rvd
                              as the number of elements in Φ lrvd .



Step 2:

if HARQ-ACK is present for transmission on the PUSCH and the number of HARQ-ACK information bits is more than
2,
        ACK
   Set mcount (1) = 0 ;
        ACK
   Set mcount (2) = 0 ;

             all = 0 ;
        ACK
   Set mcount,

   for i = 1 to N hop
                  PUSCH




           l = l (i ) ;
                  ACK
           while mcount (i) < G ACK (i)

                if MscUCI ( l ) > 0

                      if GACK (i) − mcount
                                     ACK
                                           (i) ≥ M scUCI ( l ) ⋅ NL ⋅ Qm

                          d = 1;
                           RE
                          mcount = M scUCI ( l ) ;

                      end if

                      if GACK (i) − mcount
                                     ACK
                                           (i) < M scUCI ( l ) ⋅ NL ⋅ Qm

                          d =  M scUCI ( l ) ⋅ N L ⋅ Qm ( G ACK (i) − mcount
                                                                         ACK
                                                                               (i) )  ;

                           RE
                          mcount      (
                                 =  G ACK (i) − mcount
                                                  ACK
                                                                 )
                                                        (i ) / (N L ⋅ Qm ) ;

                      end if

                      for j = 0 to
                                        RE
                                       mcount −1

                          k = ΦlUCI ( j ⋅ d ) ;

                          for v = 0 to N L ⋅ Qm − 1

                               gl ,k ,v = g mACK
                                              ACK ;
                                             count,all



                                ACK
                               mcount,all = mcount,all
                                             ACK
                                                       + 1;
                                ACK
                               mcount (i ) = mcount
                                              ACK
                                                    (i ) + 1 ;



                                                                                 ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 41 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                     39                       ETSI TS 138 212 V15.8.0 (2020-01)


                       end for

                  end for

                  ΦlUCI
                    ,tmp = ∅ ;


                  for j = 0 to
                                    RE
                                   mcount −1

                         ,tmp = Φl ,tmp U Φl
                       ΦlUCI                   ( j⋅d) ;
                                 UCI       UCI



                  end for

                  ΦlUCI = ΦlUCI \ ΦlUCI
                                    ,tmp
                                             ;

                  ΦlUL-SCH = ΦlUL-SCH \ ΦlUCI
                                          ,tmp
                                                      ;

                  M scUCI ( l ) = Φ lUCI ;

                  M scUL-SCH ( l ) = Φ lUL-SCH ;

             end if

              l = l +1;
         end while

   end for

end if



Step 3:

if CSI is present for transmission on the PUSCH,
        CSI-part1
   Set mcount    (1) = 0 ;
        CSI-part1
   Set mcount     (2) = 0 ;
        CSI-part1
   Set mcount,all = 0;

   for i = 1 to N hop
                  PUSCH




         l = l CSI
               (i)
                   ;

         while M scUCI ( l ) − M sc,
                                 Φ
                                     rvd ( l ) ≤ 0


              l = l +1;
         end while
                CSI-part1
         while mcount     (i) < GCSI-part1(i)

             if M scUCI ( l ) − M sc,
                                  Φ
                                      rvd ( l ) > 0


                  if G CSI-part1 (i) − mcount
                                        CSI-part1
                                                          (
                                                  (i ) ≥ M scUCI ( l ) − M sc,
                                                                           Φ
                                                                                      )
                                                                               rvd ( l ) ⋅ N L ⋅ Qm




                                                                           ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 42 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                       40                                     ETSI TS 138 212 V15.8.0 (2020-01)


                     d = 1;
                      RE
                     mcount = M scUCI ( l ) − M sc,Φ rvd ( l ) ;

                end if

                if G CSI-part1 (i) − mcount
                                      CSI-part1
                                                          (
                                                (i ) < M scUCI ( l ) − M sc,
                                                                         Φ
                                                                                            )
                                                                             rvd ( l ) ⋅ N L ⋅ Qm




                           (
                     d =  M scUCI ( l ) − M sc,
                                             Φ
                                                              )
                                                 rvd ( l ) ⋅ N L ⋅ Qm   (G   CSI-part1
                                                                                         (i) − mcount
                                                                                                CSI-part1
                                                                                                          (i) )  ;
                                                                                                               

                      RE
                     mcount = (G CSI-part1 (i ) − mcount
                                                    CSI-part1
                                                              (i ))/ ( N L ⋅ Qm ) ;

                end if

                Φ ltemp = Φ lUCI \ Φ lrvd ;

                for j = 0 to
                                   RE
                                  mcount −1

                     k = Φltemp ( j ⋅ d ) ;

                    for v = 0 to N L ⋅ Qm − 1

                          gl ,k ,v = gmCSI-part1
                                        CSI-part1 ;
                                         count,all




                                all = mcount,all + 1 ;
                           CSI-part1   CSI-part1
                          mcount,
                           CSI-part1
                          mcount     (i) = mcount
                                            CSI-part1
                                                      (i ) + 1 ;

                    end for

                end for

                ΦlUCI
                  ,tmp = ∅ ;


                for j = 0 to
                                   RE
                                  mcount −1

                       ,tmp = Φl ,tmp U Φl
                     ΦlUCI                    ( j ⋅d ) ;
                               UCI       temp



                end for

                ΦlUCI = ΦlUCI \ ΦlUCI
                                  ,tmp
                                              ;

                ΦlUL-SCH = ΦlUL-SCH \ ΦlUCI
                                        ,tmp
                                                      ;

                M scUCI ( l ) = ΦlUCI ;

                M scUL-SCH ( l ) = ΦlUL-SCH ;

         end if

             l = l +1;
      end while

   end for




                                                                             ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 43 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                         41              ETSI TS 138 212 V15.8.0 (2020-01)




        CSI-part2
   Set mcount     (1) = 0 ;
        CSI-part2
   Set mcount     (2) = 0 ;

             all = 0 ;
        CSI-part2
   Set mcount,

   for i = 1 to N hop
                  PUSCH




       l = l CSI
             (i)
                 ;

       while MscUCI ( l ) ≤ 0

           l = l +1;
       end while
              CSI-part2
       while mcount     (i) < G CSI-part2 (i)

           if MscUCI ( l ) > 0

               if GCSI-part2 (i) − mcount
                                    CSI-part2
                                              (i) ≥ MscUCI ( l ) ⋅ NL ⋅ Qm

                     d = 1;
                      RE
                     mcount = M scUCI ( l ) ;

               end if

               if GCSI-part2 (i) − mcount
                                    CSI-part2
                                              (i) < MscUCI ( l ) ⋅ NL ⋅ Qm

                     d =  M scUCI ( l ) ⋅ N L ⋅ Qm ( G CSI-part2 (i) − mcount
                                                                          CSI-part2
                                                                                    (i) )  ;

                      RE
                     mcount = (G CSI-part2 (i) − mcount
                                                   CSI - part2
                                                               (i) )/ ( N L ⋅ Qm ) ;

               end if

               for j = 0 to
                                   RE
                                  mcount −1

                     k = ΦlUCI ( j ⋅ d ) ;

                     for v = 0 to N L ⋅ Qm − 1

                          gl ,k ,v = gmCSI-part2
                                        CSI-part2 ;
                                         count,all




                                 all = mcount,all + 1 ;
                           CSI-part2    CSI-part2
                          mcount,
                           CSI-part2
                          mcount     (i ) = mcount
                                             CSI-part2
                                                       (i ) + 1 ;

                     end for

               end for

                ΦlUCI
                  ,tmp = ∅ ;




                                                                               ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 44 of 107

3GPP TS 38.212 version 15.8.0 Release 15                   42    ETSI TS 138 212 V15.8.0 (2020-01)


                  for j = 0 to
                                      RE
                                     mcount −1

                         ,tmp = Φl ,tmp U Φl
                       ΦlUCI                   ( j⋅d) ;
                                 UCI       UCI



                  end for

                  ΦlUCI = ΦlUCI \ ΦlUCI
                                    ,tmp
                                                ;

                  ΦlUL-SCH = ΦlUL-SCH \ ΦlUCI
                                          ,tmp
                                                    ;

                  M scUCI ( l ) = ΦlUCI ;

                  M scUL-SCH ( l ) = ΦlUL-SCH ;

             end if

              l = l +1;
         end while

   end for

end if



Step 4:

if UL-SCH is present for transmission on the PUSCH,
        UL−SCH
   Set mcount  = 0;

   for l = 0 to N symb,
                  PUSCH
                        all − 1


         if M scUL-SCH ( l ) > 0

             for j = 0 to M scUL-SCH ( l ) − 1

                  k = ΦlUL-SCH ( j ) ;

                  for v = 0 to N L ⋅ Qm − 1

                       g l ,k ,v = g mULUL−−SCH
                                            SCH
                                                ;
                                       count



                        UL−SCH    UL−SCH
                       mcount  = mcount  +1;

                  end for

             end for

         end if

   end for

end if



Step 5:




                                                          ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 45 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                        43        ETSI TS 138 212 V15.8.0 (2020-01)


if HARQ-ACK is present for transmission on the PUSCH and the number of HARQ-ACK information bits is no more
than 2,
        ACK
   Set mcount (1) = 0 ;
        ACK
   Set mcount (2) = 0 ;

             all = 0 ;
        ACK
   Set mcount,

   for i = 1 to N hop
                  PUSCH




       l = l (i ) ;
              ACK
       while mcount (i) < G ACK (i)

                     rvd ( l ) > 0
                 Φ
            if M sc,


                                                    rvd ( l ) ⋅ N L ⋅ Qm
                                                Φ
                  if G ACK (i) − mcount
                                  ACK
                                        (i) ≥ M sc,

                       d = 1;

                                     rvd ( l )
                                 Φ
                       RE
                      mcount = M sc,           ;

                  end if

                                                    rvd ( l ) ⋅ N L ⋅ Qm
                                                Φ
                  if G ACK (i) − mcount
                                  ACK
                                        (i) < M sc,

                                   rvd ( l ) ⋅ N L ⋅ Qm ( G                  (i) )  ;
                               Φ
                      d =  M sc,                          ACK
                                                                (i) − mcount
                                                                       ACK




                       RE
                      mcount      (
                             =  G ACK (i) − mcount
                                              ACK
                                                              )
                                                    (i ) / (N L ⋅ Qm ) ;

                  end if

                  for j = 0 to
                                      RE
                                     mcount −1

                      k = Φlrvd ( j ⋅ d ) ;

                      for v = 0 to N L ⋅ Qm − 1

                            gl ,k ,v = g mACK
                                           ACK ;
                                         count,all



                             ACK
                            mcount,all = mcount,all
                                          ACK
                                                    + 1;
                             ACK
                            mcount (i ) = mcount
                                           ACK
                                                 (i ) + 1 ;

                      end for

                  end for

            end if

             l = l +1;
       end while

   end for




                                                                              ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 46 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                        44                        ETSI TS 138 212 V15.8.0 (2020-01)


end if



Step 6:

Set t = 0 ;

for l = 0 to N symb,
               PUSCH
                     all − 1


    for j = 0 to M scUL-SCH ( l ) − 1

          k = ΦlUL-SCH ( j ) ;

         for v = 0 to N L ⋅ Qm − 1

               g t = g l , k ,v ;

               t = t +1;
         end for

    end for

end for


6.3                Uplink control information
6.3.1              Uplink control information on PUCCH
The procedure in this subclause applies to PUCCH formats 2/3/4.

6.3.1.1                   UCI bit sequence generation

6.3.1.1.1                      HARQ-ACK/SR only
If only HARQ-ACK bits are transmitted on a PUCCH, the UCI bit sequence a 0 , a1 , a 2 , a 3 ,..., a A−1 is determined by
             ~ ACK for i = 0, 1, ..., O ACK − 1 and A = O ACK , where the HARQ-ACK bit sequence o~ ACK , o~ ACK ,..., o~ ACK
setting ai = oi                                                                                        0     1          O ACK −1
is given by Subclause 9.1 of [5, TS38.213].

If only HARQ-ACK and SR bits are transmitted on a PUCCH, the UCI bit sequence a 0 , a1 , a 2 , a 3 ,..., a A−1 is
                          ~ ACK for i = 0, 1, ..., O ACK − 1 ,
determined by setting a = o                                    a = o~ SR for i = O     , O ACK + 1,..., O ACK + O SR − 1 , and
                                                                                   ACK
                                    i   i                                         i   i

A=O      ACK
               +O    SR
                          , where the HARQ-ACK bit sequence o~0ACK , o~1ACK ,..., o~OACK
                                                                                      ACK
                                                                                          −1
                                                                                             is given by Subclause 9.1 of [5, TS

38.213], and the SR bit sequence            o~0SR , o~1SR ,..., o~OSRSR −1   is given by Subclause 9.2.5.1 of [5, TS 38.213].


6.3.1.1.2                      CSI only
The bitwidth for PMI of codebookType=typeI-SinglePanel with 2 CSI-RS ports is 2 for Rank=1 and 1 for Rank=2,
according to Subclause 5.2.2.2.1 in [6, TS 38.214].

The bitwidth for PMI of codebookType=typeI-SinglePanel with more than 2 CSI-RS ports is provided in Tables
6.3.1.1.2-1, where the values of (N1, N 2 ) and (O1 ,O2 ) are given by Subclause 5.2.2.2.1 in [6, TS 38.214].




                                                                               ETSI
          Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 47 of 107

3GPP TS 38.212 version 15.8.0 Release 15                               45                   ETSI TS 138 212 V15.8.0 (2020-01)


                       Table 6.3.1.1.2-1: PMI of codebookType=typeI-SinglePanel

                                                                                         Information field X 2 for wideband
                          Information field           X 1 for wideband PMI                               PMI
                                                                                                or per subband PMI

                                         ( i1,1 , i1, 2 )                                                i2
                                                                                 i1,3
                     codebookMode=1                   codebookMode=2                    codebookMode=1        codebookMode=2

                                                               N1O1 
                                                       (  log 2       ,
 Rank = 1 with >2    ( log 2   N1O1  ,                      2 
  CSI-RS ports,                                                                  N/A           2                    4
      N2 > 1         log 2 N 2O2  )                       NO 
                                                          log 2 2 2  )
                                                                2 
                                                        

 Rank = 1 with >2    ( log 2   N1O1  ,
  CSI-RS ports,                                       ( log2  N1O1  , 0)   N/A           2                    4
                                                                        
      N2 = 1         log 2 N 2O2  )                          2    


  Rank=2 with 4      ( log 2   N1O1  ,
  CSI-RS ports,                                       ( log2  N1O1  , 0)    1            1                    3
                                                                        
     N2 = 1          log 2 N 2O2  )                          2    


                                                               N1O1 
                                                       (  log 2        ,
  Rank=2 with >4     ( log 2   N1O1  ,                        2 
   CSI-RS ports,                                                                  2            1                    3
      N2 > 1         log 2 N 2O2  )                 
                                                          log
                                                                N 2O2 
                                                                        )
                                                             2
                                                                  2 
                                                        

  Rank=2 with >4     ( log 2   N1O1  ,
   CSI-RS ports,                                      ( log2  N1O1  , 0)    2            1                    3
                                                                        
      N2 = 1         log 2 N 2O2  )                          2    


  Rank=3 or 4,
  with 4 CSI-RS           ( log 2   N1O1  , log 2 N 2O2  )                0                      1
       ports

   Rank=3 or 4,
 with 8 or 12 CSI-        ( log 2   N1O1  , log 2 N 2O2  )                2                      1
     RS ports

   Rank=3 or 4 ,                     N1O1 
  with >=16 CSI-          (  log 2          , log 2 N 2O2  )                 2                      1
     RS ports                         2 

   Rank=5 or 6            ( log 2   N1O1  , log 2 N 2O2  )               N/A                     1

   Rank=7 or 8,                      N1O1 
                          (  log 2          , log 2 N 2O2  )                N/A                     1
   N1 = 4, N 2 = 1                     2 
                           

  Rank=7 or 8,                                                N 2O2 
                          ( log 2   N1O1  , log 2                 )         N/A                     1
  N1 > 2, N 2 = 2                                                2 
                                                  

   Rank=7 or 8,
       with               ( log 2   N1O1  , log 2 N 2O2  )               N/A                     1
   N1 > 4, N 2 = 1



                                                                   ETSI
          Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 48 of 107

3GPP TS 38.212 version 15.8.0 Release 15                          46                                   ETSI TS 138 212 V15.8.0 (2020-01)


         or
   N1 = 2, N 2 = 2
         or
   N1 > 2, N 2 > 2



The bitwidth for PMI of codebookType= typeI-MultiPanel is provided in Tables 6.3.1.1.2-2, where the values of
( Ng , N1, N2 ) and (O1,O2 ) are given by Subclause 5.2.2.2.2 in [6, TS 38.214].
                          Table 6.3.1.1.2-2: PMI of codebookType= typeI-MultiPanel

                                                                                                                 Information fields X 2
                                                Information fields            X 1 for wideband                        for wideband
                                                                                                                     or per subband

                                            ( i1,1 , i1, 2 )           i1,3      i1, 4 ,1   i1, 4, 2   i1, 4,3   i2    i2,0   i2,1   i2, 2

       Rank=1 with   Ng = 2              ( log 2   N1O1  ,
                                                                       N/A         2        N/A        N/A       2    N/A     N/A    N/A
         codebookMode=1                  log 2 N 2O2  )

       Rank=1 with   Ng = 4              ( log 2   N1O1  ,
                                                                       N/A         2           2         2       2    N/A     N/A    N/A
         codebookMode=1                  log 2 N 2O2  )

      Rank=2 with    Ng = 2 ,            ( log 2   N1O1  ,
             N1 N2 = 2                                                  1          2        N/A        N/A       1    N/A     N/A    N/A
                                         log 2 N 2O2  )
         codebookMode=1

    Rank=3 or 4 with   Ng = 2 ,          ( log 2   N1O1  ,
             N1 N2 = 2                                                  0          2        N/A        N/A       1    N/A     N/A    N/A
         codebookMode=1
                                         log 2 N 2O2  )

  Rank=2 or 3 or 4 with   Ng = 2 ,       ( log 2   N1O1  ,
             N1 N2 > 2                                                  2          2        N/A        N/A       1    N/A     N/A    N/A
         codebookMode=1
                                         log 2 N 2O2  )

      Rank=2 with    Ng = 4 ,            ( log 2   N1O1  ,
             N1 N2 = 2                                                  1          2           2         2       1    N/A     N/A    N/A
                                         log 2 N 2O2  )
         codebookMode=1

    Rank=3 or 4 with   Ng = 4 ,          ( log 2   N1O1  ,
             N1 N2 = 2                                                  0          2           2         2       1    N/A     N/A    N/A
                                         log 2 N 2O2  )
         codebookMode=1

  Rank=2 or 3 or 4 with   Ng = 4 ,       ( log 2   N1O1  ,
             N1 N2 > 2                                                  2          2           2         2       1    N/A     N/A    N/A
                                         log 2 N 2O2  )
         codebookMode=1




                                                                 ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 49 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                     47                                    ETSI TS 138 212 V15.8.0 (2020-01)



       Rank=1 with      Ng = 2                  ( log 2   N1O1  ,
                                                                                  N/A        2            2        N/A        N/A              2        1          1
           codebookMode=2                       log 2 N 2O2  )

      Rank=2 with       Ng = 2 ,                ( log 2   N1O1  ,
                N1 N2 = 2                                                          1         2            2        N/A        N/A              1        1          1
           codebookMode=2
                                                log 2 N 2O2  )

    Rank=3 or 4 with      Ng = 2 ,              ( log 2   N1O1  ,
                N1 N2 = 2                                                          0         2            2        N/A        N/A              1        1          1
                                                log 2 N 2O2  )
           codebookMode=2

  Rank=2 or 3 or 4 with     Ng = 2 ,            ( log 2   N1O1  ,
                N1 N2 > 2                                                          2         2            2        N/A        N/A              1        1          1
                                                log 2 N 2O2  )
           codebookMode=2



The bitwidth for PMI with 1 CSI-RS port is 0.

The bitwidth for RI/LI/CQI/CRI of codebookType=typeI-SinglePanel is provided in Tables 6.3.1.1.2-3.

                     Table 6.3.1.1.2-3: RI, LI, CQI, and CRI of codebookType=typeI-SinglePanel
                                                                                           Bitwidth
            Field                                         2 antenna                       4 antenna                            >4 antenna ports
                               1 antenna port
                                                              ports                           ports                     Rank1~4            Rank5~8
      Rank Indicator                     0              min (1, log 2 nRI )           min (2, log 2 nRI )           log 2 n RI       log 2 n RI 

       Layer Indicator                   0                      log 2 υ 
                                                                                      min ( 2,  log 2 υ  )    min ( 2,  log 2 υ  )       min ( 2,  log 2 υ  )
  Wide-band CQI for the
                                         4                         4                              4                           4                               4
           first TB
  Wideband CQI for the
                                         0                         0                              0                           0                              4
         second TB
Subband differential CQI
                                         2                         2                               2                           2                              2
for the first TB
Subband differential CQI
                                         0                         0                              0                           0                              2
     for the second TB
               CRI              log 2 (K sCSI −RS )   log (K2
                                                                    CSI− RS
                                                                    s         )        log (K
                                                                                              2
                                                                                                    CSI− RS
                                                                                                    s         )    log (K
                                                                                                                          2
                                                                                                                                CSI− RS
                                                                                                                                s         )       log (K
                                                                                                                                                         2
                                                                                                                                                               CSI− RS
                                                                                                                                                               s         )
nRI in Table 6.3.1.1.2-3 is the number of allowed rank indicator values according to Subclause 5.2.2.2.1 [6, TS
38.214].   υ   is the value of the rank. The value of        K sCSI−RS is the number of CSI-RS resources in the corresponding
resource set. The values of the rank indicator field are mapped to allowed rank indicator values with increasing order,
where '0' is mapped to the smallest allowed rank indicator value.



The bitwidth for RI/LI/CQI/CRI of codebookType= typeI-MultiPanel is provided in Table 6.3.1.1.2-4.




                                                                        ETSI
          Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 50 of 107

3GPP TS 38.212 version 15.8.0 Release 15                          48                                    ETSI TS 138 212 V15.8.0 (2020-01)


                 Table 6.3.1.1.2-4: RI, LI, CQI, and CRI of codebookType=typeI-MultiPanel


                                                      Field                     Bitwidth

                                               Rank Indicator               min(2, log2 nRI )
                                               Layer Indicator              min ( 2, log 2 υ  )
                                             Wide-band CQI                            4
                                          Subband differential CQI                    2
                                                       CRI                  log2 (K sCSI−RS )
where nRI is the number of allowed rank indicator values according to Subclause 5.2.2.2.2 [6, TS 38.214],                   υ   is the
                             CSI−RS
value of the rank, and   K   s        is the number of CSI-RS resources in the corresponding resource set. The values of the
rank indicator field are mapped to allowed rank indicator values with increasing order, where '0' is mapped to the
smallest allowed rank indicator value.



The bitwidth for RI/LI/CQI of codebookType= typeII or codebookType=typeII-PortSelection is provided in Table
6.3.1.1.2-5.

             Table 6.3.1.1.2-5: RI, LI, and CQI of codebookType=typeII or typeII-PortSelection


                                                      Field                                      Bitwidth

                                               Rank Indicator                               min(1, log2 nRI )
                                               Layer Indicator                              min ( 2, log 2 υ  )
                                             Wide-band CQI                                              4
                                        Subband differential CQI                                        2
                                   Indicator of the number of non-zero
                              wideband amplitude coefficients M l for layer l                 log 2   (2L − 1)

where nRI is the number of allowed rank indicator values according to Subclauses 5.2.2.2.3 and 5.2.2.2.4 [6, TS 38.214]
and υ is the value of the rank. The values of the rank indicator field are mapped to allowed rank indicator values with
increasing order, where '0' is mapped to the smallest allowed rank indicator value.



The bitwidth for CRI, SSBRI, RSRP, and differential RSRP are provided in Table 6.3.1.1.2-6.

                                         Table 6.3.1.1.2-6: CRI, SSBRI, and RSRP


                                               Field                        Bitwidth

                                                CRI                     log2 (K sCSI−RS )
                                              SSBRI                       log2 (KsSSB )
                                               RSRP                              7
                                         Differential RSRP                       4
where   K sCSI−RS is the number of CSI-RS resources in the corresponding resource set, and K sSSB is the configured
number of SS/PBCH blocks in the corresponding resource set for reporting 'ssb-Index-RSRP'.




                                                                 ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 51 of 107

3GPP TS 38.212 version 15.8.0 Release 15                              49                             ETSI TS 138 212 V15.8.0 (2020-01)


 Table 6.3.1.1.2-7: Mapping order of CSI fields of one CSI report, pmi-FormatIndicator=widebandPMI
                               and cqi-FormatIndicator=widebandCQI

        CSI report
                                                                               CSI fields
         number
                                                           CRI as in Tables 6.3.1.1.2-3/4, if reported
                                                      Rank Indicator as in Tables 6.3.1.1.2-3/4, if reported
                                                      Layer Indicator as in Tables 6.3.1.1.2-3/4, if reported
                                                                  Zero padding bits     OP , if needed
       CSI report #n          PMI wideband information fields         X 1 , from left to right as in Tables 6.3.1.1.2-1/2, if reported
                             PMI wideband information fields         X 2 , from left to right as in Tables 6.3.1.1.2-1/2, or codebook
                               index for 2 antenna ports according to Subclause 5.2.2.2.1 in [6, TS38.214], if reported
                                         Wideband CQI for the first TB as in Tables 6.3.1.1.2-3/4, if reported
                                       Wideband CQI for the second TB as in Tables 6.3.1.1.2-3/4, if reported


The number of zero padding bits OP in Table 6.3.1.1.2-7 is 0 for 1 CSI-RS port and OP = N max − N reported for more than
1 CSI-RS port, where

   -     N max = max B(r ) and S
                 r∈S Rank        Rank is the set of rank values         r   that are allowed to be reported;

   -     N reported = B(R ) , where R is the reported rank;

   -    For 2 CSI-RS ports, B(r ) = N PMI (r ) + N CQI (r ) + N LI (r ) ;

   -    For more than 2 CSI-RS ports, B(r ) = N PMI,i1 (r ) + N PMI,i2 (r ) + N CQI (r ) + N LI (r ) ;

   -    if PMI is reported, N PMI (1) = 2 and N PMI (2 ) = 1 ; otherwise, N PMI (r ) = 0 ;

   -    if PMI i1 is reported, N PMI,i1 (r ) is obtained according to Tables 6.3.1.1.2-1/2; otherwise, N PMI,i1 (r ) = 0 ;

   -    if PMI i 2 is reported, N PMI,i2 (r ) is obtained according to Tables 6.3.1.1.2-1/2; otherwise, N PMI,i2 (r ) = 0 ;

   -    if CQI is reported, N CQI (r ) is obtained according to Tables 6.3.1.1.2-3/4; otherwise, N CQI (r ) = 0 ;

   -    if LI is reported, N LI (r ) is obtained according to Tables 6.3.1.1.2-3/4; otherwise, N LI (r ) = 0 .



 Table 6.3.1.1.2-8: Mapping order of CSI fields of one report for CRI/RSRP or SSBRI/RSRP reporting

                            CSI report
                                                                             CSI fields
                             number
                                                    CRI or SSBRI #1 as in Table 6.3.1.1.2-6, if reported
                                                    CRI or SSBRI #2 as in Table 6.3.1.1.2-6, if reported
                                                    CRI or SSBRI #3 as in Table 6.3.1.1.2-6, if reported
                                                    CRI or SSBRI #4 as in Table 6.3.1.1.2-6, if reported
                                                       RSRP #1 as in Table 6.3.1.1.2-6, if reported
                           CSI report #n
                                                  Differential RSRP #2 as in Table 6.3.1.1.2-6, if reported

                                                  Differential RSRP #3 as in Table 6.3.1.1.2-6, if reported
                                                  Differential RSRP #4 as in Table 6.3.1.1.2-6, if reported




                                                                     ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 52 of 107

3GPP TS 38.212 version 15.8.0 Release 15                        50                          ETSI TS 138 212 V15.8.0 (2020-01)


   Table 6.3.1.1.2-9: Mapping order of CSI fields of one CSI report, CSI part 1, pmi-FormatIndicator=
                           subbandPMI or cqi-FormatIndicator=subbandCQI


  CSI report number                                                      CSI fields

                                                      CRI as in Tables 6.3.1.1.2-3/4, if reported
                                               Rank Indicator as in Tables 6.3.1.1.2-3/4/5, if reported
                                       Wideband CQI for the first TB as in Tables 6.3.1.1.2-3/4/5, if reported
                                Subband differential CQI for the first TB with increasing order of subband number as in
                                                          Tables 6.3.1.1.2-3/4/5, if reported
       CSI report #n
        CSI part 1                                                                                        ‫ܯ‬
                              Indicator of the number of non-zero wideband amplitude coefficients 0 for layer 0 as in
                                                              Table 6.3.1.1.2-5, if reported
                                                                                                      ‫ܯ‬
                           Indicator of the number of non-zero wideband amplitude coefficients ଵ for layer 1 as in Table
                               6.3.1.1.2-5 (if the rank according to the reported RI is equal to one, this field is set to all
                              zeros), if 2-layer PMI reporting is allowed according to the rank restriction in Subclauses
                                                  5.2.2.2.3 and 5.2.2.2.4 [6, TS 38.214] and if reported
 Note:       Subbands for given CSI report n indicated by the higher layer parameter csi-ReportingBand are numbered
             continuously in the increasing order with the lowest subband of csi-ReportingBand as subband 0.


        Table 6.3.1.1.2-10: Mapping order of CSI fields of one CSI report, CSI part 2 wideband, pmi-
                    FormatIndicator= subbandPMI or cqi-FormatIndicator=subbandCQI

        CSI report
                                                                       CSI fields
         number
                               Wideband CQI for the second TB as in Tables 6.3.1.1.2-3/4/5, if present and reported
                                            Layer Indicator as in Tables 6.3.1.1.2-3/4/5, if reported
       CSI report #n        PMI wideband information fields    X 1 , from left to right as in Tables 6.3.1.1.2-1/2, if reported
        CSI part 2
        wideband          PMI wideband information fields     X 2 , from left to right as in Tables 6.3.1.1.2-1/2, or codebook
                               index for 2 antenna ports according to Subclause 5.2.2.2.1 in [6, TS38.214], if pmi-
                                                 FormatIndicator= widebandPMI and if reported


         Table 6.3.1.1.2-11: Mapping order of CSI fields of one CSI report, CSI part 2 subband, pmi-
                     FormatIndicator= subbandPMI or cqi-FormatIndicator=subbandCQI

                           Subband differential CQI for the second TB of all even subbands with increasing order of
                       subband number, as in Tables 6.3.1.1.2-3/4/5, if cqi-FormatIndicator=subbandCQI and if reported
                          PMI subband information fields X 2 of all even subbands with increasing order of subband
                          number, from left to right as in Tables 6.3.1.1.2-1/2, or codebook index for 2 antenna ports
                        according to Subclause 5.2.2.2.1 in [6, TS38.214] of all even subbands with increasing order of
   CSI report #n                    subband number, if pmi-FormatIndicator= subbandPMI and if reported
  Part 2 subband       Subband differential CQI for the second TB of all odd subbands with increasing order of subband
                           number, as in Tables 6.3.1.1.2-3/4/5, if cqi-FormatIndicator=subbandCQI and if reported
                           PMI subband information fields X 2 of all odd subbands with increasing order of subband
                          number, from left to right as in Tables 6.3.1.1.2-1/2, or codebook index for 2 antenna ports
                         according to Subclause 5.2.2.2.1 in [6, TS38.214] of all odd subbands with increasing order of
                                     subband number, if pmi-FormatIndicator= subbandPMI and if reported
   Note:        Subbands for given CSI report n indicated by the higher layer parameter csi-ReportingBand are numbered
                continuously in the increasing order with the lowest subband of csi-ReportingBand as subband 0.

If none of the CSI reports for transmission on a PUCCH is of two parts, the CSI fields of all CSI reports, in the order
from upper part to lower part in Table 6.3.1.1.2-12, are mapped to the UCI bit sequence a 0 , a1 , a 2 , a 3 ,..., a A−1 starting
with   a0 . The most significant bit of each field is mapped to the lowest order information bit for that field, e.g. the most
significant bit of the first field is mapped to a0 .




                                                              ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 53 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                               51                                   ETSI TS 138 212 V15.8.0 (2020-01)


Table 6.3.1.1.2-12: Mapping order of CSI reports to UCI bit sequence a 0 , a1 , a 2 , a 3 ,..., a A−1 , without two-
                                          part CSI report(s)

                                                     UCI bit sequence                       CSI report number

                                                                a0                            CSI report #1
                                                                                        as in Table 6.3.1.1.2-7/8
                                                                a1
                                                                                              CSI report #2
                                                                a2                      as in Table 6.3.1.1.2-7/8
                                                                a3                                      …
                                                                 M
                                                                                              CSI report #n
                                                                aA −1                   as in Table 6.3.1.1.2-7/8


If at least one of the CSI reports for transmission on a PUCCH is of two parts, two UCI bit sequences are generated,
a0(1) , a1(1) , a 2(1) , a3(1) ,..., a A(1()1) −1 and a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 . The CSI fields of all CSI reports, in the order from upper
part to lower part in Table 6.3.1.1.2-13, are mapped to the UCI bit sequence a0(1) , a1(1) , a 2(1) , a3(1) ,..., a A(1()1) −1 starting with
a0(1) . The most significant bit of each field is mapped to the lowest order information bit for that field, e.g. the most
significant bit of the first field is mapped to a0(1) . The CSI fields of all CSI reports, in the order from upper part to lower
part in Table 6.3.1.1.2-14, are mapped to the UCI bit sequence a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 starting with a 0( 2 ) . The most
significant bit of each field is mapped to the lowest order information bit for that field, e.g. the most significant bit of
the first field is mapped to a0( 2 ) . If the length of UCI bit sequence a0(2) , a1(2) , a2(2) , a3( 2) ,...,a(A2( 2)) −1 is less than 3 bits, zeros
shall be appended to the UCI bit sequence until its length equals 3.

        Table 6.3.1.1.2-13: Mapping order of CSI reports to UCI bit sequence a0(1) , a1(1) , a 2(1) , a3(1) ,..., a A(1()1) −1 ,
                                                                 with two-part CSI report(s)

                          UCI bit sequence                                                  CSI report number

                                                                  CSI report #1 if CSI report #1 is not of two parts, or
                                    a   (1)                     CSI report #1, CSI part 1, if CSI report #1 is of two parts,
                                        0
                                                                               as in Table 6.3.1.1.2-7/8/9
                                    a1(1)                         CSI report #2 if CSI report #2 is not of two parts, or
                                                                CSI report #2, CSI part 1, if CSI report #2 is of two parts,
                                    a2(1)                                      as in Table 6.3.1.1.2-7/8/9
                                    a3(1)
                                                                                                        …
                                      M
                                                                  CSI report #n if CSI report #n is not of two parts, or
                                    a A(1()1) −1                CSI report #n, CSI part 1, if CSI report #n is of two parts,
                                                                               as in Table 6.3.1.1.2-7/8/9

where CSI report #1, CSI report #2, …, CSI report #n in Table 6.3.1.1.2-13 correspond to the CSI reports in increasing
order of CSI report priority values according to Subclause 5.2.5 of [6, TS38.214].




                                                                                     ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 54 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                         52                        ETSI TS 138 212 V15.8.0 (2020-01)


        Table 6.3.1.1.2-14: Mapping order of CSI reports to UCI bit sequence a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 ,
                                                               with two-part CSI report(s)

                       UCI bit sequence                                               CSI report number

                                                           CSI report #1, CSI part 2 wideband, as in Table 6.3.1.1.2-10
                                                                       if CSI part 2 exists for CSI report #1
                                                           CSI report #2, CSI part 2 wideband, as in Table 6.3.1.1.2-10
                                                                       if CSI part 2 exists for CSI report #2

                               a0( 2)                                                        …
                                  ( 2)
                               a  1
                                                           CSI report #n, CSI part 2 wideband, as in Table 6.3.1.1.2-10
                               a2( 2)                                  if CSI part 2 exists for CSI report #n
                               a3( 2)                       CSI report #1, CSI part 2 subband, as in Table 6.3.1.1.2-11
                                                                        if CSI part 2 exists for CSI report #1
                                 M

                               a A( 2( 2) ) −1              CSI report #2, CSI part 2 subband, as in Table 6.3.1.1.2-11
                                                                        if CSI part 2 exists for CSI report #2

                                                                                             …

                                                            CSI report #n, CSI part 2 subband, as in Table 6.3.1.1.2-11
                                                                        if CSI part 2 exists for CSI report #n

where CSI report #1, CSI report #2, …, CSI report #n in Table 6.3.1.1.2-14 correspond to the CSI reports in increasing
order of CSI report priority values according to Subclause 5.2.5 of [6, TS38.214].

6.3.1.1.3                 HARQ-ACK/SR and CSI
If none of the CSI reports for transmission on a PUCCH is of two parts, the UCI bit sequence a 0 , a1 , a 2 , a 3 ,..., a A−1 is
generated according to the following, where A = O ACK + O SR + O CSI :

    -    if there is HARQ-ACK for transmission on the PUCCH, the HARQ-ACK bits are mapped to the UCI bit
         sequence a0 , a1 , a2 , a3 ,..., a ACK , where ai = o~i ACK for i = 0, 1, ..., O ACK − 1 , the HARQ-ACK bit sequence
                                           O   −1
          ~ ACK ~ ACK    ~  ACK
          o0 , o1 ,..., oO ACK −1 is given by Subclause 9.1 of [5, TS38.213], and O ACK is number of HARQ-ACK bits; if
         there is no HARQ-ACK for transmission on the PUCCH, set O ACK = 0 ;

    -    if there is SR for transmission on the PUCCH, set a i = o~iSR for i = O ACK , O ACK + 1,..., O ACK + O SR − 1 , where

         the SR bit sequence           o~0SR , o~1SR ,..., o~OSRSR −1   is given by Subclause 9.2.5.1 of [5, TS 38.213]; if there is no SR for
         transmission on the PUCCH, set O SR = 0 ;

    -    the CSI fields of all CSI reports, in the order from upper part to lower part in Table 6.3.1.1.2-12, are mapped to
         the UCI bit sequence aO ACK + O SR , aO ACK + O SR +1 ,..., aO ACK + O SR + O CSI −1 starting with aO ACK + O SR , where O CSI is the
         number of CSI bits.

If at least one of the CSI reports for transmission on a PUCCH is of two parts, two UCI bit sequences are generated,
a0(1) , a1(1) , a 2(1) , a3(1) ,..., a A(1()1) −1 and a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 , according to the following, where
A(1) = O ACK + O SR + O CSI-part1 and A( 2 ) = O CSI-part2 :

    -    if there is HARQ-ACK for transmission on the PUCCH, the HARQ-ACK bits are mapped to the UCI bit
         sequence a0(1) , a1(1) , a2(1) , a3(1) ,..., aO(1ACK
                                                          )
                                                              −1
                                                                 , where ai(1) = o~i ACK for i = 0, 1, ..., O ACK − 1 , the HARQ-ACK bit sequence
          o~0ACK , o~1ACK ,..., o~OACK
                                    ACK
                                        −1
                                           is given by Subclause 9.1 of [5, TS38.213], and O ACK is number of HARQ-ACK bits; if
         there is no HARQ-ACK for transmission on the PUCCH, set O ACK = 0 ;




                                                                                ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 55 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                     53                                ETSI TS 138 212 V15.8.0 (2020-01)


    -   if there is SR for transmission on the PUCCH, set a i = o~iSR for i = O ACK , O ACK + 1,..., O ACK + O SR − 1 , where

        the SR bit sequence        o~0SR , o~1SR ,..., o~OSRSR −1   is given by Subclause 9.2.5.1 of [5, TS 38.213]; if there is no SR for
        transmission on the PUCCH, set O SR = 0 ;

    -   the CSI fields of all CSI reports, in the order from upper part to lower part in Table 6.3.1.1.2-13, are mapped to
        the UCI bit sequence aO(1ACK
                                  )
                                     +OSR
                                          , aO(1ACK
                                                )
                                                    +OSR +1
                                                            ,..., aO(1ACK
                                                                      )
                                                                          +OSR +OCSI- part1−1
                                                                                              starting with aO(1ACK
                                                                                                                )
                                                                                                                    +OSR
                                                                                                                         , where O CSI-part1 is the
        number of CSI bits in CSI part 1 of all CSI reports;

    -   the CSI fields of all CSI reports, in the order from upper part to lower part in Table 6.3.1.1.2-14, are mapped to
        the UCI bit sequence a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 starting with a 0( 2 ) , where O CSI-part2 is the number of CSI bits in
        CSI part 2 of all CSI reports. If the length of UCI bit sequence a0(2) , a1(2) , a2(2) , a3( 2) ,...,a(A2( 2)) −1 is less than 3 bits,
        zeros shall be appended to the UCI bit sequence until its length equals 3.

6.3.1.2               Code block segmentation and CRC attachment
The UCI bit sequence from subclause 6.3.1.1 is denoted by a 0 , a1 , a 2 , a 3 ,..., a A−1 , where A is the payload size. The
procedure in 6.3.1.2.1 applies for A ≥ 12 and the procedure in Subclause 6.3.1.2.2 applies for A ≤ 11 .

6.3.1.2.1                 UCI encoded by Polar code
If the payload size A ≥ 12 , code block segmentation and CRC attachment is performed according to Subclause 5.2.1. If
( A ≥ 360 and E ≥ 1088 ) or if A ≥ 1013 , I seg = 1 ; otherwise I seg = 0 , where E is the rate matching output sequence
length as given in Subclause 6.3.1.4.1.

If 12 ≤ A ≤ 19 , the parity bits p r 0 , p r1 , p r 2 ,..., p r ( L −1) in Subclause 5.2.1 are computed by setting L to 6 bits and using
the generator polynomial g CRC6 (D ) in Subclause 5.1, resulting in the sequence c r 0 , c r1 , c r 2 , c r 3 ,..., c r (K r −1) where r is
the code block number and K r is the number of bits for code block number r .

If A ≥ 20 , the parity bits p r 0 , p r1 , p r 2 ,..., p r ( L −1) in Subclause 5.2.1 are computed by setting L to 11 bits and using the
generator polynomial g CRC11 (D ) in Subclause 5.1, resulting in the sequence c r 0 , c r1 , c r 2 , c r 3 ,..., c r (K r −1) where r is the
code block number and K r is the number of bits for code block number r .


6.3.1.2.2                 UCI encoded by channel coding of small block lengths
If the payload size A ≤ 11 , CRC bits are not attached.

The output bit sequence is denoted by c0 , c1 , c 2 , c3 ,..., c K −1 , where ci = ai for i = 0, 1, ..., A − 1 and K = A .


6.3.1.3               Channel coding of UCI

6.3.1.3.1                 UCI encoded by Polar code
Information bits are delivered to the channel coding block. They are denoted by c r 0 , c r1 , c r 2 , c r 3 ,..., c r (K r −1) , where r
is the code block number, and K r is the number of bits in code block number r . The total number of code blocks is
denoted by C and each code block is individually encoded by the following:

If 18 ≤ K r ≤ 25 , the information bits are encoded via Polar coding according to Subclause 5.3.1, by setting nmax = 10 ,
I IL = 0 , n PC = 3 , n PC
                        wm
                           = 1 if Er − K r + 3 > 192 and nPC
                                                          wm
                                                             = 0 if E r − K r + 3 ≤ 192 , where E r is the rate matching
output sequence length as given in Subclause 6.3.1.4.1.

If K r > 30 , the information bits are encoded via Polar coding according to Subclause 5.3.1, by setting nmax = 10 ,
I IL = 0 , n PC = 0 , and nPC
                           wm
                              = 0.



                                                                            ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 56 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                54                         ETSI TS 138 212 V15.8.0 (2020-01)


After encoding the bits are denoted by d r 0 , d r1 , d r 2 , d r 3 ,..., d r ( N −1) , where N r is the number of coded bits in code block
                                                                                 r

number r .

6.3.1.3.2               UCI encoded by channel coding of small block lengths
Information bits are delivered to the channel coding block. They are denoted by c0 , c1 , c 2 , c3 ,..., c K −1 , where K is the
number of bits.

The information bits are encoded according to Subclause 5.3.3.

After encoding the bits are denoted by d 0 , d1 , d 2 , d 3 ,..., d N −1 , where N is the number of coded bits.


6.3.1.4             Rate matching
For PUCCH formats 2/3/4, the total rate matching output sequence length E tot is given by Table 6.3.1.4-1, where
 PUCCH,2     PUCCH,3         PUCCH,4
Nsymb,UCI , Nsymb,UCI , and Nsymb,UCI are the number of symbols carrying UCI for PUCCH formats 2/3/4 respectively;
   PUCCH, 2       PUCCH, 3
 N PRB      and N PRB      are the number of PRBs that are determined by the UE for PUCCH formats 2/3 transmission
                                                                  PUCCH, 4
respectively according to Subclause 9.2 of [5, TS38.213]; and N SF         is the spreading factor for PUCCH format 4.

                          Table 6.3.1.4-1: Total rate matching output sequence length E tot

                                                                                 Modulation order
             PUCCH format
                                                               QPSK                                        π/2-BPSK
            PUCCH format 2                         16 ⋅ N   PUCCH,2
                                                            symb,UCI   ⋅N   PUCCH,2
                                                                            PRB                                N/A

            PUCCH format 3                         24 ⋅ Nsymb, UCI ⋅ N PRB
                                                         PUCCH,3       PUCCH,3
                                                                                                    12 ⋅ Nsymb, UCI ⋅ N PRB
                                                                                                          PUCCH,3       PUCCH,3


            PUCCH format 4                         24 ⋅ Nsymb,
                                                         PUCCH,4      PUCCH,4
                                                               UCI / NSF                            12 ⋅ Nsymb,
                                                                                                          PUCCH,4      PUCCH,4
                                                                                                                UCI / NSF




6.3.1.4.1               UCI encoded by Polar code
The input bit sequence to rate matching is d r 0 , d r1 , d r 2 , d r 3 ,..., d r ( N −1) where r is the code block number, and N r is the
                                                                                     r

number of coded bits in code block number r .




                                                                       ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 57 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                  55                                                 ETSI TS 138 212 V15.8.0 (2020-01)


                            Table 6.3.1.4.1-1: Rate matching output sequence length E UCI

      UCI(s) for
  transmission on a            UCI for encoding                                                               Value of E UCI
       PUCCH
 HARQ-ACK                      HARQ-ACK                                                                           E UCI = E tot
 HARQ-ACK, SR                  HARQ-ACK, SR                                                                       E UCI = E tot
 CSI                                                                                                              E UCI = E tot
                               CSI
 (CSI not of two parts)
 HARQ-ACK, CSI                                                                                                    E UCI = E tot
                               HARQ-ACK, CSI
 (CSI not of two parts)
 HARQ-ACK, SR, CSI             HARQ-ACK, SR,                                                                      E UCI = E tot
 (CSI not of two parts)        CSI

 CSI                           CSI part 1                                                       (             (
                                                                          E UCI = min E tot ,  O CSI-part1 + L / RUCI
                                                                                                                   max
                                                                                                                       / Qm  ⋅ Qm     )                               )
 (CSI of two parts)            CSI part 2                                                   )
                                                                       E UCI = E tot − min E tot ,  O(
                                                                                                     / Q ⋅ Q )    (     CSI - part1
                                                                                                                                       +L /R         max
                                                                                                                                                     UCI     m             m

                                                               E = min(E , (O           + L )/ R / Q  ⋅ Q )
                               HARQ-ACK, CSI
 HARQ-ACK, CSI                 part 1                                  UCI         +O     tot
                                                                                                          ACK             CSI -part1                 max
                                                                                                                                                     UCI         m         m

                                                             E = E − min (E , (O           + L )/ R / Q  ⋅ Q )
 (CSI of two parts)
                               CSI part 2                        UCI          tot    +O             tot
                                                                                                                  ACK           CSI- part1                 max
                                                                                                                                                           UCI         m           m

                                                             E = min (E , (O                + L )/ R / Q  ⋅ Q )
                               HARQ-ACK, SR,
 HARQ-ACK, SR, CSI             CSI part 1                        UCI             +O +O
                                                                                    tot
                                                                                                    ACK             SR          CSI - part1                max
                                                                                                                                                           UCI         m           m

                                                              = E − min (E , (O                 + L )/ R / Q  ⋅ Q )
 (CSI of two parts)
                               CSI part 2                E UCI          tot        +O +O  tot
                                                                                                          ACK             SR           CSI - part1               max
                                                                                                                                                                 UCI           m       m




Rate matching is performed according to Subclause 5.4.1 by setting I BIL = 1 and the rate matching output sequence
length to E r = E UCI / C UCI  , where C UCI is the number of code blocks for UCI determined according to Subclause
6.3.1.2.1 and the value of E UCI is given by Table 6.3.1.4.1-1:

    -   O ACK is the number of bits for HARQ-ACK for transmission on the current PUCCH;

    -   O SR is the number of bits for SR for transmission on the current PUCCH;

    -   O CSI-part1 is the number of bits for CSI part 1 for transmission on the current PUCCH;

    -   OCSI-part2 is the number of bits for CSI part 2 for transmission on the current PUCCH;
    -   if A ≥ 360 , L = 11 ; otherwise, L is the number of CRC bits determined according to subclause 6.3.1.2.1, where
         A equals OCSI-part1 for "CSI (CSI of two parts)", equals OACK + OCSI-part1 for "HARQ-ACK, CSI (CSI of two
        parts)", and equals OACK + OSR + OCSI-part1 for "HARQ-ACK, SR, CSI (CSI of two parts)" respectively in Table
        6.3.1.4.1-1;;
           max
    -    R UCI is the configured maximum PUCCH coding rate;

    -    E tot is given by Table 6.3.1.4-1.

The output bit sequence after rate matching is denoted as f r 0 , f r1 , f r 2 ,..., f r ( E −1) where E r is the length of rate matching
                                                                                                          r

output sequence in code block number r .



6.3.1.4.2                UCI encoded by channel coding of small block lengths
The input bit sequence to rate matching is d0 , d1, d 2 ,..., d N −1 .

The value of E UCI is determined according to Table 6.3.1.4.1-1 by setting L = 0 .

Rate matching is performed according to Subclause 5.4.3 by setting the rate matching output sequence length E = E UCI .




                                                                         ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 58 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                                 56                                    ETSI TS 138 212 V15.8.0 (2020-01)


The output bit sequence after rate matching is denoted as f 0 , f1 , f 2 ,..., f E −1 .


6.3.1.5                   Code block concatenation
The input bit sequence for the code block concatenation block are the sequences f r 0 , f r1 , f r 2 ,..., f r ( E −1) , for r = 0,..., C − 1
                                                                                                                                                    r

and where E r is the number of rate matched bits for the r -th code block.

Code block concatenation is performed according to Subclause 5.5.

The bits after code block concatenation are denoted by g 0 , g1 , g 2 , g 3 ,..., g G '−1 , where G ' = E UCI / C UCI  ⋅ C UCI with the
values of E UCI and C UCI given in Subclause 6.3.1.4.1. Let G be the total number of coded bits for transmission and
G = G '+ mod (E UCI , C UCI ) . Set g i = 0 for i = G ' , G '+1,..., G − 1 .


6.3.1.6                   Multiplexing of coded UCI bits to PUCCH
If CSI of two parts are transmitted on a PUCCH, the coded bits corresponding to UCI bit sequence
                                                                 (1)  (1)   (1)  (1)      (1)
a0(1) , a1(1) , a 2(1) , a3(1) ,..., a A(1()1) −1 is denoted by g0 , g1 , g 2 , g3 ,..., gG(1) −1 and the coded bits corresponding to UCI bit
sequence a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 is denoted by g0( 2) , g1( 2) , g2( 2) , g3( 2) ,..., gG( 2( )2 ) −1 . The coded bit sequence
g0 , g1 , g 2 , g3 ,..., gG−1 , where G = G (1) + G ( 2) , is generated according to the following.

                                                Table 6.3.1.6-1: PUCCH DMRS and UCI symbols

         PUCCH                                             Number of UCI
                               PUCCH DMRS                                               1st UCI symbol                   2nd UCI symbol                  3rd UCI symbol
         duration                                          symbol indices                            (1)                              ( 2)                            ( 3)
                               symbol indices                       set                indices set S UCI                indices set S UCI               indices set S UCI
        (symbols)                                            sets N UCI
              4                       {1}                              2                      {0,2}                             {3}                              -
              4                      {0,2}                             1                      {1,3}                              -                               -
              5                      {0, 3}                            1                    {1, 2, 4}                            -                               -
              6                      {1, 4}                            1                   {0, 2, 3, 5}                          -                               -
              7                      {1, 4}                            2                   {0, 2, 3, 5}                         {6}                              -
              8                      {1, 5}                            2                   {0, 2, 4, 6}                        {3, 7}                            -
              9                      {1, 6}                            2                   {0, 2, 5, 7}                      {3, 4, 8}                           -
              10                     {2, 7}                            2                   {1, 3, 6, 8}                     {0, 4, 5, 9}                         -
              10                  {1, 3, 6, 8}                         1                  {0,2,4,5,7,9}                          -                               -
              11                     {2, 7}                            3                    {1,3,6,8}                        {0,4,5,9}                         {10}
              11                   {1,3,6,9}                           1                {0,2,4,5,7,8,10}                         -                               -
              12                     {2, 8}                            3                    {1,3,7,9}                       {0,4,6,10}                        {5, 11}
              12                  {1,4,7,10}                           1               {0,2,3,5,6,8,9,11}                        -                               -
              13                     {2, 9}                            3                   {1,3,8,10}                       {0,4,7,11}                       {5,6,12}
              13                  {1,4,7,11}                           2              {0,2,3,5,6,8,10,12}                       {9}                              -
              14                    {3, 10}                            3                   {2,4,9,11}                       {1,5,8,12}                      {0,6,7,13}
              14                  {1,5,8,12}                           2              {0,2,4,6,7,9,11,13}                     {3, 10}                            -


                                             (i)                                                       (i )
Denote sl as UCI OFDM symbol index. Denote N UCI as the number of elements in UCI symbol indices set S UCI  for
i = 1,..., N UCI
             set           (i )
                 , where S UCI        set
                                and N UCI are given by Table 6.3.1.6-1 according to the PUCCH duration and the PUCCH
                                                                 set
                                                                NUCI
                            PUCCH,
DMRS configuration. Denote Nsymb, UCI =                         N
                                                                i =1
                                                                           (i )
                                                                           UCI
                                                                                  as the number of OFDM symbols carrying UCI in the PUCCH.

Denote      Qm     as the modulation order of the PUCCH.

                          symbol
For PUCCH format 3, set N UCI    = 12 ⋅ N PRB
                                          PUCCH,3           PUCCH,3
                                                  , where N PRB     is the number of PRBs that is determined by the UE
for PUCCH format 3 transmission according to Subclause 9.2 of [5, TS 38.213].
                          symbol
For PUCCH format 4, set N UCI    = 12 / N SF
                                          PUCCH, 4           PUCCH, 4
                                                   , where N SF       is the spreading factor for PUCCH format 4.




                                                                                       ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 59 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                                    57         ETSI TS 138 212 V15.8.0 (2020-01)


                                                        j
                                                                   
Find the smallest j > 0 such that 
                                                      N     (i)
                                                              UCI    ⋅ N UCI ⋅ Qm
                                                                           symbol
                                                                                           ≥ G (1) .
                                                      i =1          

Set n1 = 0 ;

Set n2 = 0 ;

                                    j −1                                                        
      symbol
Set N UCI    =  G (1) − 
                                  
                                      N     (i)
                                             UCI
                                                   
                                                    ⋅ N UCI
                                                   
                                                         symbol
                                                                         
                                                                    ⋅ Qm     (N   ( j)
                                                                                    UCI          )
                                                                                           ⋅ Qm  ;
                   
                                    i =1                                                      

                                    j −1                                                   
                                                                 
Set M = mod  G (1) − 
                                  N      (i)
                                             UCI    ⋅ N UCI ⋅ Qm 
                                                          symbol
                                                                   
                                                                                     ( j) 
                                                                              Qm , N UCI    ;
                                                                                             
                                   i =1                                                 

for l = 0 to Nsymb, UCI − 1
              PUCCH,



            j −1
    if sl ∈ U S UCI
                (i )
            i =1


        for k = 0 to N UCI
                       symbol
                              −1

            for v = 0 to Qm − 1

                   gl ,k ,v = g n(11 ) ;

                   n1 = n1 + 1 ;

            end for

        end for

    elseif sl ∈ S UCI
                  ( j)



        if M > 0

               γ = 1;
        else

            γ = 0;
        end if

        M = M − 1;
        for k = 0 to N UCI
                       symbol
                              + γ −1

            for v = 0 to Qm − 1

                   gl ,k ,v = g n(11 ) ;

                   n1 = n1 + 1 ;

            end for

        end for

        for k = N UCI
                  symbol
                         + γ to N UCI
                                  symbol
                                         −1



                                                                                           ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 60 of 107

3GPP TS 38.212 version 15.8.0 Release 15                     58                        ETSI TS 138 212 V15.8.0 (2020-01)


            for v = 0 to Qm − 1

                  gl ,k ,v = g n( 22 ) ;

                  n2 = n2 + 1 ;

            end for

       end for

   else

       for k = 0 to N UCI
                      symbol
                             −1

            for v = 0 to Qm − 1

                  gl ,k ,v = g n( 22 ) ;

                  n2 = n2 + 1 ;

            end for

       end for

   end if

end for

Set n = 0

for l = 0 to Nsymb, UCI − 1
              PUCCH,



   for k = 0 to N UCI
                  symbol
                         −1

       for v = 0 to Qm − 1

             g n = g l ,k ,v ;

             n = n +1;
       end for

   end for

end for


6.3.2            Uplink control information on PUSCH

6.3.2.1                UCI bit sequence generation

6.3.2.1.1                    HARQ-ACK
If HARQ-ACK bits are transmitted on a PUSCH, the UCI bit sequence a 0 , a1 , a 2 , a 3 ,..., a A−1 is determined as follows:

   -   If UCI is transmitted on PUSCH without UL-SCH and the UCI includes CSI part 1 without CSI part 2,

       -    if there is no HARQ-ACK bit given by Subclause 9.1 of [5, TS 38.213], set     a0 = 0 , a1 = 0 , and A = 2 ;




                                                           ETSI
                 Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 61 of 107

 3GPP TS 38.212 version 15.8.0 Release 15                                                                   59                                              ETSI TS 138 212 V15.8.0 (2020-01)


                                                                                        o~0ACK given by Subclause 9.1 of [5, TS 38.213], set a0 = o~0 ,
                                                                                                                                                     ACK
         -       if there is only one HARQ-ACK bit
                  a1 = 0 , and A = 2 ;

     -   otherwise, set ai = o       ~     for i = 0, 1, ..., O
                                                      ACK
                                                                 − 1 and A = O                      ACK                                 ACK
                                                                                                                                              , where the HARQ-ACK bit sequence
                                      i

         o~ ACK , o~ ACK ,..., o~ ACK is given by Subclause 9.1 of [5, TS 38.213].
             0           1                O ACK −1



 6.3.2.1.2                            CSI
 The bitwidth for PMI of codebookType=typeI-SinglePanel and codebookType=typeI-MultiPanel is specified in
 Subclause 6.3.1.1.2.

 The bitwidth for RI/LI/CQI/CRI of codebookType=typeI-SinglePanel and codebookType=typeI-MultiPanel is specified
 in Subclause 6.3.1.1.2.

 The bitwidth for PMI of codebookType=typeII is provided in Tables 6.3.2.1.2-1, where the values of (N1, N 2 ) ,
 (O1,O2 ) ,      L , N PSK , M 1 , M 2 , and K (2 ) are given by Subclause 5.2.2.2.3 in [6, TS 38.214].

                                                            Table 6.3.2.1.2-1: PMI of codebookType= typeII

                     Information fields                     X 1 for wideband PMI                                  Information fields                   X 2 for wideband PMI or per subband
                                                                                                                                                                       PMI

                  i1,1                  i1, 2             i1,3,1          i1, 4 ,1       i1, 3, 2      i1, 4, 2            i2 ,1,1                           i2,1, 2                           i2, 2,1                i2, 2, 2

Rank=1
                  (O1O2 )                            log 2 (2L) 3(2 L − 1)
                                         N1 N 2 
         log 2                   log2                                            N/A            N/A        (M1 − 1) ⋅ log 2 N PSK                    N/A                               N/A                    N/A
SBAmp                                    L 
  off

Rank=2
                  (O1O2 )                            log 2 (2L) 3(2 L − 1) log 2 (2L) 3(2 L − 1) (M1 − 1) ⋅ log 2 N PSK
                                         N1 N 2 
         log 2                   log2                                                                                                        (M 2 − 1) ⋅ log 2 N PSK                   N/A                    N/A
SBAmp                                    L 
  off

Rank=1                                                                                                                (         )
                                                                                                                  min M1, K ( 2) ⋅ log2 NPSK
         log 2 (O1O2 )                              log 2 (2L) 3(2 L − 1)
                                         N1 N 2 
SBAmp                             log2                                            N/A            N/A       − log2 NPSK                                N/A                           (             )
                                                                                                                                                                                       min M 1 , K ( 2 ) − 1          N/A
                                          L 
  on
                                  
                                                                                                                      (             (
                                                                                                                  + 2 ⋅ M1 − min M1, K ( 2)   ))

Rank=2                                                                                                                (         )                      (           )
                                                                                                                  min M1, K ( 2) ⋅ log2 NPSK min M 2 , K ( 2) ⋅ log 2 N PSK
                  (O1O )                              log 2 (2L) 3(2 L − 1) log 2 (2L) 3(2 L − 1)
                                        N N 
SBAmp    log 2              2  
                                  log2  1 2                                                                 − log2 NPSK                      − log 2 N PSK                           (             )        (              )
                                                                                                                                                                                       min M 1 , K ( 2 ) − 1 min M 2 , K ( 2 ) − 1
                                         L 
  on
                                 
                                                                                                                      (             (
                                                                                                                  + 2 ⋅ M1 − min M1, K ( 2)   ))        (              (
                                                                                                                                                   + 2 ⋅ M 2 − min M 2 , K ( 2)   ))



 The bitwidth for PMI of codebookType= typeII-PortSelection is provided in Tables 6.3.2.1.2-2, where the values of
 PCSI− RS , d , L ,                                      (2 )
                                N PSK , M 1 , M 2 , and K are given by Subclause 5.2.2.2.4 in [6, TS 38.214].

                                            Table 6.3.2.1.2-2: PMI of codebookType= typeII-PortSelection

                     Information fields                     X 1 for wideband PMI                                  Information fields                   X 2 for wideband PMI or per subband
                                                                                                                                                                       PMI

                    i1,1                    i1,3,1             i1, 4 ,1              i1, 3, 2         i1, 4, 2             i2 ,1,1                           i2,1, 2                           i2, 2,1                i2, 2, 2

                   PCSI − RS  
Rank=1 log 2                        log 2   (2L)       3(2 L − 1)              N/A              N/A          (M1 − 1) ⋅ log 2 NPSK                     N/A                               N/A                    N/A
                   2d  




                                                                                                          ETSI
                Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 62 of 107

 3GPP TS 38.212 version 15.8.0 Release 15                                                  60                                                       ETSI TS 138 212 V15.8.0 (2020-01)


SBAmp
  off

Rank=2
                  PCSI − RS   
SBAmp      log 2                 log 2   (2L)   3(2 L − 1)   log 2   (2L)   3(2 L − 1)     (M1 − 1) ⋅ log 2 NPSK                     (M 2 − 1) ⋅ log 2 N PSK                   N/A                    N/A
                  2d          
  off

Rank=1
           
                                                                                                     (             )
                                                                                                 min M1, K ( 2) ⋅ log2 NPSK
                   PCSI − RS   
SBAmp      log 2                 log 2   (2L)   3(2 L − 1)      N/A            N/A         − log2 NPSK                                         N/A                           (           )
                                                                                                                                                                               min M 1 , K ( 2 ) − 1          N/A
                  2d                                                                         + 2 ⋅ (M       − min(M , K )) ( 2)

  on                                                                                                        1              1




Rank=2
           
                                                                                                     (             )                           (
                                                                                                 min M1, K ( 2) ⋅ log2 NPSK min M 2 , K ( 2) ⋅ log 2 N PSK )
                   PCSI − RS  
           log 2                 log 2 (2 L )   3(2 L − 1)   log 2 (2 L ) 3(2 L − 1)     − log2 NPSK                               − log 2 N PSK                           (           )          (          )
                                                                                                                                                                               min M 1 , K ( 2 ) − 1 min M 2 , K ( 2 ) − 1
SBAmp
  on
                  2d                                                                             (                 (
                                                                                                 + 2 ⋅ M1 − min M1, K ( 2)            ))        (              (
                                                                                                                                           + 2 ⋅ M 2 − min M 2 , K ( 2)   ))



 For CSI on PUSCH, two UCI bit sequences are generated, a0(1) , a1(1) , a 2(1) , a3(1) ,..., a A(1()1) −1 and a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 .
 The CSI fields of all CSI reports, in the order from upper part to lower part in Table 6.3.2.1.2-6, are mapped to the UCI
 bit sequence a0(1) , a1(1) , a 2(1) , a3(1) ,..., a A(1()1) −1 starting with a0(1) . The CSI fields of all CSI reports, in the order from upper part
 to lower part in Table 6.3.2.1.2-7, are mapped to the UCI bit sequence a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 starting with a 0( 2 ) .

                          Table 6.3.2.1.2-3: Mapping order of CSI fields of one CSI report, CSI part 1


    CSI report number                                                                                    CSI fields

                                                                CRI or SSBRI as in Tables 6.3.1.1.2-3/4/6, if reported
                                                                Rank Indicator as in Tables 6.3.1.1.2-3/4/5, if reported
                                                        Wideband CQI for the first TB as in Tables 6.3.1.1.2-3/4/5, if reported
                                                 Subband differential CQI for the first TB with increasing order of subband number as in
                                                                           Tables 6.3.1.1.2-3/4/5, if reported
        CSI report #n               Indicator of the number of non-zero wideband amplitude coefficients 0 for layer 0 as in                                               ‫ܯ‬
                                                                     Table 6.3.1.1.2-5, if reported
                                                                                                                                                                   ‫ܯ‬
         CSI part 1
                                 Indicator of the number of non-zero wideband amplitude coefficients ଵ for layer 1 as in Table
                                     6.3.1.1.2-5 (if the rank according to the reported RI is equal to one, this field is set to all
                                    zeros), if 2-layer PMI reporting is allowed according to the rank restriction in Subclauses
                                                        5.2.2.2.3 and 5.2.2.2.4 [6, TS 38.214] and if reported
                                                              RSRP as in Table 6.3.1.1.2-6, if reported
                                                        Differential RSRP as in Table 6.3.1.1.2-6, if reported
   Note:           Subbands for given CSI report n indicated by the higher layer parameter csi-ReportingBand are numbered
                   continuously in the increasing order with the lowest subband of csi-ReportingBand as subband 0.


                Table 6.3.2.1.2-4: Mapping order of CSI fields of one CSI report, CSI part 2 wideband

          CSI report
                                                                                                      CSI fields
           number
                                                Wideband CQI for the second TB as in Tables 6.3.1.1.2-3/4/5, if present and reported
                                                             Layer Indicator as in Tables 6.3.1.1.2-3/4/5, if reported
        CSI report #n                    PMI wideband information fields                 X 1 , from left to right as in Tables 6.3.1.1.2-1/2 or 6.3.2.1.2-
         CSI part 2                                                                               1/2, if reported
         wideband                        PMI wideband information fields                 X 2 , from left to right as in Tables 6.3.1.1.2-1/2 or 6.3.2.1.2-
                                         1/2, or codebook index for 2 antenna ports according to Subclause 5.2.2.2.1 in [6, TS38.214],
                                                             if pmi-FormatIndicator= widebandPMI and if reported




                                                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 63 of 107

3GPP TS 38.212 version 15.8.0 Release 15                        61                          ETSI TS 138 212 V15.8.0 (2020-01)


           Table 6.3.2.1.2-5: Mapping order of CSI fields of one CSI report, CSI part 2 subband

                         Subband differential CQI for the second TB of all even subbands with increasing order of
                     subband number, as in Tables 6.3.1.1.2-3/4/5, if cqi-FormatIndicator=subbandCQI and if reported
                        PMI subband information fields X 2 of all even subbands with increasing order of subband
                        number, from left to right as in Tables 6.3.1.1.2-1/2 or 6.3.2.1.2-1/2, or codebook index for 2
                         antenna ports according to Subclause 5.2.2.2.1 in [6, TS38.214] of all even subbands with
   CSI report #n         increasing order of subband number, if pmi-FormatIndicator= subbandPMI and if reported
  Part 2 subband      Subband differential CQI for the second TB of all odd subbands with increasing order of subband
                          number, as in Tables 6.3.1.1.2-3/4/5, if cqi-FormatIndicator=subbandCQI and if reported
                          PMI subband information fields X 2 of all odd subbands with increasing order of subband
                         number, from left to right as in Tables 6.3.1.1.2-1/2 or 6.3.2.1.2-1/2, or codebook index for 2
                           antenna ports according to Subclause 5.2.2.2.1 in [6, TS38.214] of all odd subbands with
                          increasing order of subband number, if pmi-FormatIndicator= subbandPMI and if reported
   Note:      Subbands for given CSI report n indicated by the higher layer parameter csi-ReportingBand are numbered
              continuously in the increasing order with the lowest subband of csi-ReportingBand as subband 0.



      Table 6.3.2.1.2-6: Mapping order of CSI reports to UCI bit sequence a0(1) , a1(1) , a 2(1) , a3(1) ,..., a A(1()1) −1 ,
                                                with two-part CSI report(s)

                   UCI bit sequence                                  CSI report number


                         a0(1)                    CSI part 1 of CSI report #1 as in Table 6.3.2.1.2-3
                           (1)
                         a 1
                                                  CSI part 1 of CSI report #2 as in Table 6.3.2.1.2-3
                         a2(1)
                         a3(1)
                                                                             …
                           M

                         a A(1()1) −1             CSI part 1 of CSI report #n as in Table 6.3.2.1.2-3


where CSI report #1, CSI report #2, …, CSI report #n in Table 6.3.2.1.2-6 correspond to the CSI reports in increasing
order of CSI report priority values according to Subclause 5.2.5 of [6, TS38.214].




                                                              ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 64 of 107

3GPP TS 38.212 version 15.8.0 Release 15                             62                            ETSI TS 138 212 V15.8.0 (2020-01)


       Table 6.3.2.1.2-7: Mapping order of CSI reports to UCI bit sequence a0( 2 ) , a1( 2 ) , a2( 2 ) , a3( 2) ,..., a (A2( 2) ) −1 ,
                                                    with two-part CSI report(s)

                     UCI bit sequence                                     CSI report number

                                                 CSI report #1, CSI part 2 wideband, as in Table 6.3.2.1.2-4
                                                             if CSI part 2 exists for CSI report #1
                                                 CSI report #2, CSI part 2 wideband, as in Table 6.3.2.1.2-4
                                                             if CSI part 2 exists for CSI report #2

                            a0( 2)                                                …
                               ( 2)
                            a  1
                                                 CSI report #n, CSI part 2 wideband, as in Table 6.3.2.1.2-4
                            a2( 2)                           if CSI part 2 exists for CSI report #n
                            a3( 2)                CSI report #1, CSI part 2 subband, as in Table 6.3.2.1.2-5
                                                             if CSI part 2 exists for CSI report #1
                              M

                            a A( 2( 2) ) −1       CSI report #2, CSI part 2 subband, as in Table 6.3.2.1.2-5
                                                             if CSI part 2 exists for CSI report #2

                                                                                  …

                                                  CSI report #n, CSI part 2 subband, as in Table 6.3.2.1.2-5
                                                             if CSI part 2 exists for CSI report #n

where CSI report #1, CSI report #2, …, CSI report #n in Table 6.3.2.1.2-7 correspond to the CSI reports in increasing
order of CSI report priority values according to Subclause 5.2.5 of [6, TS38.214].

6.3.2.2             Code block segmentation and CRC attachment
Denote the bits of the payload by a 0 , a1 , a 2 , a 3 ,..., a A−1 , where A is the payload size. The procedure in 6.3.2.2.1
applies for A ≥ 12 and the procedure in Subclause 6.3.2.2.2 applies for A ≤ 11 .

6.3.2.2.1               UCI encoded by Polar code
Code block segmentation and CRC attachment is performed according to Subclause 6.3.1.2.1.

6.3.2.2.2               UCI encoded by channel coding of small block lengths
The procedure in Subclause 6.3.1.2.2 applies.

6.3.2.3             Channel coding of UCI

6.3.2.3.1               UCI encoded by Polar code
Channel coding is performed according to Subclause 6.3.1.3.1, except that the rate matching output sequence length
E r is given in Subclause 6.3.2.4.1.

6.3.2.3.2               UCI encoded by channel coding of small block lengths
Information bits are delivered to the channel coding block. They are denoted by c0 , c1 , c 2 , c3 ,..., c K −1 , where K is the
number of bits.

The information bits are encoded according to Subclause 5.3.3.

After encoding the bits are denoted by d 0 , d1 , d 2 , d 3 ,..., d N −1 , where N is the number of coded bits.




                                                                   ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 65 of 107

3GPP TS 38.212 version 15.8.0 Release 15                        63                         ETSI TS 138 212 V15.8.0 (2020-01)


6.3.2.4            Rate matching

6.3.2.4.1              UCI encoded by Polar code

6.3.2.4.1.1                HARQ-ACK

For HARQ-ACK transmission on PUSCH with UL-SCH, the number of coded modulation symbols per layer for
HARQ-ACK transmission, denoted as          ′ , is determined as follows:
                                          QACK

                                                          PUSCH
                                                          N symb, all −1                             
                             (OACK + LACK ) ⋅ β offset ⋅  M scUCI (l )   Nsymb,
                                                   PUSCH
                                                                                   PUSCH
                                                                                            −1      
                                                                        
                                                                                        all

                ′
               QACK   = min                                  l =0
                                                                            , α ⋅  M sc (l ) 
                                                                                               UCI
                                            CUL − SCH −1                                         
                            
                                                   Kr                  
                                                                                    l =l0
                                                                                                      
                                                r =0                                                
where

   -    OACK    is the number of HARQ-ACK bits;

   -    if OACK ≥ 360 , LACK = 11; otherwise LACK is the number of CRC bits for HARQ-ACK determined according to
        Subclause 6.3.1.2.1;

   -    β offset
          PUSCH
                 = β offset
                     HARQ − ACK
                                ;

   -    CUL−SCH is the number of code blocks for UL-SCH of the PUSCH transmission;
   -    if the DCI format scheduling the PUSCH transmission includes a CBGTI field indicating that the UE shall not
        transmit the r -th code block, Kr =0; otherwise, K r is the r -th code block size for UL-SCH of the PUSCH
        transmission;

   -    M scPUSCH is the scheduled bandwidth of the PUSCH transmission, expressed as a number of subcarriers;

   -    M scPT-RS ( l ) is the number of subcarriers in OFDM symbol l that carries PTRS, in the PUSCH transmission;

   -    M scUCI ( l ) is the number of resource elements that can be used for transmission of UCI in OFDM symbol l , for
        l = 0, 1, 2, ..., N symb,
                            PUSCH
                                  all − 1
                                                                            PUSCH
                                          , in the PUSCH transmission and N symb, all
                                                                                      is the total number of OFDM symbols of the
        PUSCH, including all OFDM symbols used for DMRS;

        -   for any OFDM symbol that carries DMRS of the PUSCH, M scUCI ( l ) = 0 ;

        -   for any OFDM symbol that does not carry DMRS of the PUSCH, M scUCI ( l ) = M scPUSCH − M scPT-RS ( l ) ;

   -    α is configured by higher layer parameter scaling;
   -    l0 is the symbol index of the first OFDM symbol that does not carry DMRS of the PUSCH, after the first DMRS
        symbol(s), in the PUSCH transmission.



For HARQ-ACK transmission on PUSCH without UL-SCH, the number of coded modulation symbols per layer for
HARQ-ACK transmission, denoted as          ′ , is determined as follows:
                                          QACK




                                                              ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 66 of 107

3GPP TS 38.212 version 15.8.0 Release 15                            64                             ETSI TS 138 212 V15.8.0 (2020-01)



                                       ( OACK + LACK ) ⋅ β offset                                   
                                                              PUSCH           PUSCH
                                                                             Nsymb,all −1
                        ′
                       QACK    = min  
                                                   R ⋅ Qm
                                                                      
                                                                      ,  α ⋅             M scUCI ( l )  
                                                                          l =l0                    

where

    -   OACK    is the number of HARQ-ACK bits;

    -   if OACK ≥ 360 , LACK = 11; otherwise LACK is the number of CRC bits for HARQ-ACK defined according to
        Subclause 6.3.1.2.1;;


    -
        βoffset
         PUSCH
                = β offset
                    HARQ − ACK
                               ;

    -   M scPUSCH is the scheduled bandwidth of the PUSCH transmission, expressed as a number of subcarriers;

    -   M scPT-RS ( l ) is the number of subcarriers in OFDM symbol l that carries PTRS, in the PUSCH transmission;

    -   M scUCI ( l ) is the number of resource elements that can be used for transmission of UCI in OFDM symbol l , for
        l = 0, 1, 2, ..., N symb,
                            PUSCH
                                  all − 1
                                                                            PUSCH
                                          , in the PUSCH transmission and N symb, all
                                                                                      is the total number of OFDM symbols of the
        PUSCH, including all OFDM symbols used for DMRS;

        -   for any OFDM symbol that carries DMRS of the PUSCH, M scUCI ( l ) = 0 ;

        -   for any OFDM symbol that does not carry DMRS of the PUSCH, M scUCI ( l ) = M scPUSCH − M scPT-RS ( l ) ;

    -   l0 is the symbol index of the first OFDM symbol that does not carry DMRS of the PUSCH, after the first DMRS
        symbol(s), in the PUSCH transmission;

    -   R is the code rate of the PUSCH, determined according to Subclause 6.1.4.1 of [6, TS38.214];
    -   Qm is the modulation order of the PUSCH;

    -   α   is configured by higher layer parameter scaling.



The input bit sequence to rate matching is d r 0 , d r1 , d r 2 , d r 3 ,..., d r ( N −1) where r is the code block number, and N r is the
                                                                                     r

number of coded bits in code block number r .

Rate matching is performed according to Subclause 5.4.1 by setting I BIL = 1 and the rate matching output sequence
length to E r = E UCI / C UCI  , where

    -   C UCI is the number of code blocks for UCI determined according to Subclause 5.2.1;

    -   N L is the number of transmission layers of the PUSCH;

    -   Qm   is the modulation order of the PUSCH;

    -   E UCI = N L ⋅ Q 'ACK ⋅Qm .

The output bit sequence after rate matching is denoted as f r 0 , f r1 , f r 2 ,..., f r ( E −1) where E r is the length of rate matching
                                                                                        r

output sequence in code block number r .




                                                                   ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 67 of 107

3GPP TS 38.212 version 15.8.0 Release 15                        65                                  ETSI TS 138 212 V15.8.0 (2020-01)


6.3.2.4.1.2                 CSI part 1

For CSI part 1 transmission on PUSCH with UL-SCH, the number of coded modulation symbols per layer for CSI part
                             ′ -part1 , is determined as follows:
1 transmission, denoted as QCSI


                                                             PUSCH
                                                             N symb, all −1                             
                           (OCSI-1 + LCSI-1 ) ⋅ β offset ⋅  M scUCI (l )   Nsymb,
                                                      PUSCH
                                                                                     PUSCH
                                                                                             −1         
                                                                          
                                                                                         all
                                                                                                         
             ′ -1
            QCSI    = min                                       l =0
                                                                              , α ⋅  M sc (l ) − QACK
                                                                                                UCI
                                                                                                       ′ 
                                              C    −     −1                                      
                                                                                                       
                                                 UL   SCH


                                                      Kr                 
                                                                                      l =0
                                                                                                         
                                                  r =0                                                 
where

   -    OCSI-1   is the number of bits for CSI part 1;

   -    if OCSI-1 ≥ 360 , LCSI-1 = 11 ; otherwise LCSI-1 is the number of CRC bits for CSI part 1 determined according to
        Subclause 6.3.1.2.1;

   -    β offset
          PUSCH
                 = β offset
                     CSI-part1
                               ;

   -    CUL−SCH is the number of code blocks for UL-SCH of the PUSCH transmission;
   -    if the DCI format scheduling the PUSCH transmission includes a CBGTI field indicating that the UE shall not
        transmit the r -th code block, Kr =0; otherwise, K r is the r -th code block size for UL-SCH of the PUSCH
        transmission;

   -    M scPUSCH is the scheduled bandwidth of the PUSCH transmission, expressed as a number of subcarriers;

   -    M scPT-RS ( l ) is the number of subcarriers in OFDM symbol l that carries PTRS, in the PUSCH transmission;

   -    Q'ACK       is the number of coded modulation symbols per layer for HARQ-ACK transmitted on the PUSCH if
                                                                                           PUSCH
                                                                                          Nsymb,all −1

        number of HARQ-ACK information bits is more than 2, and           Q 'ACK =           
                                                                                             l =0
                                                                                                            ACK
                                                                                                         M sc, rvd ( l ) if the number of


        HARQ-ACK information bits is no more than 2 bits, where          M   ACK
                                                                             sc, rvd   ( l ) is the number of reserved resource
        elements for potential HARQ-ACK transmission in OFDM symbol l , for l = 0, 1, 2, ..., N symb,
                                                                                                PUSCH
                                                                                                      all − 1
                                                                                                              , in the
        PUSCH transmission, defined in Subclause 6.2.7;

   -    M scUCI ( l ) is the number of resource elements that can be used for transmission of UCI in OFDM symbol l , for
        l = 0, 1, 2, ..., N symb,
                            PUSCH
                                  all − 1
                                                                            PUSCH
                                          , in the PUSCH transmission and N symb, all
                                                                                      is the total number of OFDM symbols of the
        PUSCH, including all OFDM symbols used for DMRS;

        -    for any OFDM symbol that carries DMRS of the PUSCH, M scUCI ( l ) = 0 ;

        -    for any OFDM symbol that does not carry DMRS of the PUSCH, M scUCI ( l ) = M scPUSCH − M scPT-RS ( l ) ;

   -    α    is configured by higher layer parameter scaling.



For CSI part 1 transmission on PUSCH without UL-SCH, the number of coded modulation symbols per layer for CSI
                                 ′ -part1 , is determined as follows:
part 1 transmission, denoted as QCSI

if there is CSI part 2 to be transmitted on the PUSCH,



                                                              ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 68 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                  66                                  ETSI TS 138 212 V15.8.0 (2020-01)


                                  ( O + LCSI-1 ) ⋅ β offset  N symb,all −1 UCI               
                                                                                   PUSCH
                                                        PUSCH
                       ′ = min   CSI-1
                      QCSI-1                                    
                                                                ,             M    ( l ) − Q ′
                                                                                            ACK 
                                           R ⋅ Qm
                                                                                sc
                                                             l =0                           
else
                                                         PUSCH
                                                        Nsymb,all −1
                                              ′ =
                                             QCSI-1        
                                                           l =0
                                                                       M scUCI ( l ) − QACK
                                                                                        ′

end if

where

    -    OCSI-1   is the number of bits for CSI part 1;

    -    if OCSI-1 ≥ 360 , LCSI-1 = 11 ; otherwise LCSI-1 is the number of CRC bits for CSI part 1 determined according to
         Subclause 6.3.1.2.1;

    -    β offset
           PUSCH
                  = β offset
                      CSI-part1
                                ;

    -    M scPUSCH is the scheduled bandwidth of the PUSCH transmission, expressed as a number of subcarriers;

    -    M scPT-RS ( l ) is the number of subcarriers in OFDM symbol l that carries PTRS, in the PUSCH transmission;

    -    Q'ACK    is the number of coded modulation symbols per layer for HARQ-ACK transmitted on the PUSCH if
                                                                                                     PUSCH
                                                                                                    Nsymb,all −1

         number of HARQ-ACK information bits is more than 2, and                    Q 'ACK =           
                                                                                                       l =0
                                                                                                                     ACK
                                                                                                                   M sc, rvd ( l ) if the number of


         HARQ-ACK information bits is no more than 2 bits, where                   M   ACK
                                                                                       sc, rvd   ( l ) is the number of reserved resource
         elements for potential HARQ-ACK transmission in OFDM symbol l , for l = 0, 1, 2, ..., N symb,
                                                                                                 PUSCH
                                                                                                       all − 1
                                                                                                               , in the
         PUSCH transmission, defined in Subclause 6.2.7;

    -    M scUCI ( l ) is the number of resource elements that can be used for transmission of UCI in OFDM symbol l , for
         l = 0, 1, 2, ..., N symb,
                             PUSCH
                                   all − 1
                                                                              PUSCH
                                           , in the PUSCH transmission and N symb, all
                                                                                       is the total number of OFDM symbols of the
         PUSCH, including all OFDM symbols used for DMRS;

         -   for any OFDM symbol that carries DMRS of the PUSCH, M scUCI ( l ) = 0 ;

         -   for any OFDM symbol that does not carry DMRS of the PUSCH, M scUCI ( l ) = M scPUSCH − M scPT-RS ( l ) ;

    -    R is the code rate of the PUSCH, determined according to Subclause 6.1.4.1 of [6, TS38.214];
    -    Qm is the modulation order of the PUSCH.



The input bit sequence to rate matching is d r 0 , d r1 , d r 2 , d r 3 ,..., d r ( N −1) where r is the code block number, and N r is the
                                                                                     r

number of coded bits in code block number r .

Rate matching is performed according to Subclause 5.4.1 by setting I BIL = 1 and the rate matching output sequence
length to E r = E UCI / C UCI  , where

    -    C UCI is the number of code blocks for UCI determined according to Subclause 5.2.1;

    -    N L is the number of transmission layers of the PUSCH;



                                                                        ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 69 of 107

3GPP TS 38.212 version 15.8.0 Release 15                           67                            ETSI TS 138 212 V15.8.0 (2020-01)


    -   Qm    is the modulation order of the PUSCH;

    -   E UCI = N L ⋅ Q 'CSI,1 ⋅Qm .

The output bit sequence after rate matching is denoted as f r 0 , f r1 , f r 2 ,..., f r ( E −1) where E r is the length of rate matching
                                                                                      r

output sequence in code block number r .



6.3.2.4.1.3                  CSI part 2

For CSI part 2 transmission on PUSCH with UL-SCH, the number of coded modulation symbols per layer for CSI part
                             ′ -part2 , is determined as follows:
2 transmission, denoted as QCSI


                                                           PUSCH
                                                            Nsymb, all −1                                     
                          (OCSI-2 + LCSI-2 ) ⋅ β offset ⋅  M scUCI (l )  Nsymb,
                                                      PUSCH
                                                                                   PUSCH
                                                                                           −1                 
                                                                        
                                                                                       all
                                                                                                               
         ′ -2
        QCSI       = min                                      l =0
                                                                            , α ⋅  M sc (l ) − QACK
                                                                                              UCI
                                                                                                     ′ − QCSI
                                                                                                          ′ -1 
                                            C     −     −1                                     
                                                                                                             
                                                UL   SCH


                                                     Kr                
                                                                                    l =0
                                                                                                               
                                                 r =0                                                        
where

    -   OCSI-2   is the number of bits for CSI part 2;

    -   if OCSI-2 ≥ 360 , LCSI-2 = 11 ; otherwise LCSI-2 is the number of CRC bits for CSI part 2 determined according to
        Subclause 6.3.1.2.1;

    -   β offset
          PUSCH
                 = β offset
                     CSI-part2
                               ;

    -   CUL−SCH is the number of code blocks for UL-SCH of the PUSCH transmission;
    -   if the DCI format scheduling the PUSCH transmission includes a CBGTI field indicating that the UE shall not
        transmit the r -th code block, Kr =0; otherwise, K r is the r -th code block size for UL-SCH of the PUSCH
        transmission;

    -   M scPUSCH is the scheduled bandwidth of the PUSCH transmission, expressed as a number of subcarriers;

    -   M scPT-RS ( l ) is the number of subcarriers in OFDM symbol l that carries PTRS, in the PUSCH transmission;

    -   Q'ACK      is the number of coded modulation symbols per layer for HARQ-ACK transmitted on the PUSCH if
        number of HARQ-ACK information bits is more than 2, and                Q'ACK = 0     if the number of HARQ-ACK
        information bits is 1 or 2 bits;

    -   Q 'CSI-1   is the number of coded modulation symbols per layer for CSI part 1 transmitted on the PUSCH;

    -   M scUCI ( l ) is the number of resource elements that can be used for transmission of UCI in OFDM symbol l , for
        l = 0, 1, 2, ..., N symb,
                            PUSCH
                                  all − 1
                                                                            PUSCH
                                          , in the PUSCH transmission and N symb, all
                                                                                      is the total number of OFDM symbols of the
        PUSCH, including all OFDM symbols used for DMRS;

        -   for any OFDM symbol that carries DMRS of the PUSCH, M scUCI ( l ) = 0 ;

        -   for any OFDM symbol that does not carry DMRS of the PUSCH, M scUCI ( l ) = M scPUSCH − M scPT-RS ( l ) .




                                                                  ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 70 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                68                        ETSI TS 138 212 V15.8.0 (2020-01)


    -   α   is configured by higher layer parameter scaling.



For CSI part 2 transmission on PUSCH without UL-SCH, the number of coded modulation symbols per layer for CSI
                                 ′ -part2 , is determined as follows:
part 2 transmission, denoted as QCSI

                                                   PUSCH
                                                  Nsymb,all −1
                                        ′ =
                                       QCSI-2        
                                                     l =0
                                                                 M scUCI ( l ) − QACK
                                                                                  ′ − QCSI-1
                                                                                       ′

where

    -   M scPUSCH is the scheduled bandwidth of the PUSCH transmission, expressed as a number of subcarriers;

    -   M scPT-RS ( l ) is the number of subcarriers in OFDM symbol l that carries PTRS, in the PUSCH transmission;

    -   Q'ACK      is the number of coded modulation symbols per layer for HARQ-ACK transmitted on the PUSCH if
        number of HARQ-ACK information bits is more than 2, and                  Q'ACK = 0 if the number of HARQ-ACK
        information bits is 1 or 2 bits;

    -   Q 'CSI-1   is the number of coded modulation symbols per layer for CSI part 1 transmitted on the PUSCH;

    -   M scUCI ( l ) is the number of resource elements that can be used for transmission of UCI in OFDM symbol l , for
        l = 0, 1, 2, ..., N symb,
                            PUSCH
                                  all − 1
                                                                             PUSCH
                                          , in the PUSCH transmission and N symb, all
                                                                                      is the total number of OFDM symbols of the
        PUSCH, including all OFDM symbols used for DMRS;

        -   for any OFDM symbol that carries DMRS of the PUSCH, M scUCI ( l ) = 0 ;

        -   for any OFDM symbol that does not carry DMRS of the PUSCH, M scUCI ( l ) = M scPUSCH − M scPT-RS ( l ) .



The input bit sequence to rate matching is d r 0 , d r1 , d r 2 , d r 3 ,..., d r ( N −1) where r is the code block number, and N r is the
                                                                                     r

number of coded bits in code block number r .

Rate matching is performed according to Subclause 5.4.1 by setting I BIL = 1 and the rate matching output sequence
length to E r = E UCI / C UCI  , where

    -   C UCI is the number of code blocks for UCI determined according to Subclause 5.2.1;

    -   N L is the number of transmission layers of the PUSCH;

    -   Qm   is the modulation order of the PUSCH;

    -   E UCI = N L ⋅ Q 'CSI,2 ⋅Qm .

The output bit sequence after rate matching is denoted as f r 0 , f r1 , f r 2 ,..., f r ( E −1) where E r is the length of rate matching
                                                                                        r

output sequence in code block number r .




                                                                      ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 71 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                  69              ETSI TS 138 212 V15.8.0 (2020-01)


6.3.2.4.2                UCI encoded by channel coding of small block lengths

6.3.2.4.2.1                  HARQ-ACK

For HARQ-ACK transmission on PUSCH, the number of coded modulation symbols per layer for HARQ-ACK
transmission, denoted as       ′ , is determined according to Subclause 6.3.2.4.1.1, by setting the number of CRC bits
                              QACK
L = 0.
The input bit sequence to rate matching is d0 , d1 , d 2 ,..., d N −1 .

Rate matching is performed according to Subclause 5.4.3, by setting the rate matching output sequence length
E = N L ⋅ Q ' ACK ⋅Q m , where

    -    N L is the number of transmission layers of the PUSCH;

    -    Qm   is the modulation order of the PUSCH.

The output bit sequence after rate matching is denoted as f 0 , f1 , f 2 ,..., f E −1 .


6.3.2.4.2.2                  CSI part 1

For CSI part 1 transmission on PUSCH, the number of coded modulation symbols per layer for CSI part 1 transmission,
              ′ , is determined according to Subclause 6.3.2.4.1.2, by setting the number of CRC bits L = 0 .
denoted as QCSI,1

Rate matching is performed according to Subclause 5.4.3, by setting the rate matching output sequence length
E = N L ⋅ Q ' CSI,1 ⋅Q m , where

    -    N L is the number of transmission layers of the PUSCH;

    -    Qm   is the modulation order of the PUSCH.

The output bit sequence after rate matching is denoted as f 0 , f1 , f 2 ,..., f E −1 .


6.3.2.4.2.3                  CSI part 2

For CSI part 2 transmission on PUSCH, the number of coded modulation symbols per layer for CSI part 2 transmission,
              ′ , is determined according to Subclause 6.3.2.4.1.3, by setting the number of CRC bits L = 0 .
denoted as QCSI,2

Rate matching is performed according to Subclause 5.4.3, by setting the rate matching output sequence length
E = N L ⋅ Q ' CSI,2 ⋅Q m , where

    -    N L is the number of transmission layers of the PUSCH;

    -    Qm   is the modulation order of the PUSCH.

The output bit sequence after rate matching is denoted as f 0 , f1 , f 2 ,..., f E −1 .


6.3.2.5              Code block concatenation
Code block concatenation is performed according to Subclause 6.3.1.5, except that the values of E UCI and C UCI given
in Subclause 6.3.2.4.1.

6.3.2.6              Multiplexing of coded UCI bits to PUSCH
The coded UCI bits are multiplexed onto PUSCH according to the procedures in Subclause 6.2.7.




                                                                     ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 72 of 107

3GPP TS 38.212 version 15.8.0 Release 15                               70                            ETSI TS 138 212 V15.8.0 (2020-01)



7                   Downlink transport channels and control information

7.1                 Broadcast channel
Data arrives to the coding unit in the form of a maximum of one transport block every 80ms. The following coding
steps can be identified:

    -    Payload generation

    -    Scrambling

    -    Transport block CRC attachment

    -    Channel coding

    -    Rate matching


7.1.1               PBCH payload generation
                                                           a0 , a1 , a2 , a3 ,..., a A −1 , where A is the payload size
Denote the bits in a transport block delivered to layer 1 by
generated by higher layers. The lowest order information bit a0 is mapped to the most significant bit of the transport
block as defined in Subclause 6.1.1 of [8, TS 38.321].

Generate the following additional timing related PBCH payload bits                a A , a A+1 , a A+2 , a A+3 ,..., a A +7 , where:

    -     a A , aA +1 , aA +2 , a A+3   are the 4th, 3rd, 2nd, and 1st LSB of SFN, respectively;

    -     a A +4   is the half frame bit     aHRF ;

    -    if Lmax = 64

                aA +5 , aA +6 , a A+7   are the 6th, 5th, and 4th bits of SS/PBCH block index, respectively.

         else

                a A +5 is the MSB of kSSB as defined in Subclause 7.4.3.1 of [4, TS 38.211].

                a A + 6 , a A +7 are reserved.

         end if



Let A = A + 8 ; jSFN = 0 ; jHRF = 10 ; jSSB = 11 ; jother = 14 ;

for i = 0 to A − 1

    if   ai   is an SFN bit

          aG ( jSFN ) = ai ;

          jSFN = jSFN + 1 ;

    elseif    ai   is the half radio frame bit




                                                                     ETSI
               Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 73 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                       71                               ETSI TS 138 212 V15.8.0 (2020-01)


           aG ( jHRF ) = ai

    elseif A + 5 ≤ i ≤ A + 7

           aG ( jSSB ) = ai ;

           jSSB = jSSB + 1 ;

    else

           aG ( jOther ) = ai ;

           jOther = jOther + 1 ;

    end if

end for

where Lmax is the number of candidate SS/PBCH blocks in a half frame according to Subclause 4.1 of [5, TS38.213],
and the value of G ( j ) is given by Table 7.1.1-1.

                                  Table 7.1.1-1: Value of PBCH payload interleaver pattern G ( j )

                 j    G( j )      j   G( j )   j    G( j )     j     G( j )     j    G( j )      j     G( j )     j     G( j )       j    G( j )
                0       16        4     8       8     24      12       3        16     9         20     14       24       21        28     27
                1       23        5    30       9      7      13       2        17    11         21     15       25       22        29     28
                2       18        6    10      10     0       14       1        18    12         22     19       26       25        30     29
                3       17        7     6      11     5       15       4        19    13         23     20       27       26        31     31




7.1.2                Scrambling
For PBCH transmission in a frame, the bit sequence a 0 , a1 , a 2 , a 3 ,..., a A−1 is scrambled into a bit sequence
 a'0 , a'1 , a'2 , a'3 ,..., a' A−1 , where a 'i = (ai + si ) mod 2 for i = 0,1,..., A − 1 and   s0 , s1 , s2 , s3 ,..., s A−1   is generated according to
the following:

i =0;

 j = 0;

while i < A

    if   ai   corresponds to any one of the bits belonging to the SS/PBCH block index, the half frame index, and 2nd and 3rd
          least significant bits of the system frame number

           si = 0 ;

    else

           si = c( j + vM ) ;

           j = j +1;

    end if

     i = i +1;
end while




                                                                              ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 74 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                  72                        ETSI TS 138 212 V15.8.0 (2020-01)


The scrambling sequence c (i ) is given by Subclause 5.2.1of [4, TS38.211] and initialized with                   cinit = N ID
                                                                                                                            cell
                                                                                                                                 at the start
of each SFN satisfying mod(SFN ,8) = 0 ; M = A − 3 for Lmax = 4 or Lmax = 8 , and M = A − 6 for Lmax = 64 ,
where Lmax is the number of candidate SS/PBCH blocks in a half frame according to Subclause 4.1 of [5, TS38.213];
and v is determined according to Table 7.1.2-1 using the 3rd and 2nd LSB of the SFN in which the PBCH is transmitted.

                                       Table 7.1.2-1: Value of v for PBCH scrambling

                                           (3rd LSB of SFN, 2nd LSB of SFN)                Value of    v
                                                         (0, 0)                                0
                                                         (0, 1)                                1
                                                         (1, 0)                                2
                                                         (1, 1)                                3



7.1.3            Transport block CRC attachment
Error detection is provided on BCH transport blocks through a Cyclic Redundancy Check (CRC).

The entire transport block is used to calculate the CRC parity bits. The input bit sequence is denoted by
a'0 , a'1 , a'2 , a'3 ,..., a' A−1 , and the parity bits by p 0 , p1 , p 2 , p 3 ,..., p L −1 , where A is the payload size and L is the number
of parity bits.

The parity bits are computed and attached to the BCH transport block according to Subclause 5.1 by setting L to 24
bits and using the generator polynomial g CRC24C (D ) , resulting in the sequence b0 , b1 , b2 , b3 ,..., b B −1 , where B = A + L .

The bit sequence b0 , b1 , b2 , b3 ,..., b B −1 is the input bit sequence c0 , c1 , c 2 , c3 ,..., c K −1 to the channel encoder, where
ci = bi for i = 0, 1, ..., B − 1 and K = B .


7.1.4            Channel coding
Information bits are delivered to the channel coding block. They are denoted by c0 , c1 , c 2 , c3 ,..., c K −1 , where K is the
number of bits, and they are encoded via Polar coding according to Subclause 5.3.1, by setting nmax = 9 , I IL = 1 ,
n PC = 0 , and nPC
                wm
                   = 0.

After encoding the bits are denoted by d 0 , d1 , d 2 , d 3 ,..., d N −1 , where N is the number of coded bits.


7.1.5            Rate matching
The input bit sequence to rate matching is d0 , d1 , d 2 ,..., d N −1 .

The rate matching output sequence length E = 864 .

Rate matching is performed according to Subclause 5.4.1 by setting I BIL = 0 .

The output bit sequence after rate matching is denoted as f 0 , f1 , f 2 ,..., f E −1 .


7.2              Downlink shared channel and paging channel
7.2.1            Transport block CRC attachment
Error detection is provided on each transport block through a Cyclic Redundancy Check (CRC).

The entire transport block is used to calculate the CRC parity bits. Denote the bits in a transport block delivered to layer
1 by a 0 , a1 , a 2 , a 3 ,..., a A−1 , and the parity bits by p 0 , p1 , p 2 , p 3 ,..., p L −1 , where A is the payload size and L is the




                                                                     ETSI
            Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 75 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                73                            ETSI TS 138 212 V15.8.0 (2020-01)


number of parity bits. The lowest order information bit            a0   is mapped to the most significant bit of the transport block
as defined in Subclause 6.1.1 of [TS38.321].

The parity bits are computed and attached to the DL-SCH transport block according to Subclause 5.1, by setting L to
24 bits and using the generator polynomial g CRC24A (D ) if A > 3824; and by setting L to 16 bits and using the generator
polynomial g CRC16 (D ) otherwise.

The bits after CRC attachment are denoted by b0 , b1 , b2 , b3 ,..., b B −1 , where B = A + L .


7.2.2            LDPC base graph selection
For initial transmission of a transport block with coding rate R indicated by the MCS index according to Subclause
5.1.3.1 in [6, TS 38.214] and subsequent re-transmission of the same transport block, each code block of the transport
block is encoded with either LDPC base graph 1 or 2 according to the following:

    -   if A ≤ 292 , or if A ≤ 3824 and R ≤ 0.67 , or if R ≤ 0.25 , LDPC base graph 2 is used;

    -   otherwise, LDPC base graph 1 is used,

where A is the payload size in Subclause 7.2.1.


7.2.3            Code block segmentation and code block CRC attachment
The bits input to the code block segmentation are denoted by b0 , b1 , b2 , b3 ,..., b B −1 where B is the number of bits in the
transport block (including CRC).

Code block segmentation and code block CRC attachment are performed according to Subclause 5.2.2.

The bits after code block segmentation are denoted by c r 0 , c r1 , c r 2 , c r 3 ,..., c r (K r −1) , where r is the code block number
and K r is the number of bits for code block number r according to Subclause 5.2.2.


7.2.4            Channel coding
Code blocks are delivered to the channel coding block. The bits in a code block are denoted by
c r 0 , c r1 , c r 2 , c r 3 ,..., c r (K r −1) , where r is the code block number, and K r is the number of bits in code block number r .
The total number of code blocks is denoted by C and each code block is individually LDPC encoded according to
Subclause 5.3.2.

After encoding the bits are denoted by d r 0 , d r 1 , d r 2 , d r 3 ,..., d r ( N −1) , where the values of N r is given in Subclause 5.3.2.
                                                                                  r




7.2.5            Rate matching
Coded bits for each code block, denoted as d r 0 , d r 1 , d r 2 , d r 3 ,..., d r ( N −1) , are delivered to the rate match block, where r is
                                                                                      r

the code block number, and N r is the number of encoded bits in code block number r . The total number of code
blocks is denoted by C and each code block is individually rate matched according to Subclause 5.4.2 by setting
 I LBRM = 1 .

After rate matching, the bits are denoted by f r 0 , f r 1 , f r 2 , f r 3 ,..., f r ( E −1) , where E r is the number of rate matched bits for
                                                                                        r

code block number r .


7.2.6            Code block concatenation
The input bit sequence for the code block concatenation block are the sequences f r 0 , f r 1 , f r 2 , f r 3 ,..., f r ( E −1) , for
                                                                                                                           r

r = 0,..., C − 1 and where E r is the number of rate matched bits for the r -th code block.




                                                                     ETSI
             Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 76 of 107

3GPP TS 38.212 version 15.8.0 Release 15                           74                          ETSI TS 138 212 V15.8.0 (2020-01)


Code block concatenation is performed according to Subclause 5.5.

The bits after code block concatenation are denoted by g0 , g1 , g 2 , g3 ,..., gG−1 , where G is the total number of coded bits
for transmission.


7.3             Downlink control information
A DCI transports downlink control information for one or more cells with one RNTI.

The following coding steps can be identified:

   -      Information element multiplexing

   -      CRC attachment

   -      Channel coding

   -      Rate matching


7.3.1           DCI formats
The DCI formats defined in table 7.3.1-1 are supported.

                                               Table 7.3.1-1: DCI formats

                           DCI format                                             Usage
                              0_0               Scheduling of PUSCH in one cell
                              0_1               Scheduling of PUSCH in one cell
                              1_0               Scheduling of PDSCH in one cell
                              1_1               Scheduling of PDSCH in one cell
                              2_0               Notifying a group of UEs of the slot format
                                                Notifying a group of UEs of the PRB(s) and OFDM
                              2_1               symbol(s) where UE may assume no transmission is
                                                intended for the UE
                              2_2               Transmission of TPC commands for PUCCH and PUSCH
                                                Transmission of a group of TPC commands for SRS
                              2_3
                                                transmissions by one or more UEs


The fields defined in the DCI formats below are mapped to the information bits            a0   to   a A−1 as follows.
Each field is mapped in the order in which it appears in the description, including the zero-padding bit(s), if any, with
the first field mapped to the lowest order information bit        a0   and each successive field mapped to higher order
information bits. The most significant bit of each field is mapped to the lowest order information bit for that field, e.g.
the most significant bit of the first field is mapped to   a0 .
If the number of information bits in a DCI format is less than 12 bits, zeros shall be appended to the DCI format until
the payload size equals 12.

The size of each DCI format is determined by the configuration of the corresponding active bandwidth part of the
scheduled cell and shall be adjusted as described in clause 7.3.1.0 if necessary.

7.3.1.0             DCI size alignment
If necessary, padding or truncation shall be applied to the DCI formats according to the following steps executed in the
order below:

Step 0:




                                                                  ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 77 of 107

3GPP TS 38.212 version 15.8.0 Release 15                       75                       ETSI TS 138 212 V15.8.0 (2020-01)

                                                                                                            UL,BWP
   -      Determine DCI format 0_0 monitored in a common search space according to clause 7.3.1.1.1 where N RB     is
          the size of the initial UL bandwidth part.
                                                                                                           DL,BWP
   -      Determine DCI format 1_0 monitored in a common search space according to clause 7.3.1.2.1 where NRB     is
          given by

          -   the size of CORESET 0 if CORESET 0 is configured for the cell; and

          -   the size of initial DL bandwidth part if CORESET 0 is not configured for the cell.

   -      If DCI format 0_0 is monitored in common search space and if the number of information bits in the DCI format
          0_0 prior to padding is less than the payload size of the DCI format 1_0 monitored in common search space for
          scheduling the same serving cell, a number of zero padding bits are generated for the DCI format 0_0 until the
          payload size equals that of the DCI format 1_0.

   -      If DCI format 0_0 is monitored in common search space and if the number of information bits in the DCI format
          0_0 prior to truncation is larger than the payload size of the DCI format 1_0 monitored in common search space
          for scheduling the same serving cell, the bitwidth of the frequency domain resource assignment field in the DCI
          format 0_0 is reduced by truncating the first few most significant bits such that the size of DCI format 0_0
          equals the size of the DCI format 1_0.

Step 1:
                                                                                                                 UL,BWP
   -      Determine DCI format 0_0 monitored in a UE-specific search space according to clause 7.3.1.1.1 where N RB
          is the size of the active UL bandwidth part.
                                                                                                                DL,BWP
   -      Determine DCI format 1_0 monitored in a UE-specific search space according to clause 7.3.1.2.1 where NRB
          is the size of the active DL bandwidth part.

   -      For a UE configured with supplementaryUplink in ServingCellConfig in a cell, if PUSCH is configured to be
          transmitted on both the SUL and the non-SUL of the cell and if the number of information bits in DCI format
          0_0 in UE-specific search space for the SUL is not equal to the number of information bits in DCI format 0_0 in
          UE-specific search space for the non-SUL, a number of zero padding bits are generated for the smaller DCI
          format 0_0 until the payload size equals that of the larger DCI format 0_0.

   -      If DCI format 0_0 is monitored in UE-specific search space and if the number of information bits in the DCI
          format 0_0 prior to padding is less than the payload size of the DCI format 1_0 monitored in UE-specific search
          space for scheduling the same serving cell, a number of zero padding bits are generated for the DCI format 0_0
          until the payload size equals that of the DCI format 1_0.

   -      If DCI format 1_0 is monitored in UE-specific search space and if the number of information bits in the DCI
          format 1_0 prior to padding is less than the payload size of the DCI format 0_0 monitored in UE-specific search
          space for scheduling the same serving cell, zeros shall be appended to the DCI format 1_0 until the payload size
          equals that of the DCI format 0_0

Step 2:

   -      For a UE configured with supplementaryUplink in ServingCellConfig in a cell, if PUSCH is configured to be
          transmitted on both the SUL and the non-SUL of the cell and if the number of information bits in format 0_1 for
          the SUL is not equal to the number of information bits in format 0_1 for the non-SUL, zeros shall be appended
          to smaller format 0_1 until the payload size equals that of the larger format 0_1.

   -      If the size of DCI format 0_1 monitored in a UE-specific search space equals that of a DCI format 0_0/1_0
          monitored in another UE-specific search space, one bit of zero padding shall be appended to DCI format 0_1.

   -      If the size of DCI format 1_1 monitored in a UE-specific search space equals that of a DCI format 0_0/1_0
          monitored in another UE-specific search space, one bit of zero padding shall be appended to DCI format 1_1.

Step 3:

   -      If both of the following conditions are fulfilled the size alignment procedure is complete

          -   the total number of different DCI sizes configured to monitor is no more than 4 for the cell




                                                             ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 78 of 107

3GPP TS 38.212 version 15.8.0 Release 15                       76                           ETSI TS 138 212 V15.8.0 (2020-01)


          -   the total number of different DCI sizes with C-RNTI configured to monitor is no more than 3 for the cell

Step 4:

   -      Otherwise

          -   Remove the padding bit (if any) introduced in step 2 above.

          -   Determine DCI format 1_0 monitored in a UE-specific search space according to clause 7.3.1.2.1 where
                DL,BWP
              NRB      is given by

              -   the size of CORESET 0 if CORESET 0 is configured for the cell; and

              -   the size of initial DL bandwidth part if CORESET 0 is not configured for the cell.

          -   Determine DCI format 0_0 monitored in a UE-specific search space according to clause 7.3.1.1.1 where
                UL,BWP
              N RB     is the size of the initial UL bandwidth part.

          -   If the number of information bits in the DCI format 0_0 monitored in a UE-specific search space prior to
              padding is less than the payload size of the DCI format 1_0 monitored in UE-specific search space for
              scheduling the same serving cell, a number of zero padding bits are generated for the DCI format 0_0
              monitored in a UE-specific search space until the payload size equals that of the DCI format 1_0 monitored
              in a UE-specific search space.

          -   If the number of information bits in the DCI format 0_0 monitored in a UE-specific search space prior to
              truncation is larger than the payload size of the DCI format 1_0 monitored in UE-specific search space for
              scheduling the same serving cell, the bitwidth of the frequency domain resource assignment field in the DCI
              format 0_0 is reduced by truncating the first few most significant bits such that the size of DCI format 0_0
              monitored in a UE-specific search space equals the size of the DCI format 1_0 monitored in a UE-specific
              search space.

The UE is not expected to handle a configuration that, after applying the above steps, results in

   -      the total number of different DCI sizes configured to monitor is more than 4 for the cell; or

   -      the total number of different DCI sizes with C-RNTI configured to monitor is more than 3 for the cell; or

   -      the size of DCI format 0_0 in a UE-specific search space is equal to DCI format 0_1 in another UE-specific
          search space; or

   -      the size of DCI format 1_0 in a UE-specific search space is equal to DCI format 1_1 in another UE-specific
          search space

7.3.1.1               DCI formats for scheduling of PUSCH

7.3.1.1.1                Format 0_0
DCI format 0_0 is used for the scheduling of PUSCH in one cell.

The following information is transmitted by means of the DCI format 0_0 with CRC scrambled by C-RNTI or CS-
RNTI or MCS-C-RNTI:

   -      Identifier for DCI formats – 1 bit

          -   The value of this bit field is always set to 0, indicating an UL DCI format

   -      Frequency domain resource assignment – log2 ( N RB
                                                           UL,BWP     UL,BWP
                                                                  ( N RB     + 1) / 2) bits where N RB
                                                                                                     UL,BWP
                                                                                                            is defined in
          subclause 7.3.1.0

          -   For PUSCH hopping with resource allocation type 1:




                                                              ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 79 of 107

3GPP TS 38.212 version 15.8.0 Release 15                               77                        ETSI TS 138 212 V15.8.0 (2020-01)


           -   N UL_hop MSB bits are used to indicate the frequency offset according to Subclause 6.3 of [6, TS 38.214],
               where N UL_hop = 1 if the higher layer parameter frequencyHoppingOffsetLists contains two offset values
               and N UL_hop = 2 if the higher layer parameter frequencyHoppingOffsetLists contains four offset values

           -   log2 ( NRBUL,BWP( NRBUL,BWP +1) / 2)       − N UL_hop bits provides the frequency domain resource allocation
               according to Subclause 6.1.2.2.2 of [6, TS 38.214]

       -   For non-PUSCH hopping with resource allocation type 1:

           -   log2 ( N RBUL,BWP ( N RBUL,BWP + 1) / 2)   bits provides the frequency domain resource allocation according to
               Subclause 6.1.2.2.2 of [6, TS 38.214]

   -   Time domain resource assignment – 4 bits as defined in Subclause 6.1.2.1 of [6, TS 38.214]

   -   Frequency hopping flag – 1 bit according to Table 7.3.1.1.1-3, as defined in Subclause 6.3 of [6, TS 38.214]

   -   Modulation and coding scheme – 5 bits as defined in Subclause 6.1.4.1 of [6, TS 38.214]

   -   New data indicator – 1 bit

   -   Redundancy version – 2 bits as defined in Table 7.3.1.1.1-2

   -   HARQ process number – 4 bits

   -   TPC command for scheduled PUSCH – 2 bits as defined in Subclause 7.1.1 of [5, TS 38.213]

   -   Padding bits, if required.

   -   UL/SUL indicator – 1 bit for UEs configured with supplementaryUplink in ServingCellConfig in the cell as
       defined in Table 7.3.1.1.1-1 and the number of bits for DCI format 1_0 before padding is larger than the number
       of bits for DCI format 0_0 before padding; 0 bit otherwise. The UL/SUL indicator, if present, locates in the last
       bit position of DCI format 0_0, after the padding bit(s).

       -   If the UL/SUL indicator is present in DCI format 0_0 and the higher layer parameter pusch-Config is not
           configured on both UL and SUL the UE ignores the UL/SUL indicator field in DCI format 0_0, and the
           corresponding PUSCH scheduled by the DCI format 0_0 is for the UL or SUL for which high layer
           parameter pucch-Config is configured;

       -   If the UL/SUL indicator is not present in DCI format 0_0 and pucch-Config is configured, the corresponding
           PUSCH scheduled by the DCI format 0_0 is for the UL or SUL for which high layer parameter pucch-Config
           is configured.

       -   If the UL/SUL indicator is not present in DCI format 0_0 and pucch-Config is not configured, the
           corresponding PUSCH scheduled by the DCI format 0_0 is for the uplink on which the latest PRACH is
           transmitted.


The following information is transmitted by means of the DCI format 0_0 with CRC scrambled by TC-RNTI:

   -   Identifier for DCI formats – 1 bit

       -   The value of this bit field is always set to 0, indicating an UL DCI format

   -   Frequency domain resource assignment – log2 ( N RB
                                                        UL,BWP     UL,BWP
                                                               ( N RB     + 1) / 2) bits where
             UL,BWP
       -   N RB     is the size of the initial UL bandwidth part.

       -   For PUSCH hopping with resource allocation type 1:

           -   N UL_hop MSB bits are used to indicate the frequency offset according to Table 8.3-1 in Subclause 8.3 of
               [5, TS 38.213], where N UL_hop = 1 if N RB
                                                       UL,BWP
                                                              < 50 and N UL_hop = 2 otherwise




                                                                      ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 80 of 107

3GPP TS 38.212 version 15.8.0 Release 15                               78                          ETSI TS 138 212 V15.8.0 (2020-01)


           -   log2 ( NRBUL,BWP( NRBUL,BWP +1) / 2)       − N UL_hop bits provides the frequency domain resource allocation
               according to Subclause 6.1.2.2.2 of [6, TS 38.214]

       -   For non-PUSCH hopping with resource allocation type 1:

           -   log2 ( N RBUL,BWP ( N RBUL,BWP + 1) / 2)   bits provides the frequency domain resource allocation according to
               Subclause 6.1.2.2.2 of [6, TS 38.214]

   -   Time domain resource assignment – 4 bits as defined in Subclause 6.1.2.1 of [6, TS 38.214]

   -   Frequency hopping flag – 1 bit according to Table 7.3.1.1.1-3, as defined in Subclause 6.3 of [6, TS 38.214]

   -   Modulation and coding scheme – 5 bits as defined in Subclause 6.1.4.1 of [6, TS 38.214]

   -   New data indicator – 1 bit, reserved

   -   Redundancy version – 2 bits as defined in Table 7.3.1.1.1-2

   -   HARQ process number – 4 bits, reserved

   -   TPC command for scheduled PUSCH – 2 bits as defined in Subclause 7.1.1 of [5, TS 38.213]

   -   Padding bits, if required.

   -   UL/SUL indicator – 1 bit if the cell has two ULs and the number of bits for DCI format 1_0 before padding is
       larger than the number of bits for DCI format 0_0 before padding; 0 bit otherwise. The UL/SUL indicator, if
       present, locates in the last bit position of DCI format 0_0, after the padding bit(s).

       -   If 1 bit, reserved, and the corresponding PUSCH is always on the same UL carrier as the previous
           transmission of the same TB



                                                Table 7.3.1.1.1-1: UL/SUL indicator

                 Value of UL/SUL indicator                                            Uplink
                                 0                                       The non-supplementary uplink
                                 1                                        The supplementary uplink


                                             Table 7.3.1.1.1-2: Redundancy version

                 Value of the Redundancy                                    Value of rv id to be applied
                       version field
                            00                                                           0
                            01                                                           1
                            10                                                           2
                            11                                                           3


                                      Table 7.3.1.1.1-3: Frequency hopping indication

                               Bit field mapped to index                 PUSCH frequency hopping
                                                0                                   Disabled
                                                1                                   Enabled



7.3.1.1.2              Format 0_1
DCI format 0_1 is used for the scheduling of PUSCH in one cell.




                                                                      ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 81 of 107

3GPP TS 38.212 version 15.8.0 Release 15                                  79                        ETSI TS 138 212 V15.8.0 (2020-01)


The following information is transmitted by means of the DCI format 0_1 with CRC scrambled by C-RNTI or CS-
RNTI or SP-CSI-RNTI or MCS-C-RNTI:

   -   Identifier for DCI formats – 1 bit

       -   The value of this bit field is always set to 0, indicating an UL DCI format

   -   Carrier indicator – 0 or 3 bits, as defined in Subclause 10.1 of [5, TS38.213].

   -   UL/SUL indicator – 0 bit for UEs not configured with supplementaryUplink in ServingCellConfig in the cell or
       UEs configured with supplementaryUplink in ServingCellConfig in the cell but only one carrier in the cell is
       configured for PUSCH transmission; otherwise, 1 bit as defined in Table 7.3.1.1.1-1.

   -   Bandwidth part indicator – 0, 1 or 2 bits as determined by the number of UL BWPs nBWP,RRC configured by
       higher layers, excluding the initial UL bandwidth part. The bitwidth for this field is determined as log 2 (nBWP ) 
       bits, where

       -   nBWP = nBWP,RRC + 1 if nBWP,RRC ≤ 3 , in which case the bandwidth part indicator is equivalent to the ascending
           order of the higher layer parameter BWP-Id;

       -   otherwise nBWP = nBWP,RRC , in which case the bandwidth part indicator is defined in Table 7.3.1.1.2-1;

       If a UE does not support active BWP change via DCI, the UE ignores this bit field.
                                                                                                  UL,BWP
   -   Frequency domain resource assignment – number of bits determined by the following, where N RB     is the size
       of the active UL bandwidth part:

       -    N RBG bits if only resource allocation type 0 is configured, where N RBG is defined in Subclause 6.1.2.2.1 of
           [6, TS 38.214],

       -   log2 ( N RBUL,BWP ( N RBUL,BWP + 1) / 2) bits if only resource allocation type 1 is configured, or
           max     ( log   2
                                    UL, BWP
                                ( N RB          UL, BWP
                                            ( N RB                        )
                                                        + 1) / 2 )  , N RBG + 1 bits if both resource allocation type 0 and 1 are
           configured.

       -   If both resource allocation type 0 and 1 are configured, the MSB bit is used to indicate resource allocation
           type 0 or resource allocation type 1, where the bit value of 0 indicates resource allocation type 0 and the bit
           value of 1 indicates resource allocation type 1.

       -   For resource allocation type 0, the N RBG LSBs provide the resource allocation as defined in Subclause
           6.1.2.2.1 of [6, TS 38.214].

       -   For resource allocation type 1, the log2 ( N RB
                                                         UL,BWP     UL,BWP
                                                                ( N RB     + 1) / 2) LSBs provide the resource allocation as
           follows:

           -   For PUSCH hopping with resource allocation type 1:

               -     N UL_hop MSB bits are used to indicate the frequency offset according to Subclause 6.3 of [6, TS
                     38.214], where N UL_hop = 1 if the higher layer parameter frequencyHoppingOffsetLists contains two
                     offset values and N UL_hop = 2 if the higher layer parameter frequencyHoppingOffsetLists contains four
                     offset values

               -     log2 ( NRBUL,BWP( NRBUL,BWP +1) / 2)       − N UL_hop bits provides the frequency domain resource allocation
                     according to Subclause 6.1.2.2.2 of [6, TS 38.214]

           -   For non-PUSCH hopping with resource allocation type 1:

               -     log2 ( N RBUL,BWP ( N RBUL,BWP + 1) / 2)   bits provides the frequency domain resource allocation according to
                     Subclause 6.1.2.2.2 of [6, TS 38.214]




                                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 82 of 107

3GPP TS 38.212 version 15.8.0 Release 15                               80                             ETSI TS 138 212 V15.8.0 (2020-01)


           If "Bandwidth part indicator" field indicates a bandwidth part other than the active bandwidth part and if both
           resource allocation type 0 and 1 are configured for the indicated bandwidth part, the UE assumes resource
           allocation type 0 for the indicated bandwidth part if the bitwidth of the "Frequency domain resource
           assignment" field of the active bandwidth part is smaller than the bitwidth of the "Frequency domain resource
           assignment" field of the indicated bandwidth part.

   -   Time domain resource assignment – 0, 1, 2, 3, or 4 bits as defined in Subclause 6.1.2.1 of [6, TS38.214]. The
       bitwidth for this field is determined as log 2 ( I ) bits, where I is the number of entries in the higher layer
       parameter pusch-TimeDomainAllocationList if the higher layer parameter is configured; otherwise I is the
       number of entries in the default table.

   -   Frequency hopping flag – 0 or 1 bit:

       -   0 bit if only resource allocation type 0 is configured or if the higher layer parameter frequencyHopping is not
           configured;

       -   1 bit according to Table 7.3.1.1.1-3 otherwise, only applicable to resource allocation type 1, as defined in
           Subclause 6.3 of [6, TS 38.214].

   -   Modulation and coding scheme – 5 bits as defined in Subclause 6.1.4.1 of [6, TS 38.214]

   -   New data indicator – 1 bit

   -   Redundancy version – 2 bits as defined in Table 7.3.1.1.1-2

   -   HARQ process number – 4 bits

   -   1st downlink assignment index – 1 or 2 bits:

       -   1 bit for semi-static HARQ-ACK codebook;

       -   2 bits for dynamic HARQ-ACK codebook.

   -   2nd downlink assignment index – 0 or 2 bits:

       -   2 bits for dynamic HARQ-ACK codebook with two HARQ-ACK sub-codebooks;

       -   0 bit otherwise.

   -   TPC command for scheduled PUSCH – 2 bits as defined in Subclause 7.1.1 of [5, TS38.213]

                                         min {Lmax , N SRS }  N SRS   
   -   SRS resource indicator – log 2 
                                                                      or
                                                                                  log2 (NSRS ) bits, where N SRS   is the number of
                                              k =1            k       
       configured SRS resources in the SRS resource set associated with the higher layer parameter usage of value
       'codeBook' or 'nonCodeBook',

                   min {Lmax , N SRS }  N SRS  
       -   log 2                     
                                            k
                                                   bits according to Tables 7.3.1.1.2-28/29/30/31 if the higher layer parameter
                                                    
           
                         k =1                   
           txConfig = nonCodebook, where N SRS is the number of configured SRS resources in the SRS resource set
           associated with the higher layer parameter usage of value 'nonCodeBook' and

           -   if UE supports operation with maxMIMO-Layers and the higher layer parameter maxMIMO-Layers of
               PUSCH-ServingCellConfig of the serving cell is configured, Lmax is given by that parameter

           -   otherwise, Lmax is given by the maximum number of layers for PUSCH supported by the UE for the
               serving cell for non-codebook based operation.

       -   log2 (NSRS ) bits according to Tables 7.3.1.1.2-32 if the higher layer parameter txConfig = codebook, where
           N SRS is the number of configured SRS resources in the SRS resource set associated with the higher layer
           parameter usage of value 'codeBook'.

   -   Precoding information and number of layers – number of bits determined by the following:



                                                                     ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 83 of 107

3GPP TS 38.212 version 15.8.0 Release 15                    81                        ETSI TS 138 212 V15.8.0 (2020-01)


       -   0 bits if the higher layer parameter txConfig = nonCodeBook;

       -   0 bits for 1 antenna port and if the higher layer parameter txConfig = codebook;

       -   4, 5, or 6 bits according to Table 7.3.1.1.2-2 for 4 antenna ports, if txConfig = codebook, and according to
           whether transform precoder is enabled or disabled, and the values of higher layer parameters maxRank, and
           codebookSubset;

       -   2, 4, or 5 bits according to Table 7.3.1.1.2-3 for 4 antenna ports, if txConfig = codebook, and according to
           whether transform precoder is enabled or disabled, and the values of higher layer parameters maxRank, and
           codebookSubset;

       -   2 or 4 bits according to Table7.3.1.1.2-4 for 2 antenna ports, if txConfig = codebook, and according to
           whether transform precoder is enabled or disabled, and the values of higher layer parameters maxRank and
           codebookSubset;

       -   1 or 3 bits according to Table7.3.1.1.2-5 for 2 antenna ports, if txConfig = codebook, and according to
           whether transform precoder is enabled or disabled, and the values of higher layer parameters maxRank and
           codebookSubset.

   -   Antenna ports – number of bits determined by the following

       -   2 bits as defined by Tables 7.3.1.1.2-6, if transform precoder is enabled, dmrs-Type=1, and maxLength=1;

       -   4 bits as defined by Tables 7.3.1.1.2-7, if transform precoder is enabled, dmrs-Type=1, and maxLength=2;

       -   3 bits as defined by Tables 7.3.1.1.2-8/9/10/11, if transform precoder is disabled, dmrs-Type=1, and
           maxLength=1, and the value of rank is determined according to the SRS resource indicator field if the higher
           layer parameter txConfig = nonCodebook and according to the Precoding information and number of layers
           field if the higher layer parameter txConfig = codebook;

       -   4 bits as defined by Tables 7.3.1.1.2-12/13/14/15, if transform precoder is disabled, dmrs-Type=1, and
           maxLength=2, and the value of rank is determined according to the SRS resource indicator field if the higher
           layer parameter txConfig = nonCodebook and according to the Precoding information and number of layers
           field if the higher layer parameter txConfig = codebook;

       -   4 bits as defined by Tables 7.3.1.1.2-16/17/18/19, if transform precoder is disabled, dmrs-Type=2, and
           maxLength=1, and the value of rank is determined according to the SRS resource indicator field if the higher
           layer parameter txConfig = nonCodebook and according to the Precoding information and number of layers
           field if the higher layer parameter txConfig = codebook;

       -   5 bits as defined by Tables 7.3.1.1.2-20/21/22/23, if transform precoder is disabled, dmrs-Type=2, and
           maxLength=2, and the value of rank is determined according to the SRS resource indicator field if the higher
           layer parameter txConfig = nonCodebook and according to the Precoding information and number of layers
           field if the higher layer parameter txConfig = codebook.

       where the number of CDM groups without data of values 1, 2, and 3 in Tables 7.3.1.1.2-6 to 7.3.1.1.2-23 refers
       to CDM groups {0}, {0,1}, and {0, 1,2} respectively.

       If a UE is configured with both dmrs-UplinkForPUSCH-MappingTypeA and dmrs-UplinkForPUSCH-
       MappingTypeB, the bitwidth of this field equals max { xA , xB } , where x A is the "Antenna ports" bitwidth
       derived according to dmrs-UplinkForPUSCH-MappingTypeA and xB is the "Antenna ports" bitwidth derived
       according to dmrs-UplinkForPUSCH-MappingTypeB. A number of xA − xB zeros are padded in the MSB of
       this field, if the mapping type of the PUSCH corresponds to the smaller value of x A and xB .

   -   SRS request – 2 bits as defined by Table 7.3.1.1.2-24 for UEs not configured with supplementaryUplink in
       ServingCellConfig in the cell; 3 bits for UEs configured with supplementaryUplink in ServingCellConfig in the
       cell where the first bit is the non-SUL/SUL indicator as defined in Table 7.3.1.1.1-1 and the second and third bits
       are defined by Table 7.3.1.1.2-24. This bit field may also indicate the associated CSI-RS according to Subclause
       6.1.1.2 of [6, TS 38.214].

   -   CSI request – 0, 1, 2, 3, 4, 5, or 6 bits determined by higher layer parameter reportTriggerSize.




                                                          ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 84 of 107

3GPP TS 38.212 version 15.8.0 Release 15                    82                        ETSI TS 138 212 V15.8.0 (2020-01)


   -   CBG transmission information (CBGTI) – 0 bit if higher layer parameter codeBlockGroupTransmission for
       PUSCH is not configured, otherwise, 2, 4, 6, or 8 bits determined by higher layer parameter
       maxCodeBlockGroupsPerTransportBlock for PUSCH.

   -   PTRS-DMRS association – number of bits determined as follows

       -   0 bit if PTRS-UplinkConfig is not configured and transform precoder is disabled, or if transform precoder is
           enabled, or if maxRank=1;

       -   2 bits otherwise, where Table 7.3.1.1.2-25 and 7.3.1.1.2-26 are used to indicate the association between
           PTRS port(s) and DMRS port(s) for transmission of one PT-RS port and two PT-RS ports respectively, and
           the DMRS ports are indicated by the Antenna ports field.

       If "Bandwidth part indicator" field indicates a bandwidth part other than the active bandwidth part and the
       "PTRS-DMRS association" field is present for the indicated bandwidth part but not present for the active
       bandwidth part, the UE assumes the "PTRS-DMRS association" field is not present for the indicated bandwidth
       part.

   -   beta_offset indicator – 0 if the higher layer parameter betaOffsets = semiStatic; otherwise 2 bits as defined by
       Table 9.3-3 in [5, TS 38.213].

   -   DMRS sequence initialization – 0 bit if transform precoder is enabled; 1 bit if transform precoder is disabled.

   -   UL-SCH indicator – 1 bit. A value of "1" indicates UL-SCH shall be transmitted on the PUSCH and a value of
       "0" indicates UL-SCH shall not be transmitted on the PUSCH. Except for DCI format 0_1 with CRC scrambled
       by SP-CSI-RNTI, a UE is not expected to receive a DCI format 0_1 with UL-SCH indicator of "0" and CSI
       request of all zero(s).

A UE does not expect that the bit width of a field in DCI format 0_1 with CRC scrambled by CS-RNTI is larger than
corresponding bit width of same field in DCI format 0_1 with CRC scrambled by C-RNTI for the same serving cell. If
the bit width of a field in the DCI format 0_1 with CRC scrambled by CS-RNTI is not equal to that of the
corresponding field in the DCI format 0_1 with CRC scrambled by C-RNTI for the same serving cell, a number of most
significant bits with value set to '0' are inserted to the field in DCI format 0_1 with CRC scrambled by CS-RNTI until
the bit width equals that of the corresponding field in the DCI format 0_1 with CRC scrambled by C-RNTI for the same
serving cell.



                                   Table 7.3.1.1.2-1: Bandwidth part indicator

           Value of BWP indicator field
                                                                       Bandwidth part
                     2 bits
                      00                                     Configured BWP with BWP-Id = 1
                      01                                     Configured BWP with BWP-Id = 2
                      10                                     Configured BWP with BWP-Id = 3
                      11                                     Configured BWP with BWP-Id = 4




                                                          ETSI
          Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 85 of 107

3GPP TS 38.212 version 15.8.0 Release 15                    83                        ETSI TS 138 212 V15.8.0 (2020-01)


   Table 7.3.1.1.2-2: Precoding information and number of layers, for 4 antenna ports, if transform
                           precoder is disabled and maxRank = 2 or 3 or 4

   Bit field                                   Bit field                                 Bit field
                      codebookSubset =                         codebookSubset =                      codebookSubset=
   mapped                                      mapped                                    mapped
               fullyAndPartialAndNonCoherent                 partialAndNonCoherent                     nonCoherent
   to index                                    to index                                  to index
       0              1 layer: TPMI=0              0               1 layer: TPMI=0           0        1 layer: TPMI=0
       1              1 layer: TPMI=1              1               1 layer: TPMI=1           1        1 layer: TPMI=1
       …                      …                    …                       …                 …                …
       3              1 layer: TPMI=3              3               1 layer: TPMI=3           3        1 layer: TPMI=3
       4              2 layers: TPMI=0             4               2 layers: TPMI=0          4        2 layers: TPMI=0
       …                      …                    …                       …                 …                …
       9              2 layers: TPMI=5             9               2 layers: TPMI=5          9        2 layers: TPMI=5
      10              3 layers: TPMI=0            10               3 layers: TPMI=0         10        3 layers: TPMI=0
      11              4 layers: TPMI=0            11               4 layers: TPMI=0         11        4 layers: TPMI=0
      12              1 layer: TPMI=4             12               1 layer: TPMI=4        12-15           reserved
       …                      …                    …                       …
      19             1 layer: TPMI=11             19              1 layer: TPMI=11
      20              2 layers: TPMI=6            20               2 layers: TPMI=6
       …                      …                    …                       …
      27             2 layers: TPMI=13            27              2 layers: TPMI=13
      28              3 layers: TPMI=1            28               3 layers: TPMI=1
      29              3 layers: TPMI=2            29               3 layers: TPMI=2
      30              4 layers: TPMI=1            30               4 layers: TPMI=1
      31              4 layers: TPMI=2            31               4 layers: TPMI=2
      32             1 layers: TPMI=12
       …                      …
      47             1 layers: TPMI=27
      48             2 layers: TPMI=14
       …                      …
      55             2 layers: TPMI=21
      56              3 layers: TPMI=3
       …                      …
      59              3 layers: TPMI=6
      60              4 layers: TPMI=3
      61              4 layers: TPMI=4
    62-63                 reserved


   Table 7.3.1.1.2-3: Precoding information and number of layers for 4 antenna ports, if transform
             precoder is enabled, or if transform precoder is disabled and maxRank = 1

  Bit field                                    Bit field                                Bit field
                      codebookSubset =                        codebookSubset=                        codebookSubset=
  mapped                                       mapped                                   mapped
               fullyAndPartialAndNonCoherent                partialAndNonCoherent                      nonCoherent
  to index                                     to index                                 to index
      0               1 layer: TPMI=0              0               1 layer: TPMI=0          0        1 layer: TPMI=0
      1               1 layer: TPMI=1              1               1 layer: TPMI=1          1        1 layer: TPMI=1
      …                      …                     …                      …                 …               …
      3               1 layer: TPMI=3              3               1 layer: TPMI=3          3        1 layer: TPMI=3
      4               1 layer: TPMI=4              4               1 layer: TPMI=4
      …                      …                     …                      …
     11              1 layer: TPMI=11             11              1 layer: TPMI=11
     12              1 layers: TPMI=12          12-15                  reserved
      …                      …
     27              1 layers: TPMI=27
   28-31                  reserved




                                                           ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 86 of 107

3GPP TS 38.212 version 15.8.0 Release 15                   84                                ETSI TS 138 212 V15.8.0 (2020-01)


   Table 7.3.1.1.2-4: Precoding information and number of layers, for 2 antenna ports, if transform
                                precoder is disabled and maxRank = 2

            Bit field                                      Bit field
                               codebookSubset =
            mapped                                         mapped          codebookSubset = nonCoherent
                        fullyAndPartialAndNonCoherent
            to index                                       to index
                0               1 layer: TPMI=0                0                      1 layer: TPMI=0
                1               1 layer: TPMI=1                1                      1 layer: TPMI=1
                2               2 layers: TPMI=0               2                      2 layers: TPMI=0
                3               1 layer: TPMI=2                3                          reserved
                4               1 layer: TPMI=3
                5               1 layer: TPMI=4
                6               1 layer: TPMI=5
                7               2 layers: TPMI=1
                8               2 layers: TPMI=2
              9-15                  reserved


   Table 7.3.1.1.2-5: Precoding information and number of layers, for 2 antenna ports, if transform
              precoder is enabled, or if transform precoder is disabled and maxRank = 1

                    Bit field                                          Bit field
                                       codebookSubset =                              codebookSubset =
                    mapped                                             mapped
                                fullyAndPartialAndNonCoherent                          nonCoherent
                    to index                                           to index
                        0               1 layer: TPMI=0                    0             1 layer: TPMI=0
                        1               1 layer: TPMI=1                    1             1 layer: TPMI=1
                        2               1 layer: TPMI=2
                        3               1 layer: TPMI=3
                        4               1 layer: TPMI=4
                        5               1 layer: TPMI=5
                       6-7                  reserved


    Table 7.3.1.1.2-6: Antenna port(s), transform precoder is enabled, dmrs-Type=1, maxLength=1
                                                   Number of DMRS
                                                                                   DMRS
                                     Value          CDM group(s)
                                                                                   port(s)
                                                     without data
                                       0                  2                          0
                                       1                  2                          1
                                       2                  2                          2
                                       3                  2                          3



    Table 7.3.1.1.2-7: Antenna port(s), transform precoder is enabled, dmrs-Type=1, maxLength=2
          Value   Number of DMRS CDM group(s) without data       DMRS port(s)          Number of front-load symbols
            0                       2                                0                              1
            1                       2                                1                              1
            2                       2                                2                              1
            3                       2                                3                              1
            4                       2                                0                              2
            5                       2                                1                              2
            6                       2                                2                              2
            7                       2                                3                              2
            8                       2                                4                              2
            9                       2                                5                              2
           10                       2                                6                              2
           11                       2                                7                              2
          12-15                  Reserved                         Reserved                      Reserved




                                                          ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 87 of 107

3GPP TS 38.212 version 15.8.0 Release 15               85                       ETSI TS 138 212 V15.8.0 (2020-01)


Table 7.3.1.1.2-8: Antenna port(s), transform precoder is disabled, dmrs-Type=1, maxLength=1, rank
                                                 =1
                         Value   Number of DMRS CDM group(s) without data   DMRS port(s)
                           0                       1                            0
                           1                       1                            1
                           2                       2                            0
                           3                       2                            1
                           4                       2                            2
                           5                       2                            3
                          6-7                   Reserved                     Reserved



Table 7.3.1.1.2-9: Antenna port(s), transform precoder is disabled, dmrs-Type=1, maxLength=1, rank
                                                 =2
                         Value   Number of DMRS CDM group(s) without data   DMRS port(s)
                           0                       1                           0,1
                           1                       2                           0,1
                           2                       2                           2,3
                           3                       2                           0,2
                          4-7                   Reserved                     Reserved



Table 7.3.1.1.2-10: Antenna port(s), transform precoder is disabled, dmrs-Type=1, maxLength=1, rank
                                                  =3
                         Value   Number of DMRS CDM group(s) without data   DMRS port(s)
                           0                       2                           0-2
                          2-7                   Reserved                     Reserved



Table 7.3.1.1.2-11: Antenna port(s), transform precoder is disabled, dmrs-Type=1, maxLength=1, rank
                                                  =4
                         Value   Number of DMRS CDM group(s) without data   DMRS port(s)
                           0                       2                           0-3
                          2-7                   Reserved                     Reserved



Table 7.3.1.1.2-12: Antenna port(s), transform precoder is disabled, dmrs-Type=1, maxLength=2, rank
                                                  =1
          Value   Number of DMRS CDM group(s) without data   DMRS port(s)   Number of front-load symbols
            0                       1                            0                       1
            1                       1                            1                       1
            2                       2                            0                       1
            3                       2                            1                       1
            4                       2                            2                       1
            5                       2                            3                       1
            6                       2                            0                       2
            7                       2                            1                       2
            8                       2                            2                       2
            9                       2                            3                       2
           10                       2                            4                       2
           11                       2                            5                       2
           12                       2                            6                       2
           13                       2                            7                       2
          14-15                  Reserved                     Reserved               Reserved




                                                      ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 88 of 107

3GPP TS 38.212 version 15.8.0 Release 15               86                       ETSI TS 138 212 V15.8.0 (2020-01)


Table 7.3.1.1.2-13: Antenna port(s), transform precoder is disabled, dmrs-Type=1, maxLength=2, rank
                                                  =2
          Value   Number of DMRS CDM group(s) without data   DMRS port(s)   Number of front-load symbols
            0                       1                           0,1                      1
            1                       2                           0,1                      1
            2                       2                           2,3                      1
            3                       2                           0,2                      1
            4                       2                           0,1                      2
            5                       2                           2,3                      2
            6                       2                           4,5                      2
            7                       2                           6,7                      2
            8                       2                           0,4                      2
            9                       2                           2,6                      2
          10-15                  Reserved                     Reserved               Reserved



Table 7.3.1.1.2-14: Antenna port(s), transform precoder is disabled, dmrs-Type=1, maxLength=2, rank
                                                  =3
          Value   Number of DMRS CDM group(s) without data   DMRS port(s)   Number of front-load symbols
            0                       2                            0-2                     1
            1                       2                           0,1,4                    2
            2                       2                           2,3,6                    2
          3-15                   Reserved                     Reserved               Reserved



Table 7.3.1.1.2-15: Antenna port(s), transform precoder is disabled, dmrs-Type=1, maxLength=2, rank
                                                  =4
          Value   Number of DMRS CDM group(s) without data   DMRS port(s)   Number of front-load symbols
            0                       2                            0-3                     1
            1                       2                          0,1,4,5                   2
            2                       2                          2,3,6,7                   2
            3                       2                          0,2,4,6                   2
          4-15                   Reserved                     Reserved               Reserved



  Table 7.3.1.1.2-16: Antenna port(s), transform precoder is disabled, dmrs-Type=2, maxLength=1,
                                                rank=1
                         Value   Number of DMRS CDM group(s) without data   DMRS port(s)
                           0                       1                            0
                           1                       1                            1
                           2                       2                            0
                           3                       2                            1
                           4                       2                            2
                           5                       2                            3
                           6                       3                            0
                           7                       3                            1
                           8                       3                            2
                           9                       3                            3
                          10                       3                            4
                          11                       3                            5
                         12-15                  Reserved                     Reserved




                                                      ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 89 of 107

3GPP TS 38.212 version 15.8.0 Release 15              87                      ETSI TS 138 212 V15.8.0 (2020-01)


  Table 7.3.1.1.2-17: Antenna port(s), transform precoder is disabled, dmrs-Type=2, maxLength=1,
                                                rank=2
                        Value   Number of DMRS CDM group(s) without data   DMRS port(s)
                          0                       1                           0,1
                          1                       2                           0,1
                          2                       2                           2,3
                          3                       3                           0,1
                          4                       3                           2,3
                          5                       3                           4,5
                          6                       2                           0,2
                        7-15                   Reserved                     Reserved



Table 7.3.1.1.2-18: Antenna port(s), transform precoder is disabled, dmrs-Type=2, maxLength=1, rank
                                                  =3
                        Value   Number of DMRS CDM group(s) without data   DMRS port(s)
                          0                       2                           0-2
                          1                       3                           0-2
                          2                       3                           3-5
                        3-15                   Reserved                     Reserved



Table 7.3.1.1.2-19: Antenna port(s), transform precoder is disabled, dmrs-Type=2, maxLength=1, rank
                                                  =4
                        Value   Number of DMRS CDM group(s) without data   DMRS port(s)
                          0                       2                           0-3
                          1                       3                           0-3
                        2-15                   Reserved                     Reserved




                                                     ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 90 of 107

3GPP TS 38.212 version 15.8.0 Release 15              88                        ETSI TS 138 212 V15.8.0 (2020-01)


  Table 7.3.1.1.2-20: Antenna port(s), transform precoder is disabled, dmrs-Type=2, maxLength=2,
                                                rank=1
          Value   Number of DMRS CDM group(s) without data   DMRS port(s)   Number of front-load symbols
            0                       1                            0                       1
            1                       1                            1                       1
            2                       2                            0                       1
            3                       2                            1                       1
            4                       2                            2                       1
            5                       2                            3                       1
            6                       3                            0                       1
            7                       3                            1                       1
            8                       3                            2                       1
            9                       3                            3                       1
           10                       3                            4                       1
           11                       3                            5                       1
           12                       3                            0                       2
           13                       3                            1                       2
           14                       3                            2                       2
           15                       3                            3                       2
           16                       3                            4                       2
           17                       3                            5                       2
           18                       3                            6                       2
           19                       3                            7                       2
           20                       3                            8                       2
           21                       3                            9                       2
           22                       3                            10                      2
           23                       3                            11                      2
           24                       1                            0                       2
           25                       1                            1                       2
           26                       1                            6                       2
           27                       1                            7                       2
          28-31                  Reserved                     Reserved               Reserved



  Table 7.3.1.1.2-21: Antenna port(s), transform precoder is disabled, dmrs-Type=2, maxLength=2,
                                                rank=2
          Value   Number of DMRS CDM group(s) without data   DMRS port(s)   Number of front-load symbols
            0                       1                            0,1                     1
            1                       2                            0,1                     1
            2                       2                            2,3                     1
            3                       3                            0,1                     1
            4                       3                            2,3                     1
            5                       3                            4,5                     1
            6                       2                            0,2                     1
            7                       3                            0,1                     2
            8                       3                            2,3                     2
            9                       3                            4,5                     2
           10                       3                            6,7                     2
           11                       3                            8,9                     2
           12                       3                           10,11                    2
           13                       1                            0,1                     2
           14                       1                            6,7                     2
           15                       2                            0,1                     2
           16                       2                            2,3                     2
           17                       2                            6,7                     2
           18                       2                            8,9                     2
          19-31                  Reserved                     Reserved               Reserved




                                                     ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 91 of 107

3GPP TS 38.212 version 15.8.0 Release 15                 89                         ETSI TS 138 212 V15.8.0 (2020-01)


  Table 7.3.1.1.2-22: Antenna port(s), transform precoder is disabled, dmrs-Type=2, maxLength=2,
                                                rank=3
          Value   Number of DMRS CDM group(s) without data      DMRS port(s)    Number of front-load symbols
            0                       2                               0-2                      1
            1                       3                               0-2                      1
            2                       3                               3-5                      1
            3                       3                              0,1,6                     2
            4                       3                              2,3,8                     2
            5                       3                             4,5,10                     2
          6-31                   Reserved                        Reserved                Reserved



  Table 7.3.1.1.2-23: Antenna port(s), transform precoder is disabled, dmrs-Type=2, maxLength=2,
                                                rank=4
          Value   Number of DMRS CDM group(s) without data      DMRS port(s)    Number of front-load symbols
            0                       2                               0-3                      1
            1                       3                               0-3                      1
            2                       3                             0,1,6,7                    2
            3                       3                             2,3,8,9                    2
            4                       3                            4,5,10,11                   2
          5-31                   Reserved                        Reserved                Reserved



                                        Table 7.3.1.1.2-24: SRS request
                            Triggered aperiodic SRS resource       Triggered aperiodic SRS resource set(s) for DCI
                            set(s) for DCI format 0_1, 1_1, and        format 2_3 configured with higher layer
Value of SRS request
                             2_3 configured with higher layer      parameter srs-TPC-PDCCH-Group set to 'typeA'
        field
                         parameter srs-TPC-PDCCH-Group set
                                         to 'typeB'
                         No aperiodic SRS resource set             No aperiodic SRS resource set triggered
         00
                         triggered
                         SRS resource set(s) configured with       SRS resource set(s) configured with higher layer
                         higher layer parameter aperiodicSRS-      parameter usage in SRS-ResourceSet set to
         01              ResourceTrigger set to 1 or an entry in   'antennaSwitching' and resourceType in SRS-
                         aperiodicSRS-ResourceTriggerList set      ResourceSet set to 'aperiodic' for a 1st set of
                         to 1                                      serving cells configured by higher layers
                         SRS resource set(s) configured with       SRS resource set(s) configured with higher layer
                         higher layer parameter aperiodicSRS-      parameter usage in SRS-ResourceSet set to
         10              ResourceTrigger set to 2 or an entry in   'antennaSwitching' and resourceType in SRS-
                         aperiodicSRS-ResourceTriggerList set      ResourceSet set to 'aperiodic' for a 2nd set of
                         to 2                                      serving cells configured by higher layers
                         SRS resource set(s) configured with       SRS resource set(s) configured with higher layer
                         higher layer parameter aperiodicSRS-      parameter usage in SRS-ResourceSet set to
         11              ResourceTrigger set to 3 or an entry in   'antennaSwitching' and resourceType in SRS-
                         aperiodicSRS-ResourceTriggerList set      ResourceSet set to 'aperiodic' for a 3rd set of
                         to 3                                      serving cells configured by higher layers


                       Table 7.3.1.1.2-25: PTRS-DMRS association for UL PTRS port 0

                                          Value               DMRS port

                                            0         1st scheduled DMRS port
                                            1         2nd scheduled DMRS port
                                            2         3rd scheduled DMRS port
                                            3         4th scheduled DMRS port




                                                        ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 92 of 107

3GPP TS 38.212 version 15.8.0 Release 15                   90                     ETSI TS 138 212 V15.8.0 (2020-01)


                   Table 7.3.1.1.2-26: PTRS-DMRS association for UL PTRS ports 0 and 1

    Value of MSB                 DMRS port                       Value of LSB                 DMRS port
                        st                                                              st
                      1 DMRS port which shares                                         1 DMRS port which shares
         0                                                             0
                             PTRS port 0                                                      PTRS port 1
                      2nd DMRS port which shares                                       2nd DMRS port which shares
         1                                                             1
                             PTRS port 0                                                      PTRS port 1



                                                Table 7.3.1.1.2-27: void



      Table 7.3.1.1.2-28: SRI indication for non-codebook based PUSCH transmission, Lmax = 1

   Bit field                                  Bit field                           Bit field
  mapped to        SRI(s),   N SRS = 2       mapped to     SRI(s),   N SRS = 3   mapped to     SRI(s),   N SRS = 4
    index                                      index                               index
       0                     0                    0                 0                 0                   0
       1                     1                    1                 1                 1                   1
                                                  2                 2                 2                   2
                                                  3              reserved             3                   3



      Table 7.3.1.1.2-29: SRI indication for non-codebook based PUSCH transmission, Lmax = 2

   Bit field                                  Bit field                           Bit field
  mapped to        SRI(s),   N SRS = 2       mapped to     SRI(s),   N SRS = 3   mapped to     SRI(s),   N SRS = 4
    index                                      index                               index
       0                   0                      0                  0                0                  0
       1                   1                      1                  1                1                  1
       2                  0,1                     2                  2                2                  2
       3               reserved                   3                 0,1               3                  3
                                                  4                 0,2               4                 0,1
                                                  5                 1,2               5                 0,2
                                                6-7              reserved             6                 0,3
                                                                                      7                 1,2
                                                                                      8                 1,3
                                                                                      9                 2,3
                                                                                   10-15             reserved



      Table 7.3.1.1.2-30: SRI indication for non-codebook based PUSCH transmission, Lmax = 3

   Bit field                                  Bit field                           Bit field
  mapped to        SRI(s),   N SRS = 2       mapped to     SRI(s),   N SRS = 3   mapped to     SRI(s),   N SRS = 4
    index                                      index                               index
       0                   0                      0                  0                0                  0
       1                   1                      1                  1                1                  1
       2                  0,1                     2                  2                2                  2
       3               reserved                   3                 0,1               3                  3
                                                  4                 0,2               4                 0,1
                                                  5                 1,2               5                 0,2
                                                  6                0,1,2              6                 0,3
                                                  7              reserved             7                 1,2
                                                                                      8                 1,3
                                                                                      9                 2,3
                                                                                     10                0,1,2
                                                                                     11                0,1,3
                                                                                     12                0,2,3
                                                                                     13                1,2,3
                                                                                   14-15             reserved




                                                          ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 93 of 107

3GPP TS 38.212 version 15.8.0 Release 15                    91                            ETSI TS 138 212 V15.8.0 (2020-01)


       Table 7.3.1.1.2-31: SRI indication for non-codebook based PUSCH transmission, Lmax = 4

   Bit field                                  Bit field                                Bit field
  mapped to        SRI(s),   N SRS = 2       mapped to      SRI(s),   N SRS = 3       mapped to       SRI(s),   N SRS = 4
    index                                      index                                    index
       0                    0                     0                   0                    0                    0
       1                    1                     1                   1                    1                    1
       2                   0,1                    2                   2                    2                    2
       3                reserved                  3                  0,1                   3                    3
                                                  4                  0,2                   4                   0,1
                                                  5                  1,2                   5                   0,2
                                                  6                 0,1,2                  6                   0,3
                                                  7               reserved                 7                   1,2
                                                                                           8                   1,3
                                                                                           9                   2,3
                                                                                          10                  0,1,2
                                                                                          11                  0,1,3
                                                                                          12                  0,2,3
                                                                                          13                  1,2,3
                                                                                          14                 0,1,2,3
                                                                                          15                reserved


                Table 7.3.1.1.2-32: SRI indication for codebook based PUSCH transmission

                             Bit field mapped to index              SRI(s),   N SRS = 2
                                         0                                    0
                                         1                                    1


                                                Table 7.3.1.1.2-33: Void



7.3.1.2           DCI formats for scheduling of PDSCH

7.3.1.2.1            Format 1_0
DCI format 1_0 is used for the scheduling of PDSCH in one DL cell.

The following information is transmitted by means of the DCI format 1_0 with CRC scrambled by C-RNTI or CS-
RNTI or MCS-C-RNTI:

   -   Identifier for DCI formats – 1 bits

       -   The value of this bit field is always set to 1, indicating a DL DCI format

   -   Frequency domain resource assignment – log 2 ( N RB
                                                         DL,BWP     DL,BWP
                                                                ( N RB     + 1) / 2) bits where NRB
                                                                                                  DL,BWP
                                                                                                         is given by
       subclause 7.3.1.0

   If the CRC of the DCI format 1_0 is scrambled by C-RNTI and the "Frequency domain resource assignment" field
   are of all ones, the DCI format 1_0 is for random access procedure initiated by a PDCCH order, with all remaining
   fields set as follows:

   -   Random Access Preamble index – 6 bits according to ra-PreambleIndex in Subclause 5.1.2 of [8, TS38.321]

   -   UL/SUL indicator – 1 bit. If the value of the "Random Access Preamble index" is not all zeros and if the UE is
       configured with supplementaryUplink in ServingCellConfig in the cell, this field indicates which UL carrier in
       the cell to transmit the PRACH according to Table 7.3.1.1.1-1; otherwise, this field is reserved




                                                           ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 94 of 107

3GPP TS 38.212 version 15.8.0 Release 15                     92                        ETSI TS 138 212 V15.8.0 (2020-01)


   -   SS/PBCH index – 6 bits. If the value of the "Random Access Preamble index" is not all zeros, this field indicates
       the SS/PBCH that shall be used to determine the RACH occasion for the PRACH transmission; otherwise, this
       field is reserved.

   -   PRACH Mask index – 4 bits. If the value of the "Random Access Preamble index" is not all zeros, this field
       indicates the RACH occasion associated with the SS/PBCH indicated by "SS/PBCH index" for the PRACH
       transmission, according to Subclause 5.1.1 of [8, TS38.321]; otherwise, this field is reserved

   -   Reserved bits – 10 bits

   Otherwise, all remaining fields are set as follows:

   -   Time domain resource assignment – 4 bits as defined in Subclause 5.1.2.1 of [6, TS 38.214]

   -   VRB-to-PRB mapping – 1 bit according to Table 7.3.1.2.2-5

   -   Modulation and coding scheme – 5 bits as defined in Subclause 5.1.3 of [6, TS 38.214]

   -   New data indicator – 1 bit

   -   Redundancy version – 2 bits as defined in Table 7.3.1.1.1-2

   -   HARQ process number – 4 bits

   -   Downlink assignment index – 2 bits as defined in Subclause 9.1.3 of [5, TS 38.213], as counter DAI

   -   TPC command for scheduled PUCCH – 2 bits as defined in Subclause 7.2.1 of [5, TS 38.213]

   -   PUCCH resource indicator – 3 bits as defined in Subclause 9.2.3 of [5, TS 38.213]

   -   PDSCH-to-HARQ_feedback timing indicator – 3 bits as defined in Subclause 9.2.3 of [5, TS38.213]



The following information is transmitted by means of the DCI format 1_0 with CRC scrambled by P-RNTI:

   -   Short Messages Indicator – 2 bits according to Table 7.3.1.2.1-1.

   -   Short Messages – 8 bits, according to Subclause 6.5 of [9, TS38.331]. If only the scheduling information for
       Paging is carried, this bit field is reserved.

   -   Frequency domain resource assignment – log 2 ( N RB
                                                         DL,BWP     DL,BWP
                                                                ( N RB     + 1) / 2) bits. If only the short message is
       carried, this bit field is reserved.
             DL,BWP
       -   N RB     is the size of CORESET 0

   -   Time domain resource assignment – 4 bits as defined in Subclause 5.1.2.1 of [6, TS38.214]. If only the short
       message is carried, this bit field is reserved.

   -   VRB-to-PRB mapping – 1 bit according to Table 7.3.1.2.2-5. If only the short message is carried, this bit field is
       reserved.

   -   Modulation and coding scheme – 5 bits as defined in Subclause 5.1.3 of [6, TS38.214], using Table 5.1.3.1-1. If
       only the short message is carried, this bit field is reserved.

   -   TB scaling – 2 bits as defined in Subclause 5.1.3.2 of [6, TS38.214]. If only the short message is carried, this bit
       field is reserved.

   -   Reserved bits – 6 bits



The following information is transmitted by means of the DCI format 1_0 with CRC scrambled by SI-RNTI:

   -   Frequency domain resource assignment – log 2 ( N RB
                                                         DL,BWP     DL,BWP
                                                                ( N RB     + 1) / 2) bits




                                                           ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 95 of 107

3GPP TS 38.212 version 15.8.0 Release 15                     93                         ETSI TS 138 212 V15.8.0 (2020-01)

             DL,BWP
       -   N RB     is the size of CORESET 0

   -   Time domain resource assignment – 4 bits as defined in Subclause 5.1.2.1 of [6, TS38.214]

   -   VRB-to-PRB mapping – 1 bit according to Table 7.3.1.2.2-5

   -   Modulation and coding scheme – 5 bits as defined in Subclause 5.1.3 of [6, TS38.214], using Table 5.1.3.1-1

   -   Redundancy version – 2 bits as defined in Table 7.3.1.1.1-2

   -   System information indicator – 1 bit as defined in Table 7.3.1.2.1-2

   -   Reserved bits – 15 bits



The following information is transmitted by means of the DCI format 1_0 with CRC scrambled by RA-RNTI:

   -   Frequency domain resource assignment – log 2 ( N RB
                                                         DL,BWP     DL,BWP
                                                                ( N RB     + 1) / 2) bits

             DL,BWP                                                                       DL,BWP
       -   N RB     is the size of CORESET 0 if CORESET 0 is configured for the cell and NRB     is the size of initial
           DL bandwidth part if CORESET 0 is not configured for the cell

   -   Time domain resource assignment – 4 bits as defined in Subclause 5.1.2.1 of [6, TS38.214]

   -   VRB-to-PRB mapping – 1 bit according to Table 7.3.1.2.2-5

   -   Modulation and coding scheme – 5 bits as defined in Subclause 5.1.3 of [6, TS38.214], using Table 5.1.3.1-1

   -   TB scaling – 2 bits as defined in Subclause 5.1.3.2 of [6, TS38.214]

   -   Reserved bits – 16 bits



The following information is transmitted by means of the DCI format 1_0 with CRC scrambled by TC-RNTI:

   -   Identifier for DCI formats – 1 bit

       -   The value of this bit field is always set to 1, indicating a DL DCI format

   -   Frequency domain resource assignment – log 2 ( N RB
                                                         DL,BWP     DL,BWP
                                                                ( N RB     + 1) / 2) bits
             DL,BWP
       -   N RB     is the size of CORESET 0

   -   Time domain resource assignment – 4 bits as defined in Subclause 5.1.2.1 of [6, TS38.214]

   -   VRB-to-PRB mapping – 1 bit according to Table 7.3.1.2.2-5

   -   Modulation and coding scheme – 5 bits as defined in Subclause 5.1.3 of [6, TS38.214], using Table 5.1.3.1-1

   -   New data indicator – 1 bit

   -   Redundancy version – 2 bits as defined in Table 7.3.1.1.1-2

   -   HARQ process number – 4 bits

   -   Downlink assignment index – 2 bits, reserved

   -   TPC command for scheduled PUCCH – 2 bits as defined in Subclause 7.2.1 of [5, TS38.213]

   -   PUCCH resource indicator – 3 bits as defined in Subclause 9.2.3 of [5, TS38.213]

   -   PDSCH-to-HARQ_feedback timing indicator – 3 bits as defined in Subclause 9.2.3 of [5, TS38.213]




                                                           ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 96 of 107

3GPP TS 38.212 version 15.8.0 Release 15                               94                          ETSI TS 138 212 V15.8.0 (2020-01)


                                            Table 7.3.1.2.1-1: Short Message indicator

              Bit field                                          Short Message indicator
                  00                                                  Reserved
                  01                         Only scheduling information for Paging is present in the DCI
                  10                                   Only short message is present in the DCI
                  11               Both scheduling information for Paging and short message are present in the DCI


                                         Table 7.3.1.2.1-2: System information indicator

              Bit field                                        System information indicator
                   0                                       SIB1 [9, TS38.331, Subclause 5.2.1]
                   1                                    SI message [9, TS38.331, Subclause 5.2.1]



7.3.1.2.2                  Format 1_1
DCI format 1_1 is used for the scheduling of PDSCH in one cell.

The following information is transmitted by means of the DCI format 1_1 with CRC scrambled by C-RNTI or CS-
RNTI or MCS-C-RNTI:

   -   Identifier for DCI formats – 1 bits

       -   The value of this bit field is always set to 1, indicating a DL DCI format

   -   Carrier indicator – 0 or 3 bits as defined in Subclause 10.1 of [5, TS 38.213].

   -   Bandwidth part indicator – 0, 1 or 2 bits as determined by the number of DL BWPs nBWP,RRC configured by
       higher layers, excluding the initial DL bandwidth part. The bitwidth for this field is determined as log 2 (nBWP ) 
       bits, where

       -    nBWP = nBWP,RRC + 1 if nBWP,RRC ≤ 3 , in which case the bandwidth part indicator is equivalent to the ascending
           order of the higher layer parameter BWP-Id;

       -   otherwise nBWP = nBWP,RRC , in which case the bandwidth part indicator is defined in Table 7.3.1.1.2-1;

       If a UE does not support active BWP change via DCI, the UE ignores this bit field.
                                                                                                  DL,BWP
   -   Frequency domain resource assignment – number of bits determined by the following, where N RB     is the size
       of the active DL bandwidth part:

       -    N RBG bits if only resource allocation type 0 is configured, where N RBG is defined in Subclause 5.1.2.2.1 of
           [6, TS38.214],

       -    log 2 ( N RBDL,BWP ( N RBDL,BWP + 1) / 2) bits if only resource allocation type 1 is configured, or
       -    max   ( log   2
                                   DL, BWP
                               ( N RB          DL, BWP
                                           ( N RB                      )
                                                       + 1) / 2 )  , N RBG + 1 bits if both resource allocation type 0 and 1 are
           configured.

       -   If both resource allocation type 0 and 1 are configured, the MSB bit is used to indicate resource allocation
           type 0 or resource allocation type 1, where the bit value of 0 indicates resource allocation type 0 and the bit
           value of 1 indicates resource allocation type 1.

       -   For resource allocation type 0, the N RBG LSBs provide the resource allocation as defined in Subclause
           5.1.2.2.1 of [6, TS 38.214].




                                                                     ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 97 of 107

3GPP TS 38.212 version 15.8.0 Release 15                      95                         ETSI TS 138 212 V15.8.0 (2020-01)


       -   For resource allocation type 1, the log 2 ( N RB
                                                          DL,BWP     DL,BWP
                                                                 ( N RB     + 1) / 2) LSBs provide the resource allocation as
           defined in Subclause 5.1.2.2.2 of [6, TS 38.214]

       If "Bandwidth part indicator" field indicates a bandwidth part other than the active bandwidth part and if both
       resource allocation type 0 and 1 are configured for the indicated bandwidth part, the UE assumes resource
       allocation type 0 for the indicated bandwidth part if the bitwidth of the "Frequency domain resource assignment"
       field of the active bandwidth part is smaller than the bitwidth of the "Frequency domain resource assignment"
       field of the indicated bandwidth part.

   -   Time domain resource assignment – 0, 1, 2, 3, or 4 bits as defined in Subclause 5.1.2.1 of [6, TS 38.214]. The
       bitwidth for this field is determined as log 2 ( I ) bits, where I is the number of entries in the higher layer
       parameter pdsch-TimeDomainAllocationList if the higher layer parameter is configured; otherwise I is the
       number of entries in the default table.

   -   VRB-to-PRB mapping – 0 or 1 bit:

       -   0 bit if only resource allocation type 0 is configured or if interleaved VRB-to-PRB mapping is not configured
           by high layers;

       -   1 bit according to Table 7.3.1.2.2-5 otherwise, only applicable to resource allocation type 1, as defined in
           Subclause 7.3.1.6 of [4, TS 38.211].

   -   PRB bundling size indicator – 0 bit if the higher layer parameter prb-BundlingType is not configured or is set to
       'staticBundling', or 1 bit if the higher layer parameter prb-BundlingType is set to 'dynamicBundling' according to
       Subclause 5.1.2.3 of [6, TS 38.214].

   -   Rate matching indicator – 0, 1, or 2 bits according to higher layer parameters rateMatchPatternGroup1 and
       rateMatchPatternGroup2, where the MSB is used to indicate rateMatchPatternGroup1 and the LSB is used to
       indicate rateMatchPatternGroup2 when there are two groups.

   -   ZP CSI-RS trigger – 0, 1, or 2 bits as defined in Subclause 5.1.4.2 of [6, TS 38.214]. The bitwidth for this field is
       determined as log 2 (n ZP + 1)  bits, where nZP is the number of aperiodic ZP CSI-RS resource sets configured by
       higher layer.

   For transport block 1:

       -   Modulation and coding scheme – 5 bits as defined in Subclause 5.1.3.1 of [6, TS 38.214]

       -   New data indicator – 1 bit

       -   Redundancy version – 2 bits as defined in Table 7.3.1.1.1-2

   For transport block 2 (only present if maxNrofCodeWordsScheduledByDCI equals 2):

       -   Modulation and coding scheme – 5 bits as defined in Subclause 5.1.3.1 of [6, TS 38.214]

       -   New data indicator – 1 bit

       -   Redundancy version – 2 bits as defined in Table 7.3.1.1.1-2

       If "Bandwidth part indicator" field indicates a bandwidth part other than the active bandwidth part and the value
       of maxNrofCodeWordsScheduledByDCI for the indicated bandwidth part equals 2 and the value of
       maxNrofCodeWordsScheduledByDCI for the active bandwidth part equals 1, the UE assumes zeros are padded
       when interpreting the "Modulation and coding scheme", "New data indicator", and "Redundancy version" fields
       of transport block 2 according to Subclause 12 of [5, TS38.213], and the UE ignores the "Modulation and coding
       scheme", "New data indicator", and "Redundancy version" fields of transport block 2 for the indicated
       bandwidth part.

   -   HARQ process number – 4 bits

   -   Downlink assignment index – number of bits as defined in the following

       -   4 bits if more than one serving cell are configured in the DL and the higher layer parameter pdsch-HARQ-
           ACK-Codebook=dynamic, where the 2 MSB bits are the counter DAI and the 2 LSB bits are the total DAI;




                                                            ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 98 of 107

3GPP TS 38.212 version 15.8.0 Release 15                     96                        ETSI TS 138 212 V15.8.0 (2020-01)


       -   2 bits if only one serving cell is configured in the DL and the higher layer parameter pdsch-HARQ-ACK-
           Codebook=dynamic, where the 2 bits are the counter DAI;

       -   0 bits otherwise.

   -   TPC command for scheduled PUCCH – 2 bits as defined in Subclause 7.2.1 of [5, TS 38.213]

   -   PUCCH resource indicator – 3 bits as defined in Subclause 9.2.3 of [5, TS 38.213]

   -   PDSCH-to-HARQ_feedback timing indicator – 0, 1, 2, or 3 bits as defined in Subclause 9.2.3 of [5, TS 38.213].
       The bitwidth for this field is determined as log 2 ( I ) bits, where I is the number of entries in the higher layer
       parameter dl-DataToUL-ACK.

   -   Antenna port(s) – 4, 5, or 6 bits as defined by Tables 7.3.1.2.2-1/2/3/4, where the number of CDM groups
       without data of values 1, 2, and 3 refers to CDM groups {0}, {0,1}, and {0, 1,2} respectively. The antenna ports
       {          }
        p0,..., pυ −1 shall be determined according to the ordering of DMRS port(s) given by Tables 7.3.1.2.2-1/2/3/4.

       If a UE is configured with both dmrs-DownlinkForPDSCH-MappingTypeA and dmrs-DownlinkForPDSCH-
       MappingTypeB, the bitwidth of this field equals max { xA , xB } , where x A is the "Antenna ports" bitwidth
       derived according to dmrs-DownlinkForPDSCH-MappingTypeA and xB is the "Antenna ports" bitwidth derived
       according to dmrs-DownlinkForPDSCH-MappingTypeB. A number of xA − xB zeros are padded in the MSB of
       this field, if the mapping type of the PDSCH corresponds to the smaller value of x A and xB .

   -   Transmission configuration indication – 0 bit if higher layer parameter tci-PresentInDCI is not enabled;
       otherwise 3 bits as defined in Subclause 5.1.5 of [6, TS38.214].

       If "Bandwidth part indicator" field indicates a bandwidth part other than the active bandwidth part,

       -   if the higher layer parameter tci-PresentInDCI is not enabled for the CORESET used for the PDCCH
           carrying the DCI format 1_1,

           -   the UE assumes tci-PresentInDCI is not enabled for all CORESETs in the indicated bandwidth part;

       -   otherwise,

           -   the UE assumes tci-PresentInDCI is enabled for all CORESETs in the indicated bandwidth part.

   -   SRS request – 2 bits as defined by Table 7.3.1.1.2-24 for UEs not configured with supplementaryUplink in
       ServingCellConfig in the cell; 3 bits for UEs configured with supplementaryUplink in ServingCellConfig in the
       cell where the first bit is the non-SUL/SUL indicator as defined in Table 7.3.1.1.1-1 and the second and third bits
       are defined by Table 7.3.1.1.2-24. This bit field may also indicate the associated CSI-RS according to Subclause
       6.1.1.2 of [6, TS 38.214].

   -   CBG transmission information (CBGTI) – 0 bit if higher layer parameter codeBlockGroupTransmission for
       PDSCH is not configured, otherwise, 2, 4, 6, or 8 bits as defined in Subclause 5.1.7 of [6, TS38.214], determined
       by the higher layer parameters maxCodeBlockGroupsPerTransportBlock and
       maxNrofCodeWordsScheduledByDCI for the PDSCH.

   -   CBG flushing out information (CBGFI) – 1 bit if higher layer parameter codeBlockGroupFlushIndicator is
       configured as "TRUE", 0 bit otherwise.

   -   DMRS sequence initialization – 1 bit.

If DCI formats 1_1 are monitored in multiple search spaces associated with multiple CORESETs in a BWP for
scheduling the same serving cell, zeros shall be appended until the payload size of the DCI formats 1_1 monitored in
the multiple search spaces equal to the maximum payload size of the DCI format 1_1 monitored in the multiple search
spaces.




                                                           ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 99 of 107

3GPP TS 38.212 version 15.8.0 Release 15                 97                         ETSI TS 138 212 V15.8.0 (2020-01)


            Table 7.3.1.2.2-1: Antenna port(s) (1000 + DMRS port), dmrs-Type=1, maxLength=1
                                                   One Codeword:
                                                 Codeword 0 enabled,
                                                 Codeword 1 disabled
                                                   Number of DMRS
                                                                          DMRS
                                    Value           CDM group(s)
                                                                          port(s)
                                                     without data
                                      0                   1                 0
                                      1                   1                 1
                                      2                   1                0,1
                                      3                   2                 0
                                      4                   2                 1
                                      5                   2                 2
                                      6                   2                 3
                                      7                   2                0,1
                                      8                   2                2,3
                                      9                   2                0-2
                                     10                   2                0-3
                                     11                   2                0,2
                                    12-15             Reserved           Reserved



            Table 7.3.1.2.2-2: Antenna port(s) (1000 + DMRS port), dmrs-Type=1, maxLength=2
                      One Codeword:                                        Two Codewords:
                    Codeword 0 enabled,                                  Codeword 0 enabled,
                    Codeword 1 disabled                                   Codeword 1 enabled
                Number of                                        Number of
                                          Number of                                                Number of
               DMRS CDM        DMRS                             DMRS CDM
      Value                               front-load   Value                   DMRS port(s)        front-load
                 group(s)     port(s)                             group(s)
                                           symbols                                                  symbols
               without data                                     without data
       0            1            0             1          0          2               0-4               2
       1            1            1             1          1          2           0,1,2,3,4,6           2
       2            1           0,1            1          2          2          0,1,2,3,4,5,6          2
       3            2            0             1          3          2         0,1,2,3,4,5,6,7         2
       4            2            1             1        4-31      reserved        reserved          reserved
       5            2            2             1
       6            2            3             1
       7            2           0,1            1
       8            2           2,3            1
       9            2           0-2            1
       10           2           0-3            1
       11           2           0,2            1
       12           2            0             2
       13           2            1             2
       14           2            2             2
       15           2            3             2
       16           2            4             2
       17           2            5             2
       18           2            6             2
       19           2            7             2
       20           2           0,1            2
       21           2           2,3            2
       22           2           4,5            2
       23           2           6,7            2
       24           2           0,4            2
       25           2           2,6            2
       26           2          0,1,4           2
       27           2          2,3,6           2
       28           2         0,1,4,5          2
       29           2         2,3,6,7          2
       30           2         0,2,4,6          2
       31        Reserved    Reserved       Reserved




                                                        ETSI
        Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 100 of 107

3GPP TS 38.212 version 15.8.0 Release 15                 98                      ETSI TS 138 212 V15.8.0 (2020-01)


          Table 7.3.1.2.2-3: Antenna port(s) (1000 + DMRS port), dmrs-Type=2, maxLength=1
                           One codeword:                                 Two codewords:
                         Codeword 0 enabled,                           Codeword 0 enabled,
                         Codeword 1 disabled                           Codeword 1 enabled
                             Number of                                     Number of
                             DMRS CDM         DMRS                         DMRS CDM
                 Value                                         Value                     DMRS port(s)
                              group(s)        port(s)                       group(s)
                            without data                                  without data
                   0             1              0               0              3              0-4
                   1             1              1               1              3              0-5
                   2             1             0,1             2-31         reserved       reserved
                   3             2              0
                   4             2              1
                   5             2              2
                   6             2              3
                   7             2             0,1
                   8             2             2,3
                   9             2             0-2
                  10             2             0-3
                  11             3              0
                  12             3              1
                  13             3              2
                  14             3              3
                  15             3              4
                  16             3              5
                  17             3             0,1
                  18             3             2,3
                  19             3             4,5
                  20             3             0-2
                  21             3             3-5
                  22             3             0-3
                  23             2             0,2
                 24-31        Reserved       Reserved




                                                        ETSI
        Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 101 of 107

3GPP TS 38.212 version 15.8.0 Release 15        99                   ETSI TS 138 212 V15.8.0 (2020-01)


          Table 7.3.1.2.2-4: Antenna port(s) (1000 + DMRS port), dmrs-Type=2, maxLength=2




                                               ETSI
        Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 102 of 107

3GPP TS 38.212 version 15.8.0 Release 15              100                       ETSI TS 138 212 V15.8.0 (2020-01)


                      One codeword:                                      Two Codewords:
                   Codeword 0 enabled,                                 Codeword 0 enabled,
                   Codeword 1 disabled                                 Codeword 1 enabled
               Number of                                       Number of
                                         Number of                                             Number of
              DMRS CDM        DMRS                            DMRS CDM
      Value                              front-load   Value                  DMRS port(s)      front-load
                group(s)      port(s)                           group(s)
                                          symbols                                               symbols
              without data                                    without data
       0           1             0           1          0          3               0-4            1
       1           1             1           1          1          3               0-5            1
       2           1            0,1          1          2          2            0,1,2,3,6         2
       3           2             0           1          3          2           0,1,2,3,6,8        2
       4           2             1           1          4          2          0,1,2,3,6,7,8       2
       5           2             2           1          5          2         0,1,2,3,6,7,8,9      2
       6           2             3           1        6-63      Reserved       Reserved        Reserved
       7           2            0,1          1
       8           2            2,3          1
       9           2            0-2          1
       10          2            0-3          1
       11          3             0           1
       12          3             1           1
       13          3             2           1
       14          3             3           1
       15          3             4           1
       16          3             5           1
       17          3            0,1          1
       18          3            2,3          1
       19          3            4,5          1
       20          3            0-2          1
       21          3            3-5          1
       22          3            0-3          1
       23          2            0,2          1
       24          3             0           2
       25          3             1           2
       26          3             2           2
       27          3             3           2
       28          3             4           2
       29          3             5           2
       30          3             6           2
       31          3             7           2
       32          3             8           2
       33          3             9           2
       34          3            10           2
       35          3            11           2
       36          3            0,1          2
       37          3            2,3          2
       38          3            4,5          2
       39          3            6,7          2
       40          3            8,9          2
       41          3           10,11         2
       42          3           0,1,6         2
       43          3           2,3,8         2
       44          3          4,5,10         2
       45          3          0,1,6,7        2
       46          3          2,3,8,9        2
       47          3         4,5,10,11       2
       48          1             0           2
       49          1             1           2
       50          1             6           2
       51          1             7           2
       52          1            0,1          2
       53          1            6,7          2
       54          2            0,1          2
       55          2            2,3          2
       56          2            6,7          2




                                                      ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 103 of 107

3GPP TS 38.212 version 15.8.0 Release 15                   101                         ETSI TS 138 212 V15.8.0 (2020-01)


        57          2             8,9           2
       58-63     Reserved       Reserved     Reserved



                                     Table 7.3.1.2.2-5: VRB-to-PRB mapping

                            Bit field mapped to index            VRB-to-PRB mapping
                                        0                           Non-interleaved
                                        1                             Interleaved



7.3.1.3          DCI formats for other purposes

7.3.1.3.1            Format 2_0
DCI format 2_0 is used for notifying the slot format.

The following information is transmitted by means of the DCI format 2_0 with CRC scrambled by SFI-RNTI:

   -   Slot format indicator 1, Slot format indicator 2, …, Slot format indicator N.

The size of DCI format 2_0 is configurable by higher layers up to 128 bits, according to Subclause 11.1.1 of [5, TS
38.213].

7.3.1.3.2            Format 2_1
DCI format 2_1 is used for notifying the PRB(s) and OFDM symbol(s) where UE may assume no transmission is
intended for the UE.

The following information is transmitted by means of the DCI format 2_1 with CRC scrambled by INT-RNTI:

   -   Pre-emption indication 1, Pre-emption indication 2, …, Pre-emption indication N.

The size of DCI format 2_1 is configurable by higher layers up to 126 bits, according to Subclause 11.2 of [5, TS
38.213]. Each pre-emption indication is 14 bits.

7.3.1.3.3            Format 2_2
DCI format 2_2 is used for the transmission of TPC commands for PUCCH and PUSCH.

The following information is transmitted by means of the DCI format 2_2 with CRC scrambled by TPC-PUSCH-RNTI
or TPC-PUCCH-RNTI:

   -   block number 1, block number 2,…, block number N

The parameter tpc-PUSCH or tpc-PUCCH provided by higher layers determines the index to the block number for an
UL of a cell, with the following fields defined for each block:

   -   Closed loop indicator – 0 or 1 bit.

       -   For DCI format 2_2 with TPC-PUSCH-RNTI, 0 bit if the UE is not configured with high layer parameter
           twoPUSCH-PC-AdjustmentStates, in which case UE assumes each block in the DCI format 2_2 is of 2 bits; 1
           bit otherwise, in which case UE assumes each block in the DCI format 2_2 is of 3 bits;

       -   For DCI format 2_2 with TPC-PUCCH-RNTI, 0 bit if the UE is not configured with high layer parameter
           twoPUCCH-PC-AdjustmentStates, in which case UE assumes each block in the DCI format 2_2 is of 2 bits; 1
           bit otherwise, in which case UE assumes each block in the DCI format 2_2 is of 3 bits;

   -   TPC command –2 bits

The number of information bits in format 2_2 shall be equal to or less than the payload size of format 1_0 monitored in
common search space in the same serving cell. If the number of information bits in format 2_2 is less than the payload




                                                          ETSI
              Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 104 of 107

3GPP TS 38.212 version 15.8.0 Release 15                              102                          ETSI TS 138 212 V15.8.0 (2020-01)


size of format 1_0 monitored in common search space in the same serving cell, zeros shall be appended to format 2_2
until the payload size equals that of format 1_0 monitored in common search space in the same serving cell.

7.3.1.3.4                          Format 2_3
DCI format 2_3 is used for the transmission of a group of TPC commands for SRS transmissions by one or more UEs.
Along with a TPC command, a SRS request may also be transmitted.

The following information is transmitted by means of the DCI format 2_3 with CRC scrambled by TPC-SRS-RNTI:

     -    block number 1, block number 2, …, block number B

          where the starting position of a block is determined by the parameter startingBitOfFormat2-3 or
          startingBitOfFormat2-3SUL-v1530 provided by higher layers for the UE configured with the block.

If the UE is configured with higher layer parameter srs-TPC-PDCCH-Group = typeA for an UL without PUCCH and
PUSCH or an UL on which the SRS power control is not tied with PUSCH power control, one block is configured for
the UE by higher layers, with the following fields defined for the block:

     -    SRS request – 0 or 2 bits. The presence of this field is according to the definition in Subclause 11.4 of [5,
          TS38.213]. If present, this field is interpreted as defined by Table 7.3.1.1.2-24.

     -    TPC command number 1, TPC command number 2, ..., TPC command number N, where each TPC command
          applies to a respective UL carrier provided by higher layer parameter cc-IndexInOneCC-Set

If the UE is configured with higher layer parameter srs-TPC-PDCCH-Group = typeB for an UL without PUCCH and
PUSCH or an UL on which the SRS power control is not tied with PUSCH power control, one block or more blocks is
configured for the UE by higher layers where each block applies to an UL carrier, with the following fields defined for
each block:

     -    SRS request – 0 or 2 bits. The presence of this field is according to the definition in Subclause 11.4 of [5,
          TS38.213]. If present, this field is interpreted as defined by Table 7.3.1.1.2-24.

     -    TPC command –2 bits

The number of information bits in format 2_3 shall be equal to or less than the payload size of format 1_0 monitored in
common search space in the same serving cell. If the number of information bits in format 2_3 is less than the payload
size of format 1_0 monitored in common search space in the same serving cell, zeros shall be appended to format 2_3
until the payload size equals that of format 1_0 monitored in common search space in the same serving cell.


7.3.2                CRC attachment
Error detection is provided on DCI transmissions through a Cyclic Redundancy Check (CRC).

The entire payload is used to calculate the CRC parity bits. Denote the bits of the payload by a 0 , a1 , a 2 , a 3 ,..., a A−1 , and
the parity bits by p 0 , p1 , p 2 , p 3 ,..., p L −1 , where A is the payload size and L is the number of parity bits. Let
 a '0 , a '1 , a '2 , a '3 ,..., a ' A+ L −1 be a bit sequence such that a 'i = 1 for i = 0,1,..., L − 1 and a'i = ai − L for
i = L, L + 1,..., A + L − 1 . The parity bits are computed with input bit sequence a '0 , a '1 , a '2 , a '3 ,..., a ' A+ L −1 and attached
according to Subclause 5.1 by setting L to 24 bits and using the generator polynomial g CRC24C (D ) . The output bit
b0 , b1 , b2 , b3 ,..., bK −1 is

     bk = a k        for k = 0,1,2,..., A − 1

     bk = p k − A          for k = A, A + 1, A + 2,..., A + L − 1 ,

where K = A + L .

After attachment, the CRC parity bits are scrambled with the corresponding RNTI x rnti ,0 , x rnti ,1 ,..., x rnti ,15 , where        xrnti , 0
corresponds to the MSB of the RNTI, to form the sequence of bits               c0 , c1, c2 , c3 ,..., cK −1 . The relation between ck and bk
is:



                                                                      ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 105 of 107

3GPP TS 38.212 version 15.8.0 Release 15                              103                      ETSI TS 138 212 V15.8.0 (2020-01)


    c k = bk     for k = 0, 1, 2, …, A + 7

    ck = (bk + xrnti,k − A−8 )mod 2 for k = A + 8 , A + 9 , A + 10 ,..., A + 23 .

7.3.3            Channel coding
Information bits are delivered to the channel coding block. They are denoted by c0 , c1 , c 2 , c3 ,..., c K −1 , where K is the
number of bits, and they are encoded via Polar coding according to Subclause 5.3.1, by setting nmax = 9 , I IL = 1 ,
n PC = 0 , and nPC
                wm
                   = 0.

After encoding the bits are denoted by d 0 , d1 , d 2 , d 3 ,..., d N −1 , where N is the number of coded bits.


7.3.4            Rate matching
The input bit sequence to rate matching is d0 , d1 , d 2 ,..., d N −1 .

Rate matching is performed according to Subclause 5.4.1 by setting I BIL = 0 .

The output bit sequence after rate matching is denoted as f 0 , f1 , f 2 ,..., f E −1 .




                                                                     ETSI
         Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 106 of 107

3GPP TS 38.212 version 15.8.0 Release 15                 104                         ETSI TS 138 212 V15.8.0 (2020-01)



Annex <A> (informative):
Change history

                                                    Change history
  Date      Meeting   TDoc         CR     Rev Cat   Subject/Comment                                                     New
                                                                                                                        version
  2017-05   RAN1#89   R1-1707082                    Draft skeleton                                                        0.0.0
  2017-07   AH_NR2    R1-1712014                    Inclusion of LDPC related agreements                                  0.0.1
  2017-08   RAN1#90   R1-1714564                    Inclusion of Polar coding related agreements                          0.0.2
  2017-08   RAN1#90   R1-1714659                    Endorsed version by RAN1#90 as basis for further updates              0.1.0
  2017-09   RAN1#90   R1-1715322                    Capturing additional agreements on LDPC and Polar code from           0.1.1
                                                    RAN1 #90
  2017-09    RAN#77 RP-171991                       For information to plenary                                           1.0.0
  2017-09   RAN1#90b R1-1716928                     Capturing additional agreements on LDPC and Polar code from          1.0.1
                                                    RAN1 NR AH#3
  2017-10   RAN1#90b R1-1719106                     Endorsed as v1.1.0                                                   1.1.0
  2017-11   RAN1#91 R1-1719225                      Capturing additional agreements on channel coding, etc.              1.1.1
  2017-11   RAN1#91 R1-1719245                      Capturing additional agreements on DCI format, channel coding,       1.1.2
                                                    etc.
  2017-11   RAN1#91 R1-1721049                      Endorsed as v1.2.0                                                    1.2.0
  2017-12   RAN1#91 R1-1721342                      Capturing additional agreements on UCI, DCI, channel coding, etc.     1.2.1
  2017-12   RAN#78 RP-172668                        Endorsed version for approval by plenary.                             2.0.0
  2017-12   RAN#78                                  Approved by plenary – Rel-15 spec under change control               15.0.0
  2018-03   RAN#79 RP-180200 0001          -   F    CR capturing the Jan18 ad-hoc and RAN1#92 meeting                    15.1.0
                                                    agreements
  2018-04    RAN#79                                 MCC: correction of typo in DCI format 0_1 (time domain resource      15.1.1
                                                    assignment) – higher layer parameter should be pusch-
                                                    AllocationList
  2018-06    RAN#80   RP-181172 0002       1   F    CR to 38.212 capturing the RAN1#92bis and RAN1#93 meeting            15.2.0
                                                    agreements
  2018-06    RAN#80   RP-181257 0003       -   B    CR to 38.212 capturing the RAN1#92bis and RAN1#93 meeting            15.2.0
                                                    agreements related to URLLC
  2018-09    RAN#81   RP-181789 0004       -   F    CR to 38.212 capturing the RAN1#94 meeting agreements                15.3.0
  2018-12    RAN#82   RP-182523 0005       3   F    Combined CR of all essential corrections to 38.212 from              15.4.0
                                                    RAN1#94bis and RAN1#95
  2019-03    RAN#83   RP-190448 0006       -   F    Correction of wrong implementation on frequency domain resource      15.5.0
                                                    assignment bitwidth
  2019-03    RAN#83   RP-190448    0008    -   F    Correction to UCI multiplexing                                       15.5.0
  2019-03    RAN#83   RP-190448    0009    -   F    Correction on DCI format 2_3 for SUL cell in TS 38.212               15.5.0
  2019-03    RAN#83   RP-190448    0010    -   F    Corrections to TS38.212                                              15.5.0
  2019-03    RAN#83   RP-190448    0011    -   F    On bitwidth calculation for DCI fields using RRC parameter           15.5.0
                                                    indicating maximum number of MIMO layers per serving cell
  2019-03    RAN#83   RP-190448    0012    -   F    CR on zero-padding of DCI 1_1 in cross-carrier scheduling case       15.5.0
  2019-03    RAN#83   RP-190448    0013    -   F    Clarification on UL_SUL indicator field and SRS request field        15.5.0
  2019-06    RAN#84   RP-191282    0014    -   F    CR on correction to bitwidth of NNZC indicator                       15.6.0
  2019-06    RAN#84   RP-191282    0015    -   F    Correction on DCI size alignment in TS 38.212                        15.6.0
  2019-06    RAN#84   RP-191282    0016    -   F    Correction on UL/SUL indicator in DCI format 0_0                     15.6.0
  2019-06    RAN#84   RP-191282    0017    -   F    Corrections to 38.212 including alignment of terminology across      15.6.0
                                                    specifications
  2019-06    RAN#84   RP-191282 0018       -   F    CR on maximum modulation order configured for serving cell           15.6.0
  2019-06    RAN#84   RP-191282 0019       1   F    Corrections to 38.212 including alignment of terminology across      15.6.0
                                                    specifications from RAN1#97
  2019-09    RAN#85   RP-191941 0020       -   F    Corrections to 38.212 including alignment of terminology across      15.7.0
                                                    specifications in RAN1#98
  2019-12    RAN#86   RP-192625 0021       -   F    CR on UL/SUL indicator in DCI format 0_1                             15.8.0
  2019-12    RAN#86   RP-192625 0022       -   F    Corrections to 38.212 including alignment of terminology across      15.8.0
                                                    specifications in RAN1#98bis and RAN1#99




                                                        ETSI
           Case 6:20-cv-00958-ADA Document 1-6 Filed 10/14/20 Page 107 of 107

3GPP TS 38.212 version 15.8.0 Release 15            105          ETSI TS 138 212 V15.8.0 (2020-01)



History
                                              Document history
 V15.2.0       July 2018        Publication

 V15.3.0       October 2018     Publication

 V15.4.0       April 2019       Publication

 V15.5.0       May 2019         Publication

 V15.6.0       July 2019        Publication

 V15.7.0       October 2019     Publication

 V15.8.0       January 2020     Publication




                                                    ETSI
